Final Report

5/14/2012

Midnight Rules: A Reform Agenda
FINAL REPORT
Jack M. Beermann

This report was prepared for the consideration of the Administrative Conference of the United States. The
views expressed are those of the author and do not necessarily reflect those of the members of the
Conference or its committees.

1

Final Report

5/14/2012

Midnight Rules: A Reform Agenda
Jack M. Beermann*

I. Introduction., p. 3
II. Evidence that the Problem Exists., p. 7
III. Normative Issues Surrounding Midnight Rulemaking, p. 19
A. Political Background of Midnight Rules., p., 19
B. Normative Views of Midnight Rulemaking, p. 34
C. Summary, p. 39
IV. Evaluating Midnight Rules, p. 40
A. Measuring the Quality of Midnight Rules., p. 41
B. The Volume and Durability of Midnight Rules., p. 46
C. Interviews on the Quality of Midnight Rules., p. 61
V. Reactions of Incoming Administrations to Midnight Rulemaking, p. 62
A. Reactions of Incoming Administration to Midnight Rules, p. 63
B. The Legality of Strategies for Dealing with Midnight Rules, 85
1. Legal Views in the Executive Branch and Commentary, p. 86
2. Case Law on Reactions to Midnight Regulation, p. 90
a. Withdrawal of Rules from the Federal Register, p. 90
b. Suspension of the Effective Dates of Published Rules, p. 94
3. The Florida Experience with Midnight Rulemaking, p., 103
4. Summary and Conclusions Concerning the Legality of Reactions to
Midnight Rulemaking, p. 105
C. The Bush Administration’s Effort to Curb Its Own Midnight Rulemaking,
p. 107
VI. Recommendations, p. 112
A. Prior Reform Proposals, p. 112
B. Proposed Recommendations, p. 119
VII. Conclusion, p. 125

*

Professor of Law and Harry Elwood Warren Scholar, Boston University School of Law.

2

Final Report

5/14/2012
Midnight Rules: A Reform Agenda
Jack M. Beermann*

I. Introduction.
There is a documented increase in the volume of regulatory activity during the last 90
days of presidential administrations when the President is a lame duck, having either been
defeated in a bid for reelection or being at the end of the second term in office. This includes an
increase in the number of final rules issued as compared to other periods. The phenomenon of
late-term regulatory activity has been called “Midnight Regulation” based on a comparison of
regulatory activity at the end of a term to the Cinderella story in which the magic wears off at the
stroke of midnight.1
This Report looks closely at one species of Midnight Regulation, namely Midnight Rules.
This Report defines Midnight Rules as agency rules promulgated in the last 90 days of an
administration. This Report focuses on legislative Midnight Rules (normally issued under the
APA’s notice and comment procedures) because they are the most visible and often the most
controversial actions taken in the final days of administrations and because they are usually the
most difficult to alter or revoke among the various midnight actions taken by outgoing
administrations. However, because late-term activity goes beyond legislative rulemaking, this
report also discusses, to a lesser extent, other phenomena such as the issuance of non-legislative
rules including interpretative rules and policy statements, non-rule regulatory documents such as
guidance documents and Executive Orders and the use of other presidential powers such as the
*

Professor of Law and Harry Elwood Warren Scholar, Boston University School of Law. The author thanks Anne
Joseph O’Connell, and Jim Wickliffe for help on specific aspects of this report. Special thanks to Ron Cass for wise
counsel. Thanks also to Boston University School of Law students Daniela Sorokko, Bryn Sfetsios and Geoff
Derrick for research assistance.
1
See Jay Cochran III, The Cinderella Constraint: Why Regulations Increase Significantly During Post-Election
Quarters (Mercatus Ctr. at George Mason Univ., Working Paper, 2001),
http://www.mercatus.org/PublicationDetails.aspx? id=17546.

3

Final Report

5/14/2012

pardon power and the ability to entrench political appointees into protected employment
positions in the new administration.
This Report documents the existence of the Midnight Rules phenomenon both
quantitatively and qualitatively, using numerical measures of the volume of rules and qualitative
analysis of some rules as illustrations. The Report reviews various explanations for the existence
of the phenomenon ranging from the simple human tendency to work to deadline to more
complicated political factors that may affect the timing of rules. The Report also reports on
interviews of officials involved in rulemaking to inform the analysis of the causes and effects of
the Midnight Rulemaking phenomenon.
This Report also addresses Midnight Rulemaking from a policy perspective, asking
whether there are reasons to be concerned about the phenomenon. Midnight Rulemaking and
Midnight Regulation generally have been strongly condemned by commentators and media from
across the political spectrum.2 There are at least two possible sets of reasons to be concerned
about the increase in rulemaking at the end of an administration, namely whether Midnight Rules
are likely to be of lower quality than rules issued at other times during administrations and
whether Midnight Rulemaking involves undesirable political consequences, mainly the
unwarranted extension of an outgoing administration’s agenda into the successor’s term. It may
be very difficult to arrive at firm conclusions on either of these potential objections to Midnight
Rulemaking, but this Report will attempt to do so from various perspectives.
It is very difficult to measure the quality of rules. Rulemaking often involves values and
policy preferences that are not subject to objective measurement for quality. Various metrics
2

For examples of negative commentary on Midnight Rulemaking of the last two transitions, see Michael Fument,
Regulatory Freight Rolls On Unchecked, Washington Times June 3, 2001 at B3 (attacking Clinton administration
Midnight Rules as timed to avoid public scrutiny and not in the public interest); Matthew Blake, "The midnight
deregulation express: In his last days in power, George W. Bush wants to change some rules," The Washington
Independent (Nov. 11, 2008) available at http://washingtonindependent.com/17813/11-hour-regulations.

4

Final Report

5/14/2012

have been used to attempt to measure the quality of Midnight Rules, including length of time that
the rules were reviewed at the Office of Information and Regulatory Affairs (OIRA) in the
Office of Management and Budget (OMB). Another possible measure of quality is durability, on
the premise that low quality rules are likely to be less durable than higher quality rules.
“Durability” in this context involves whether the rules in question have been suspended,
revoked, amended or rejected, in whole or in part, on judicial review. In addition to examining
existing studies of the durability of Midnight Rules, this Report includes the results of an original
empirical study of the durability of the Midnight Rules issued in the last three presidential
transition periods as compared with rules issued by the same administrations in non-Midnight
Periods.
The political desirability of Midnight Rulemaking is also difficult to judge and views on
it are likely to be controversial. There are no clear standards to judge whether midnight rules are
politically undesirable. Arguments that Midnight Rules are politically undesirable center on
three related factors, first that the outgoing administration is projecting its agenda into the future
after it has been replaced, second that they are timed to avoid accountability and third that the
outgoing administration is placing a burden on an incoming administration to sift through the
high volume of material left at the end of the term. The incoming administration is placed in the
position of having to review rules adopted late in the prior administration due to the potential
problems with Midnight Rules—they may be of lower quality if they were adopted pursuant to a
hastier process than normal, they may not have been open to sufficient public scrutiny, and they
may represent projection of a rejected political agenda that the incoming administration will not
wish to enforce.

5

Final Report

5/14/2012

In many cases, however, Midnight Rules may not suffer from serious political problems
and may actually be beneficial, both for the public generally and the incoming administration
more specifically. Because of the politically innocuous human tendency to work to deadline, it
is to be expected that as the end of the term nears, the pace of work will pick up as agencies try
to finish the tasks on their agendas. Assuming agencies are pursuing rulemaking (whether
regulatory or deregulatory) that is generally in the public interest, the fact that it takes a deadline
for agencies to finish their rulemaking is unfortunate but it does not make the rules undesirable.
Further, some Midnight Rules may help the incoming administration by finishing up the “old
business” on the agenda so the new administration can focus on their “new business.” Further,
there is always the possibility that late term rulemaking reflects the outgoing administration’s
ability to rise above the political fray once the election is over and act in the public interest in
ways that are less likely when interest group pressure is higher.
Regardless of the policy or political desirability of Midnight Rules, recent incoming
administrations, confronted with a high volume of last minute regulatory output by the previous
administration, have employed common strategies to deal with the problem. The goal of the
strategies is to stop rulemaking activity until the new administration has taken control of the
government by putting in place its appointees to high level positions. Although the details vary,
common elements of these strategies include an immediate freeze on the publishing of new rules
in the Federal Register, withdrawal of rules from the Federal Register that are awaiting
publication, and suspension of the effectiveness of rules that have been published but have not
yet gone into effect. All of these actions are designed to halt regulatory activity until appointees
of the new administration are in charge.

6

Final Report

5/14/2012

The administration of President George W. Bush was the first to take action aimed
directly at its own Midnight Rulemaking. The President’s Chief of Staff ordered all agencies to
stop issuing proposed rules after June 1, 2008 and to stop issuing final rules after November 1,
2008. While agencies did not universally meet this deadline, the volume of Midnight Rules in
the GW Bush administration was reduced even though the volume of rules issued in the
administration’s entire final year was not lower than past outgoing administrations. The deadline
apparently encouraged agencies to finish their work earlier in the administration’s final year
which would reduce the volume of Midnight Rules and also make the rules issued in the final
year of the administration less amenable to rescission or alteration by the incoming
administration or Congress..
This Report concludes with a series of recommendations concerning Midnight
Rulemaking. These recommendations include reforms aimed at the propensity of outgoing
administrations to engage in Midnight Rulemaking and the powers of incoming administrations
to deal with the Midnight Rules promulgated by their predecessors.
II. Evidence that the Problem Exists.
The phenomenon of “Midnight Regulation” has received attention from politicians,
academics and the media during the last several presidential transitions. The first systematic
look at the general phenomenon of Midnight Regulation was a research paper written by Jay
Cochran under the auspices of the Mercatus Center at George Mason University.3 Cochran
chose a very simple metric of regulatory output, namely the number of pages published in the
Federal Register. Cochran recognized that this metric is imprecise because it does not
distinguish among the various regulatory documents that are published in the Federal Register
3

See Jay Cochran III, The Cinderella Constraint: Why Regulations Increase Significantly During Post-Election
Quarters (Mercatus Ctr. at George Mason Univ., Working Paper, 2001),
http://www.mercatus.org/PublicationDetails.aspx? id=17546.

7

Final Report

5/14/2012

and does not account for the relative verbosity of rule writers, blank pages and other variations.
However, as Cochran concludes, there is no reason to suspect the existence of systematic
variations in the relationship between total regulatory output and pages in the Federal Register.4
Further, all agency rules, and many other important agency actions, are published in the Federal
Register. Thus, pages in the Federal Register is a reasonably good proxy for overall regulatory
output.
Cochran found that “[t]he daily volume of rules during the final three months of the Carter
Administration—as approximated by page counts of the Federal Register—ran more than 40 percent
above the level it had averaged during the same months of the non-election years 1977, 1978, and
1979.”5 Cochran also concluded that the “Midnight Regulation” phenomenon was not new, and

that going back to 1948, “regulations during the post-election quarter . . . increase roughly 17
percent, on average, over the volumes prevailing during the same periods of non-presidential
election years.”6 Cochran carefully tested for explanations of the Midnight Regulation
phenomenon other than the simple “Cinderella constraint,” employing variables such as political
party control of Congress and the Executive Branch, turnover in Cabinet membership, Gross
Domestic Product, and congressional days in session. Cochran found that while some of the
other factors have a small impact on the volume of regulation in the Midnight Period,7 the
predominant factor was the presidential election which brings about the Cinderella constraint.
4

Id. at 2, n.4.
Id. at 2.
6
Id. at 3.
7
Cochran found that “each one percent rise (or fall) in GDP generates about a 1.3 percent rise (or fall) in regulatory
output.” Id. at 11. He also found that “[p]artisan effects for both the legislative and executive branches were
positive but not significant,” id. and that for each day that Congress stays in session during the Midnight Period,
Midnight Regulation increases .3 percent, which Cochran characterizes as statistically significant but small. Id. at
12. Cabinet turnover appears to be strongly associated with Midnight Regulation. The prediction is that when there
is more turnover in Cabinet membership, there will be more regulation because the transition to a new Department
Head may bring new priorities and a change in views concerning pending initiatives. See id. at 12-13. Of course,
the highest degree of turnover occurs when the incumbent or the incumbent’s party is replaced, but Cochran
observes an increase in regulatory volume in post-election quarters when the incumbent is re-elected. Cochran
5

8

Final Report

5/14/2012

Once Cochran’s study was published, documenting a long-term increase in regulatory
activity at the end of presidential terms, there has been a working assumption that the Midnight
Regulation phenomenon is real. Others have confirmed the existence of the phenomenon. For
example, in 2001, Wendy Gramm, former head of OIRA, testified that there were over 26,542
Federal Register pages published in the last three months of the Clinton administration, eclipsing
the Carter administration’s record of approximately 20,000 last quarter pages.8 In 2005, Jason
Loring and Liam Roth published a study of the durability of Midnight Rules9 in which they
detailed and compared the number of rules issued by three agencies (NHTSA, OSHA and EPA)
during the Midnight Periods of the administrations of George H.W. Bush (GHW Bush) and Bill
Clinton. Although their focus was not on documenting the Midnight Rulemaking phenomenon,
their study noted that the pace of rulemaking during the midnight Periods of the two transitions
they studied increased somewhat as compared with the remainder of the administrations’ last
years in office.10
There have been additional studies of the pace of regulatory activity, all of which confirm
in different ways the existence of the Midnight Rulemaking effect. For example, Veronique de
Rugy and Anthony Davies, scholars at the Mercatus Center, found that “in non-transition
quarters, pages are added to the Federal Register at a constant rate—roughly one-fourth of the
pages added during a calendar year will be added each quarter. However, for quarters in which a
suggests that this may in part be due to the change in Cabinet membership that often occurs after re-election. See id.
at 13.
8
See Congressional Review Act: Hearing Before the House Subcomm. on Energy Policy, Natural Res. & Regulatory
Affairs, Comm. on Gov’t Reform, 107th Cong. (March 27, 2001) (testimony of Dr. Wendy L. Gramm, Distinguished
Senior Fellow Director, Regulatory Studies Program, Mercatus Center George Mason University), available at 2001
WL 2006447. Various reports on the number of Federal Register pages published during the Clinton
Administration’s last quarter are discussed in Jack M. Beermann, Presidential Power in Transitions, 83 B.U. L. Rev.
947, 948 (2003).
9
See Jason M. Loring & Liam R. Roth, After Midnight: The Durability of the “Midnight” Regulations Passed by the
Two Previous Outgoing Administrations, 40 Wake Forest Law Review 1441 (2005).
10
Id. at 1454 (Table 2) (40 percent of all rules issued in last eleven months of the GHW Bush administration and 51
percent of all rules issued in last eleven months of Clinton administration were promulgated during final three
months).

9

Final Report

5/14/2012

presidential election occurred, the number of pages added exceeded the 25 percent baseline 13
out of 15 times.”11 De Rugy and Davies’s study confirmed that the only valid explanation for the
increase in regulatory activity during transition quarters is the fact of transition itself,12 In
another study using the same data set, the authors report that “after 1970, the number of pages
added to the Federal Register increased drastically after an election, especially in 1980, 1992,
and 2000, when there was a switch between political parties. There was a smaller increase when
the ruling party stayed in power, such as in 1988.”13
In a more comprehensive study, Anne Joseph O’Connell has documented the yearly and
quarterly pace of rulemaking activity from 1983 through 2009.14 She found an increase in
rulemaking activity in most administrations’ last years, especially in cabinet departments.15
More pertinent to the definition of the Midnight Period in this Report, she found increased
rulemaking activity in the last quarter of the Clinton and George W. Bush administrations.16 She
characterizes the data on the last quarter as follows:
In terms of presidential transitions, cabinet departments finished more important
actions in the last quarter of President Clinton‘s Administration (83 actions) than in any
other quarter in the data for that presidency (the next highest was the second quarter of
1996 with 55 actions). Similarly, cabinet departments and executive agencies
promulgated more final actions (95 and 22 actions, respectively) in the final quarter of
President George W. Bush‘s Administration than in any other quarter of his presidency
11

See Veronique de Rugy & Anthony Davies, Midnight Regulations and the Cinderella Effect, 38 J. SocioEconomics 886, 887 (2009). In some quarters the effect was relative mild, while in others, such as 1949 and 1961,
the effect was striking. See id. Fig. 2. The only quarters in which the 25 percent baseline was not exceeded were in
the Ford-Carter transition and the Reagan-GHW Bush transition. Id.
12
Davies and de Rugy looked at alternative explanations such as inflation, unemployment, the misery index,
congressional session days and differences in party control between the presidency and Congress. They found no
statistical significance for any of these factors as a potential explanation for the increase in rulemaking during the
Midnight Period. See id. at 889.
13
Jerry Brito & Veronique de Rugy, Midnight Regulations and Regulatory Review, 61 Admin. L. Rev. 163, 168
(2009).
14
See Anne Joseph O’Connell, Agency Rulemaking and Political Transitions, 105 Nw. U.L. Rev. 471 (2011).
15
“Cabinet departments under President Reagan and President George W. Bush and all types of agencies under
President George H.W. Bush completed more rulemakings in the final year than in any previous year of those
Administrations.” O’Connell, supra note x at 503. See also Anne Joseph O’Connell, Political Cycles of
Rulemaking: An Empirical Portrait of the Modern Administrative State, 94 Va. L. Rev. 889, 952 (2008).
16
O’Connell, Political Transitions, 105 Nw. U.L. Rev. at 505.

10

Final Report

5/14/2012

(the next highest were 72 and 20 actions in the third quarter of the final year for cabinet
departments and executive agencies, respectively). 17
O’Connell found no other factor than simple timing adequate to explain the increase in
rulemaking in the last quarter of administrations.18 O’Connell’s study also documents an
increase in initiation of rules at the end of administrations.19
Another study documenting the existence of the Midnight Rulemaking phenomenon is a
Congressional Research Service report written by Curtis W. Copeland entitled “‘Midnight Rules’
Issued Near the End of the Bush Administration: A Status Report,” CRS Report Number R4077
(August 25, 2009). The primary focus of this Report is the status of Midnight Rules issued by
the GW Bush administration. The Report contains the following data concerning the volume of
Midnight Rules in the GW Bush administration:
From November 1, 2008, through January 2009, federal agencies sent GAO a
total of 341 “significant” or “substantive” final rules, a 51% increase from the number of
such rules sent during the same period one year earlier (225 rules). During the same
November 2008 – January 2009 timeframe, the agencies sent GAO 37 major rules,
compared with 23 during the same period one year earlier (a 61% increase). The surge in
rulemaking at the end of the Bush Administration is also apparent in the number of
significant final rules that OIRA reviewed pursuant to Executive Order 12866. According
to the Regulatory Information Service Center, from September 1, 2008, through
December 31, 2008, OIRA reviewed a total of 190 significant final rules—a 102%
increase when compared with the same period in 2007 (when OIRA reviewed 94
significant final rules).20

17

Id. at 505.
Id. at 508.
19
See id. at 499. O’Connell reports that GW Bush’s administration proposed more rules during the third quarter of
its final year than in any other quarter of its eight years. Id. at 500. In another study, O’Connell noted that three
departments, the Departments of Transportation, Agriculture and Labor, and two agencies, the EPA and IRS, issued
more NPRMs during the final quarter of the GHW Bush administration “than during any other political transition
period.” See Anne Joseph O’Connell, Political Cycles of Rulemaking: An Empirical Portrait of the Modern
Administrative State, 94 Va. L. Rev. 889, 948 (2008).
20
Curtis W. Copeland, The Status of “Midnight Rules” Issued Near the End of the Bush Administration: A Status
Report, CRS Report Number R4077 (August 25, 2009)
18

11

Final Report

5/14/2012

The primary focus of this Report is on rules issued pursuant to notice and comment, not
on interpretative rules, policy statements, guidance documents, Executive Orders and other rulelike documents typically issued without notice and comment. Even if there is an increase in nonnotice and comment activity during the Midnight Period, documents issued without notice and
comment lack durability when compared to rules issued after notice and comment. This makes
them both less problematic, because the incoming administration can revoke or alter them
without notice and comment and less likely to be done, because given easy revision, it may not
be worth the effort to issue them at the end of the term.
Nonetheless, there is a noticeable increase in the issuance of non-notice and comment
rule-like documents such as interpretive rules, policy statements and guidance documents during
the Midnight Period. Some agencies issue many more guidance documents than actual rules, and
it has been suggested that agencies do this to avoid the rigors of the rulemaking process and the
relatively stringent judicial review of rules.21 Agencies are known to treat non-legislative rules
as if they are binding law, despite the fact that the APA’s notice and comment procedures were
not employed in promulgating them.22 Some late issued guidance documents have been attacked
as “midnight regulation” but these attacks focus on a particular document rather than on the
general phenomenon of guidance documents issued in the Midnight Period.23
To substantiate the increase in non-legislative rulemaking during the Midnight Period, I
conducted a simple empirical study on the volume of interpretative rules, policy statements and

21

See Mendelson, Burrowing, at 573-74; Peter Strauss, The Rulemaking Continuum, 41 Duke L.J. 1463, 1469
(1992)
22
See Robert A. Anthony, Interpretive Rules, Policy Statements, Guidances, Manuals, and the Like--Should Federal
Agencies Use Them to Bind the Public?, 41 Duke L.J. 1311, 1328-55 (1992); Appalachian Power Co. v. EPA, 208
F.3d 1015, 1020 (D.C. Cir. 2000).
23
See, e.g., Michael Bennett Homer, Frankenfish It’s What’s for Dinner: The FDA, Genetically Engineered Salmon,
and the Flawed Regulation of Biotechnology, 45 Colum. J.L. & Soc. Probs. 83, 130-31 (2011) (endorsing
characterization of January 15, 2009, publication of FDA guidance document on genetically engineered animals as
“midnight regulation”).

12

Final Report

5/14/2012

guidance documents during Midnight and a non-Midnight Periods in the last three presidential
transitions, GHW Bush to Bill Clinton, Bill Clinton to GW Bush and GW Bush to Barack
Obama.24 My findings are that in each Midnight Period, the issuance of guidance documents,
policy statement and interpretative rules was higher than the non-Midnight Period in the prior
year and that the bulk of this activity comprised guidance documents and draft guidance
documents. A significant number of the documents issued were policy statements and very few
were interpretative rules in both Midnight and non-Midnight Periods. The exact numbers are as
follows:
During the 1992-93 Midnight Period, agencies under President George HW Bush
published 43 non-legislative rules, comprising 27 guidance documents, 13 policy statements and
3 interpretative rules, as compared with 27 non-legislative rules during the same period in the
prior year, comprising 18 guidance documents, 7 policy statements and 2 interpretative rules.
During the 2000-01 Midnight Period, agencies under President Clinton issued 102 nonlegislative rules comprising 92 guidance documents, 10 policy statements and 0 interpretative
rules, as compared with 80 non-legislative rules during the same period in the prior year,
comprising 70 guidance documents, 9 policy statements and 1 interpretative rule. During the
2008-09 Midnight Period, agencies under President GW Bush issued 72 non-legislative rules
comprising 69 guidance documents, 1 policy statement and 2 interpretative rules, as compare
with 64 non-legislative rules during the same period in the prior year, comprising 62 guidance
documents, 2 policy statements and 0 interpretative rules.
24

For the Midnight Period I used October 20 through January 20 of the transition year so that this study used the
definition of Midnight Rule used throughout this report. For the non-Midnight Period I used the same dates one
year earlier. I searched the Federal Register database in Westlaw with a query designed to pick up all interpretative
rules (and interpretive rules), policy statements and guidance documents during the relevant periods. The search
was as follows: TI("INTERPRETATIVE RULE" "GUIDANCE DOCUMENT" "POLICY STATEMENT"
"INTERPRETIVE RULE" "INTERPRETATIVERULE" "GUIDANCEDOCUMENT" "POLICYSTATEMENT"
GUIDANCE) & date(aft oct. 20 xxxx) & date(bef jan. 20, xxxx).

13

Final Report

5/14/2012

Table 1: Non-Legislative Rules

The issuance of Executive Orders also increases during Midnight Periods. One study
found that “Presidents who were succeeded by a member of the other party signed ‘nearly six
additional orders . . . in the last month of their term, nearly double the average level.’”25
President George W. Bush issued 10 Executive Orders after election day 2008, out of a total of
280 for his presidency.26 His usual pace would have produced only 7.7 Executive Orders during
the post-election period. Since 1977, the highest number of Executive Orders issued between the
election and leaving office was by President Jimmy Carter who issued 36 Executive Orders after
election day 1980 compared to 319 during his four years in office. This means that President
Carter issued Executive Orders at double the rate after the 1980 election as he had before, which
is consistent with his then record-setting regulatory activity as indicated by pages published in
the Federal Register. However, 10 of these orders27 were issued on his last day in office to carry

25

CRS Study at 17, quoting Mayer, Executive Orders and Presidential Power at 457. In William G. Howell
Kenneth Mayer, The Last One Hundred Days, 35 Presidential Studies Quarterly 533, 538-40 (2005), the authors
perform a more qualitative analysis of the increased use of Executive Orders at the end of presidencies.
26
The source of the data for this discussion of Executive Orders is the list of Executive Orders available at John
Wooley and Gerhard Peters, The American Presidency Project, http://www.presidency.ucsb.edu/.
27
Executive Orders 122276-12285, all issued on January 19, 1981.

14

Final Report

5/14/2012

out his agreement with the Government of Iran to free 52 Americans taken hostage at the U.S.
Embassy in Tehran.28 President GHW Bush issued 14 Executive Orders after Election Day,
1994, out of a total of 165 for his four years in office. At the rate for his entire presidency,
President Bush would have been expected to issue 8.8 Executive Orders during the 78 days after
the election or more than a third fewer than he actually issued. The increase in President
Clinton’s rate of issuing Executive Orders was similar to President Carter’s. President Clinton
issued 22 Executive Orders after the 2000 election out of 363 in total for his eight year
presidency. Once again this represents a more than doubling of the rate of issuing Executive
Orders as compared with his administration as a whole. Had he maintained his previous rate, he
would have issued between 9 and 10 Executive Orders after the election.
Table 2: Executive Orders

28

For a discussion of this episode, including President Carter’s actions as he left office, see Nancy Amoury Combs,
Carter, Reagan, and Khomeini: Presidential Transitions and International Law, 52 Hastings L.J. 303 (2001).

15

Final Report

5/14/2012

In addition to issuing Midnight Rules and other rule-like documents, administrations take
other actions very late in their terms that raise questions concerning timing. The most widely
known example involves exercises of the President’s clemency power, which includes grants of
pardons, sentence reductions and commutations, remission of fines and other forms of
clemency.29 Going back to President Truman, data published by the Department of Justice reveal
that except for President Eisenhower, Presidents have used their clemency power at a higher rate
during their final four months in office than during other periods of their administrations.30 The
increases range from relatively small, such as President Truman’s increase from 22 per month to
25 per month during the Midnight Period, to dramatic increases such as President Clinton’s
increase from 2 per month until his final four months in office to 65 per month during those final
four months in office.31 For whatever reason, Presidents tend to grant the bulk of their pardons
and clemencies at the end of their time in office.
Another category of Midnight activity comprises personnel decisions. One common lateterm action taken by outgoing administrations is converting the positions of political appointees
to career status. This is referred to as “Burrowing In” or “Burrowing”.32 Nina Mendelson

29

The pardon power is granted in U.S. Const. Art. II § 2 cl. 1 (“he shall have the Power to grant Reprieves and
Pardons for Offenses against the United States, except in Cases of Impeachment.”)
30
It appears that an incoming administration cannot undo the exercise of this power once the documents signifying
the exercise of the power have been delivered to their intended recipient. See Harold J. Krent, Conditioning the
President’s Conditional Pardon Power, 89 Cal. L. Rev. 1665, 1704 (2001) (discussing In re De Puy, 7 F. Cas. 506
(S.D.N.Y. 1869) (No. 3814), which held that a pardon is not valid until delivery and this is subject to revocation
until delivery occurs).
31
See L. Elaine Halchin, CRS Report for Congress: Presidential Transitions: Issues Involving Outgoing and
Incoming Administrations 9 (November 25, 2008) citing data from United States Department of Justice, Office of
the Pardon Attorney, available at [http://www.usdoj.gov/pardon/]. President George W. Bush’s data, not included in
the CRS report because the report was issued before GW Bush left office, show a dramatic increase in percentage
with a comparatively small number of exercises of the clemency power. GW Bush averaged fewer than 2 pardons
and clemencies per month during the non-Midnight Period and 9 pardons per month during his final four months in
office.
32
See CRS Report on Transitions at 22-26; CRS Report RL34706, Federal Personnel: Conversion of Employees
From Appointed (Noncareer) Positions to Career Positions in the Executive Branch, by Barbara L. Schwemle; See
also Nina Mendelson, Agency Burrowing: Entrenching Policies and Personnel before a New President Arrives, 78
N. Y. U. L. Rev. 557 (2003).

16

Final Report

5/14/2012

reports the magnitude of this practice as follows: “In the last two years of the Clinton
administration, one hundred political appointees moved to civil service positions. . . . In the
administration of President George H.W. Bush, approximately 160 individuals made such career
moves.”33
There are legal requirements that must be followed to do this, and according to the
Government Accountability Office, these requirements are often not followed.34 Burrowing has
raised alarms in Congress, but on at least one occasion an official of an outgoing administration
justified burrowing as a way to ensure continuity of leadership through the transition, in the
especially sensitive area of national security: “In a January 2008 report to the DHS Secretary on
the transition, the [Homeland] Security Advisory Council recommended that the department
‘consider current political appointees with highly specialized and needed skills for appropriate
career positions.’”35
In addition to conversions from political to career status, outgoing officials make
important appointments and promotions in the career service.36 Mendelson acknowledges that
outgoing administrations must fill positions to keep the government operating properly, but she
concludes that some personnel decisions are made to “embed people with particular ideological

33

Mendelson, supra note x at 563 n. 27, citing U.S. Gen. Accounting Office, GAO/GGD-02-326, Report to
Congressional Requesters: Personnel Practices: Career and Other Appointments of Former Political Appointees,
October 1998-April 2001, at 2 (2002) [hereinafter GAO, 1998-2001 Personnel Practices] and U.S. Gen. Accounting
Office, GAO/GGD-96-2, Report to the Honorable Patricia Schroeder, House of Representatives: Personnel
Practices: Career Appointments of Legislative, White House, and Political Appointees, at 5 (1995).
34
See U.S. Government Accountability Office, Personnel Practices; Conversions of Employees from Noncareer to
Career Positions May 2001-April 2005, GAO-06-381, May 2006, pp. 4-5, cited in CRS Report on Transitions at 25
n. 91. See also CRS Report RS20730, Presidential Transitions and Administrative Actions, by L. Elaine Halchin,
June 5, 2001, available from CRS.
35
See CRS Report RL34706, Federal Personnel: Conversion of Employees From Appointed (Noncareer) Positions
to Career Positions in the Executive Branch, by Barbara L. Schwemle, quoting U.S. Department of Homeland
Security, Leadership Journal, “Transition: Heads We Win, Tails You Lose,” January 19, 2008, available at
[http://www.dhs.gov/journal/leadership/2008/01/transition-heads-we-win-tails-you-lose.html] (footnote omitted).
36
See Mendelson, supra note x at 606.

17

Final Report

5/14/2012

or programmatic commitments.”37 This, she says, “seems to increase the prospect that a new
President will face a resistant—even subversive—bureaucracy.”38
There are many more actions that Presidents have taken as they leave office including
actions that protect federal land from development under various programs.39. While these
actions are often significant and sometimes irrevocable (or not easily revoked) they do not
warrant separate sustained attention in this Report because they do not involve important policy
commitments. They often elicit criticisms similar to those leveled at Midnight Rulemaking, that
they are hastily done, without adequate input from affected interests and are contrary to
principles of democracy and accountability. The field of international law and relations presents
special issues concerning Midnight actions, and these are not considered in this Report.40
In sum, the Midnight Regulation phenomenon is real and includes the production of
Midnight Rules and other actions by outgoing administrations. In the final quarter of each
administration, the volume of regulatory activity increases including an increase in agency
rulemaking, issuance of agency guidance documents and other non-legislative rules, an increase
in the issuance of Executive Orders, an increase in the use of the President’s pardon power and
an increase in the movement of politically appointed personnel to career positions.
III. Normative Issues Surrounding Midnight Rulemaking.

37

Id. at 610.
Id. at 612.
39
Perhaps the most famous episode in this area is President Grover Cleveland’s Midnight designation of 21 million
acres of federal land as forest reserve to protect it from logging. See Combs, supra note x at 332. Congress passed
legislation overriding the designation, but Cleveland used his pocket veto against that legislation. The matter was
not cleared up until after Cleveland’s successor took office. President Clinton designated numerous national
monuments, and expanded the boundaries of existing monuments, in this last year in office, including several in
November, 2000, and January 2001, after having designated none in his first seven years in office. See Beermann,
supra note x at 973-76. This designation provides even greater protection than inclusion of the land in a national
park or forest.
40
See generally Nancy Amoury Combs, supra note x.
38

18

Final Report

5/14/2012

Since the phenomenon was first widely discussed after the publication of Jay Cochran’s
study, Midnight Rulemaking has consistently provoked negative reactions in the media, in
government and among commentators. This section asks why. Looking at the Midnight
Rulemaking phenomenon from a more normative perspective involves investigating why they
occur and asking whether there are categories of Midnight Rules that present distinct normative
concerns not shared with other categories of such rules. The first sub-section looks at the
political background of Midnight Rulemaking as part of the effort to discern a basis to construct
a normative critique. The second sub-section lists the normative arguments that have been or
could be made against Midnight Rulemaking and responses to those arguments. The third subsection offers some conclusions on these aspects of this Report’s investigation.
Many of the interviewees who were consulted for this Report shared a basic
understanding of the nature of the Midnight Rulemaking phenomenon. In the view of most of
the interviewees, Midnight Rulemaking results mainly from a rush to finish pending tasks and
perhaps add a few tasks that might not have been performed but for the impending takeover by
an administration with different policy views. The interviewees by and large did not see
Midnight Rulemaking as an effort to sabotage the incoming administration or illegitimately
project the outgoing administration’s policy into the future, in contravention of the apparent will
of the electorate. These views are discussed further below.
A. Political Background of Midnight Rules.
To understand Midnight Rulemaking, and why it has been so widely criticized, it is
important to construct a picture of the political background that leads to Midnight Rulemaking.
The political background might also help evaluate whether Midnight Rules are likely to suffer
from the quality concerns that some people have about them.

19

Final Report

5/14/2012

As discussed in my prior work, the increased output of agencies at the end of
administrations can be thought of as arising largely from three overlapping but distinct
phenomena, namely hurrying, waiting and delay.41 Hurrying is the urge of an outgoing
administration to get as much done as possible at the end of the term to finish before the deadline
either because of the need to finish tasks before the impending deadline or because the
administration is attempting to enact as many of its policies into law as possible because it fears
that the incoming administration will take a different view that will produce inferior results.42
The need to hurry to finish rules, even those that may not be particularly controversial,
may arise in part from the tendency for rulemaking to slow down at the beginning of a new
administration43 while the incoming administration puts its appointees in place, a process that
seems to be taking longer in recent transitions.44 This delay at the outset of a new administration
may now seem inevitable given the strategies incoming administrations have adopted to deal
with the problem of Midnight Rulemaking. Further, because all of the required procedural steps
and substantive analyses take a long time, it should not be surprising that many rulemakings are
completed very late in each administration’s term, when officials hurry to finish work on rules

41

See generally Jack M. Beermann, Presidential Power in Transitions, 83 B.U.L. Rev. 947 (2003).
As William Howell and Kenneth Mayer explain, at the end of a term, especially when the new President is of a
different party, outgoing Presidents act to extend their policies into the future. See William G. Howell & Kenneth
R. Mayer, The Last One Hundred Days, 35 Presidential Stud. Q. 533 (2005).
43
See O’Connell, supra note x at 501. (“the first year of an administration is associated (in a statistically significant
manner) with fewer rulemakings.”). O’Connell reports that rulemakings that spanned more than one administration
took, on average, more than twice as long as rulemakings that were completed during one administration. See
O’Connell, supra note x at 515. Of course, as O’Connell recognizes, it’s unclear which factor is the primary
cause—due to the passage of time, a long rulemaking process is likely to span two administrations and a rulemaking
that spans two administrations is likely to take longer due to the slower pace of regulatory activity at the beginning
of administrations.
44
Anne Joseph O’Connell reports that on average it took Presidents Clinton and GW Bush more than six months to
staff Senate-approved positions in cabinet departments and executive agencies. Anne Joseph O’Connell, Waiting
for Leadership: President Obama’s Record in Staffing Key Agency Positions and How to Improve the Appointments
Process 11-12 (2010). O’Connell reports that “the Obama Administration still had only 64.4% of Senate-confirmed
executive agency positions filled after one year” compared to 86.4% in the Reagan administration, 80.1% in the
GHW Bush administration, 69.8% in the Clinton administration and 73.8% in the GW Bush administration. Id. at 2.
42

20

Final Report

5/14/2012

that began earlier in the term.45 Agency staff may also face the real possibility that the new
administration will place a low priority on their pending rules and may never complete work on
them, which also leads to hurrying to finish before the transition.
Hurrying occasionally involves initiatives that are started and completed very late in an
administration’s term, not simply to finish what’s already on the agenda but to do more, to
project the administration’s policies into the future. An outgoing administration could
conceivably initiate rulemakings to promulgate rules quickly before the end of the term.
Although it is unlikely that the volume of such rules would be very high, this might be the type
of Midnight Rule that would elicit condemnation as illegitimate and possibly of lower than
normal quality.
Hurrying at the end of a term gives rise to the concern that rules issued during the
Midnight Period will be of lower quality than rules issued at other times. There is some evidence
that OIRA review is shortened during the Midnight Period46 and there are suggestions that some

45

O’Connell characterizes the data as follows:
Cabinet departments under President Reagan and President George W. Bush and all types of agencies
under President George H.W. Bush completed more rulemakings in the final year than in any previous year
of those Administrations. President Clinton‘s cabinet departments, executive agencies, and independent
agencies, and President Reagan‘s executive and independent agencies, all as groups, also increased their
final actions in the final year from the preceding year.
O’Connell, supra note x at 503.
46
Empirical Tests for Midnight Regulations and Their Effect on OIRA Review Time, Patrick A. McLaughlin
Mercatus Center Working Paper available at
http://mercatus.org/sites/default/files/publication/WPPDF_Empirical_Tests_for_Midnight_Regulations.pdf
(concluding that the number of significant rules reviewed during Midnight Periods increases and the time OIRA
spends reviewing them during Midnight Periods decreases); Jerry Brito & Veronique de Rugy, For Whom the Bell
Tolls: The Midnight Regulation Phenomenon (2008) (discussing implications of McLaughlin’s study). Reece
Rushing, Rick Melberth & Matt Madia, After Midnight: The Bush Legacy of Deregulation and What Obama Can
Do (Center for American Progress, OMB Watch, January 2009). This OMB Watch report states that in the 20082009 transition, OIRA review was very short in some cases: “OIRA spent an average of 61 days reviewing
regulations in 2008, but dispensed with many of Bush’s Midnight Regulations far quicker. OIRA reviewed a
proposed draft of the Health and Human Services Department’s provider conscience regulation in just hours, and
reviewed the final regulation in 11 days. OIRA approved the Interior Department’s oil shale leasing regulation after
only four days.” Id at. 4.

21

Final Report

5/14/2012

rules are rushed from proposal to completion near the end of President’s terms.47 While the
evidence supports the former claim, the latter suggestion is more difficult to substantiate.
As discussed above, O’Connell’s analysis for this Report of her data on the duration of
rulemakings suggests that generally, Midnight Rules are considered for a longer period of time
than non-Midnight Rules, but there is a slight increase in relatively short rulemakings (180 days
or less) among rules finalized during the Midnight Period.48 There are examples of Midnight
Rules that went from proposal to promulgation very quickly. For example, on October 28, 2008,
the Bureau of Land Management of the Department of the Interior proposed a rule eliminating
the power of congressional committees to require federal lands to be withdrawn from mining in
emergencies.49 The proposal allowed for a very short comment period of only 17 days and the
final rule was published on December 5, 2008,50 just 37 days after the proposal. The
administration apparently justified the short comment period on the basis that the public had the
opportunity to comment on the identical proposal in 1991.51 Another relatively quick regulatory
process was used to promulgate a regulation governing inter-agency cooperation under the
Endangered Species Act.52 This rule was proposed on August 15, 2008 with a 30 day comment

47

For example, Anne Joseph O’Connell cites a rule on Oil Shale Management issued on November 18, 2008, as
having been issued just four months after it had been proposed. See Oil Shale Management—General, 73 Fed. Reg.
69414 (Nov. 18, 2008), discussed in O’Connell, supra note x 472 & n. 3.
48
See O’Connell, supra note x at 47, Table 1. See also id. at 49 (“There is, however, still a quickening in the
rulemaking process in the midnight quarter.”)
49
PROPOSED RULES DEPARTMENT OF THE INTERIOR Bureau of Land Management 43 CFR Part 2300
Land Withdrawals; Removal of Regulations Covering Emergency Withdrawals Friday, October 10, 2008 73 FR
60212. Because this regulation arguably attaches legal consequences to action of a congressional committee, it may
be unconstitutional under INS v. Chadha, 462 U.S. 919 (1983).
50
RULES and REGULATIONS DEPARTMENT OF THE INTERIOR Bureau of Land Management 43 CFR Part
2300 Land Withdrawals; Amendment of Regulations Regarding Emergency Withdrawals Friday, December 5, 2008
73 FR 74039.
51
Reece Rushing, Rick Melberth & Matt Madia, After Midnight: The Bush Legacy of Deregulation and What
Obama Can Do 5, n. 10 (Center for American Progress, OMB Watch, January 2009). The USA Today blog post
cited in support of this assertion no longer exists.
52
RULES and REGULATIONS DEPARTMENT OF THE INTERIOR Fish and Wildlife Service DEPARTMENT
OF COMMERCE National Oceanic and Atmospheric Administration 50 CFR Part 402 Interagency Cooperation
Under the Endangered Species Act Tuesday, December 16, 2008 73 FR 76272.

22

Final Report

5/14/2012

period.53 The comment period was extended for an additional 30 days54 and then the final rule
was promulgated with minor modifications on December 16, 2008, only four months after the
initial proposal.55
Another example of a relatively short process for promulgating an important rule
involves the Clinton administration’s Midnight Rules on air conditioner and heat pump
efficiency. This rule was proposed on October 5, 2000,56 and promulgated as a final rule
published in the Federal Register on January 22, 2001,57 after a 60 day comment period and a
public hearing held a little less than a month after the NPRM was issued. This was a complex
and lengthy rule which Susan Dudley says “hurtled through the regulatory process at lightning
speed.”58 However, as with many rules, including Midnight Rules, the regulatory process did not
begin with the issuance of the NPRM. In fact, this rule had a lengthy procedural history that
included a congressionally-mandated 1994 deadline and then, after that deadline was missed, a

53

PROPOSED RULES DEPARTMENT OF THE INTERIOR Fish and Wildlife Service DEPARTMENT OF
COMMERCE National Oceanic and Atmospheric Administration 50 CFR Part 402 50 CFR Part 402 Interagency
Cooperation Under the Endangered Species Act Friday, August 15, 2008 73 FR 47868.
54
PROPOSED RULES DEPARTMENT OF THE INTERIOR Fish and Wildlife Service DEPARTMENT OF
COMMERCE National Oceanic and Atmospheric Administration 50 CFR Part 402 50 CFR Part 402 Interagency
Cooperation Under the Endangered Species Act Friday, September 12, 2008 73 FR 52942.
55
A partial impetus for this rule was apparently a 2004 GAO Report concluding that certain aspects of interagency
consultation under the Endangered Species Act needed clarification. See 73 FR at 47869. There is nothing in the
record that explains why the administration waited until the Midnight Period to promulgate the revisions. Another
example of a rushed regulatory process is the August 2008 proposal concerning OSHA risk assessment, discussed
below at note x.
56
PROPOSED RULES DEPARTMENT OF ENERGY Office of Energy Efficiency and Renewable Energy 10 CFR
Part 430 Energy Conservation Program for Consumer Products: Central Air Conditioners and Heat Pumps Energy
Conservation Standards Thursday, October 5, 2000 65 FR 59590.
57
RULES and REGULATIONS DEPARTMENT OF ENERGY Office of Energy Efficiency and Renewable Energy
10 CFR Part 430 Energy Conservation Program for Consumer Products: Central Air Conditioners and Heat Pumps
Energy Conservation Standards Monday, January 22, 2001 66 FR 7170.
58
See Sudan E. Dudley, Midnight Regulation at All-Time High, Intellectual Ammunition, March 1, 2001, available
at http://heartland.org/policy-documents/midnight-regulations-all-time-high, quoted in Howell and Mayer, supra
note x at 551. Dudley states that the rules were issued “[o]ver the objections of other administration officials, and
contrary to many public comments.” Id.

23

Final Report

5/14/2012

1995 congressionally-mandated delay, a conference on the issues in 1998 and an Advance Notice
of Proposed Rulemaking issued in 1999.59
Despite these examples, it appears that short regulatory processes are the exception rather
than the rule even with regard to Midnight Rules. 60 The published scholarly articles and media
reports criticizing Midnight Rulemaking cite only a few examples of rushed rules. One article
cites the GW Bush administration Midnight Rule on shale oil development as having been
proposed only four months before it was finalized.61 While it is true that the Notice of Proposed
Rulemaking was issued on July 23, 2008, slightly less than four months before the final rule, an
Advance Notice of Proposed Rulemaking had been issued in August, 200662 with another notice
extending the comment period issued in September 2006.63 The agency also held “listening
sessions” with representatives of Governors of affected states in 2006 and 2007.64 Thus, this rule
had been under consideration for more than two years before it was issue, hardly a last-minute
rush job.
There are also reasons to believe that hurrying is unlikely to result in rules of
substantially lower quality than rules issued during other periods. For one, attention to any
individual rule during the long rulemaking process is likely to be episodic. In this regard, Sally
59

For the complete history of this regulation, see Natural Resources Defense Council v. Abraham, 355 F.3d 179,
188-91 (2d Cir. 2004), discussed infra at p. xx. The Abraham decision rejected the GW Bush administration’s
efforts to rescind the rule promulgated in the waning days of the Clinton administration.
60
OMB Watch claims that comment periods were shortened during the 2008-2009 Midnight Period: “The
administration proposed a handful of rules between July and September 2008 that it wanted to finalize by year’s end.
Agencies allowed only 30 days for public comment for several of those rules. (The public comment period usually
lasts 60 days.) . . . In October, the Interior Department proposed stripping Congress of its power to prohibit mining
on federal lands in emergency situations—a power that Congress had used in June to prohibit uranium mine leasing
near the Grand Canyon. Interior allowed only 15 days for public comment on the rule. An Interior Department
official defended the shortened comment period, saying the public already had been given a chance to comment on
an earlier draft of the rule that was released in 1991.” Reece Rushing, Rick Melberth & Matt Madia, After
Midnight: The Bush Legacy of Deregulation and What Obama Can Do 4-5 (Center for American Progress, OMB
Watch, January 2009).
61
See O’Connell, supra note x at 472.
62
71 FR 50378.
63
71 FR 56085.
64
73 FR 69415.

24

Final Report

5/14/2012

Katzen, OIRA Administrator during the final days of the Clinton Administration reported in an
interview that during the Midnight Period of that administration, which produced a high volume
of Midnight Rules, the administration did not rush rules through but rather performed multiple
steps simultaneously that at other times would have been performed seriatim.65 Each rule is
likely to receive attention at particular moments and then get passed along to the next step, so the
question isn’t how long the rule has been pending but rather how much attention the rule
received during the time it was under consideration. Further, even during non-Midnight Periods,
many rules must be rushed through the process to meet statutory and other deadlines. Second,
Judicial review ensures that agencies cannot relax quality standards to an extent that survival on
judicial review is thrown into question.
Despite these reasons for questioning whether Midnight Rules are actually rushed
through in a meaningful way, O’Connell suggests that the timing of rulemaking activity may
make it more likely that the agency’s ultimate decision is “arbitrary and capricious.” She raises
this possibility with regard to Midnight Rules actually issued and to agency withdrawal of rules
shortly after a new President takes office.66 O’Connell apparently believes that courts are likely
to be more suspicious of agency action taken during the Midnight Period and at the outset of an
administration, perhaps due to the increased role that politics may play at such times.
The second general category of reasons that rulemaking might increase at the end of the
President’s term is delay. Delay is related in many instances to the factors that produce hurrying.
The production of rules may be delayed by factors both internal and external to the
administration. Delay includes apparently innocuous procrastination, when other priorities make
particular rulemaking proceedings seem less urgent until the deadline of presidential transition
65

Interview with Sally Katzen.
See O’Connell, supra note x at 57, citing Jacob E. Gersen & Anne Joseph O‘Connell, Hiding in Plain Sight?
Timing and Transparency in the Administrative State, 76 U. CHI. L. REV. 1157, 1201-02 (2009).
66

25

Final Report

5/14/2012

approaches. Other priorities may intrude, such as delays in rulemaking that were attributed to
the need for multiple agencies to respond to regulatory issues that arose in the wake of the
attacks of September 11, 2001.67 There are also obvious cases of externally imposed delay, for
example when Congress, via appropriations riders, prohibited the Department of Labor for
issuing its ergonomics rule until the final year of President Clinton’s term.68 The rule on
efficiency of air conditioners and heat pumps at issue in Abraham was also delayed by Congress
during the Clinton administration.69 Judicial decisions requiring attention to one rule may divert
resources away from others.
Delay in completing rulemakings also results from factors built into the rulemaking
process. As mentioned above, at the outset of a new administration, there may be delays in
putting key personnel in place to oversee the rulemaking process, although the effects of this
should be minimal in the eighth year of an administration when Midnight Rulemaking usually
becomes an issue. More relevant, complex analytic and procedural requirements contribute to
lengthy rulemaking processes. If a rule is politically controversial and if interest groups are
arrayed in various positions concerning the agency’s rulemaking plans, time is needed for the
agency to arrive at the best rule that is also politically tenable.
The final general political explanation for Midnight rulemaking is “waiting.” Waiting
involves an outgoing administration waiting until the Midnight Period usually so that rules can
be promulgated after the election when political accountability is lower. To some, this is viewed
as the most problematic sort of Midnight Rulemaking because it seems to exacerbate
67

See Public Citizen Health Research Group v. Chao, 314 F.3d 143 (3d Cir. 2002) (relying on these factors OSHA
relied on these factors to explain delay in issuing new exposure standard for hexavalent chromium).
68
See Beermann, supra note x at 957, 961 (discussing appropriations riders that made it impossible for the
Department of Labor to issue its ergonomics rule until the final year of the Clinton administration). Appropriations
riders also affected the timing of rules related to mining during the Clinton administration. See Andrew P. Morriss,
Roger E. Meiners & Andrew Dorchak, Between a Rock and a Hard Place: Politics, Midnight Regulations and
Mining, 55 Admin. L. Rev. 551, 580-82 (2003).
69
See Natural Resources Defense Council v. Abraham, 355 F.3d 179, 188-91 (2d Cir. 2004).

26

Final Report

5/14/2012

accountability problems inherent in the administrative state. However, there are difficulties and
disincentives to waiting that make it somewhat less likely to occur than it might seem at first
blush. The main reason that waiting is not likely to explain Midnight Rulemaking is the reality
that virtually every Midnight Rule has been publicly proposed well before the election.70 As
Professor Jim Rossi has stated, “Midnight regulations often reflect the culmination of a lengthy
rulemaking process, a process that is sometimes held up against the agency's wishes for political
or budgetary reasons.”71 There are not many instances of rules proposed just before or even after
the election. Thus, the outgoing administration has normally made its intentions public well
before the election.
There are also strong disincentives to waiting. For one, waiting until after the election
means that the political benefit enjoyed by the outgoing administration will be muted. Further,
waiting until after the election to promulgate a rule reduces the value of the rule because it might
be rescinded or revised by the new administration, and even if it is left intact, it might not be
enforced with enthusiasm by the incoming administration. Waiting also entails a risk that the
rulemaking process will not be completed before the transition and the rule will never be
issued,72 or will be issued so late that the incoming administration can prevent it from being
published in the Federal Register.

70

[V]irtually all the regulations finished by federal agencies shortly before Clinton left office had been developed
over years, according to government documents, outside policy analysts, and officials of the Bush and Clinton
administrations. Some had been delayed by lawsuits or because Republican-led Congresses of the mid- to late1990s had explicitly forbidden federal agencies to work on them.
Moreover, the regulations completed during Clinton's final weeks in office were in step with a brisk pace of
regulatory work throughout his two terms-- and with a longstanding practice in which presidents of both
political parties have issued many regulations just before they departed.
Amy Goldstein, “Last-Minute” Spin on Regulatory Rite, Bush Review of Clinton Initiatives Is Bid to Reshape
Rules, Wash. Post, June 9, 2001, at A1,” Quoted in Jim Rossi, Bargaining in the Shadow of Administrative
Procedure: The Public Interest in Rulemaking Settlement, 51 Duke L.J. 1015, 1039 n. 91 (2001)
71
Rossi, supra note x at 1039.
72
This happened, for instance, with regard to the OSHA risk assessment proposed rule, discussed above, that was
ultimately withdrawn by the Obama administration.

27

Final Report

5/14/2012

Despite these reasons for suspecting that waiting is not a serious problem, the accusation
that Midnight Rules were timed to fly under the political radar has been leveled. For example,
the outgoing Reagan administration was accused in a magazine article of holding off on some
initiatives until after the election so that regulatory actions were not held against Vice-President
GHW Bush in his campaign to be President.73 One example cited is a rule promulgated soon
after GHW Bush was elected President subjecting transportation workers to random drug
testing.74 The Teamsters Union had endorsed Vice-President Bush for President, and the article
contains speculation from a trucking lobbyist that the endorsement might have been affected had
this rule been issued before the election.75 The Clinton administration was also accused of
waiting until after the election to promulgate controversial mining regulations, although the
authors’ only evidence was the timing of the issuance of the final rules.76
Waiting may be a more logical strategy when the incumbent hopes or expects the next
President to be of the same political party.77 Waiting may also help explain the timing of
deregulatory action in the Midnight Period of the GW Bush administration. Given that lax
regulation’s role in the 2008 financial crisis was a campaign issue, perhaps the outgoing Bush
administration did not want to burden Republican candidate John McCain with the necessity of
explaining why deregulation was still appropriate.

See Ronald A. Taylor et al., Here Come Ronald Reagan’s “Midnight‟ Regs, U.S. NEWS & WORLD REP., Nov.
28, 1988, at 11 cited in Anne Joseph O’Connell, supra note x at 9 n. 29.
74
RULES and REGULATIONS DEPARTMENT OF Urban Mass 49 CFR Part 653 Control of Drug Use in Mass
Transportation Operations Monday, November 21, 1988 53 FR 47156-01
73

Ronald A. Taylor et al., Here Come Ronald Reagan’s “Midnight‟ Regs, U.S. NEWS & WORLD REP., Nov. 28,
1988, at 11.
76
See Morriss et al, supra note x at 583 (“Under the terms of the appropriations rider, BLM could have issued the
regulation at any time after January 30, 2000 (i.e., the end of the required comment period following the NAS report
under the appropriations rider). Even allowing time for consideration of the comments that BLM received during the
final round of public comment, the almost eleven-month delay before the regulations issuance suggests that the postelection timing was not accidental.”)
77
See Reagan Readies 451 Regulation Changes before Leaving Office, Chicago Tribute September 18, 1988 at
Business p. 8, 1988 WLNR 1732356.
75

28

Final Report

5/14/2012

Waiting may also explain some presidential actions not involving rulemaking, especially
pardons and related clemencies. Presidents tend to increase the use or their pardon power during
the Midnight Period, perhaps to avoid political consequences for controversial pardons. 78
There are additional elements of the political background of Midnight Rulemaking that
are not completely captured by the discussion of hurrying, waiting and delay but may help
explain the phenomenon. One of the common criticisms of Midnight Rulemaking is that it has
negative effects on the transition in two ways. First, a high volume of Midnight Rules diverts the
incoming administration’s time and energy from moving forward on its agenda to looking back
on the Midnight Rulemaking of its predecessor. Due to concerns over the quality of Midnight
Rules and the possibility that Midnight Rules will undercut the new administration’s policies,
incoming administrations have no real choice but to review Midnight Rules upon taking office.
If the volume of Midnight Rules is very high, this can constitute a serious impediment to a
smooth transition. Second, politically controversial Midnight Rules can place the incoming
administration in an awkward position, requiring it either to expend political capital to reverse
the prior administration’s rule or to enforce a rule that is contrary to its own political preferences
and those of the electorate that has spoken so recently.

78

For example, after issuing very few pardons during most of his eight years in office, President Clinton exercised
his power to grant pardons and clemency 176 times on his last day in office. He also granted approximately 60
pardons in December 2000, for a total of approximately 236 uses of the pardon power in the last two months of his
presidency. President Clinton granted two of his most noteworthy pardons at the end of his term, to Mark Rich, a
wealthy democratic financier who was a fugitive from justice at the time the pardon was granted, and to Patty
Hearst, the granddaughter of the late media mogul William Randolph Hearst, who was kidnapped by a revolutionary
group with whom she participated in an armed bank robbery, apparently of her own free will. The large number of
end-of-term pardons, and the fact that some of the pardons were controversial, supports the inference that President
Clinton waited to exercise the pardon power until he was about to leave office so that neither he nor his VicePresident who was running to succeed him would suffer political heat due to the pardons. See Jurist Legal
Intelligence, Clinton Pardon Grants, January 2001, at http://jurist.law.pitt.edu/pardons6a.htm (last accessed Nov.
13, 2003) (providing an individualized list of each of the 141 pardons President Clinton granted during the last
month of his term). See also Amy Goldstein & Susan Schmidt, Clinton’s Last-Day Clemency Benefits 176; List
Includes Pardons for Cisneros, McDougal, Deutch and Roger Clinton, Wash. Post, Jan. 21, 2001, at A1 (“Just two
hours before surrendering the White House, President Clinton gave parting gifts that lifted 176 Americans out of
legal trouble . . . .”).

29

Final Report

5/14/2012

Some Midnight Rules involving internal governmental operations may also have their
own special political background, which may be related to the transition issues discussed above.
This category includes inter-agency consultation requirements and rules involving enforcement
of restrictions on the use of federal funds. Midnight Rules that change governing law in these
areas beg the question why now, why not years earlier so that these new requirements would
have governed the outgoing administration’s conduct? The answers can be fairly simple. In the
consultation area, if consultation requirements are being increased, the outgoing administration
had sufficient discretion to engage in the consultations anyway, and now wants to impose the
requirements on its successor. If consultation requirements are being eased, the outgoing
administration had discretion to basically ignore the input that is no longer going to be required
and now wants to prohibit its successors from engaging in that consultation.
An example of a Midnight Rule involving consultation is a rule issued on December 16,
2008, by the Departments of Commerce and the Interior governing consultations for certain
projects under the Endangered Species Act.79 This rule eliminated some consultations with
habitat managers and biological experts and it prohibited global warming as a factor in some
remaining consultations. Being issued so late in the GW Bush administration meant that the
earliest projects governed by the new consultation requirements were likely to be undertaken by
the Obama administration. Without any explanation for why this consultation requirement was
not removed when projects by the GW Bush administration were undertaken, the timing raises
concerns.
Midnight Rules governing the enforcement of restrictions on the use of federal funds
raise similar concerns. This is an area of great enforcement discretion, and Midnight Rules here
79

RULES and REGULATIONS DEPARTMENT OF THE INTERIOR Fish and Wildlife Service DEPARTMENT
OF COMMERCE National Oceanic and Atmospheric Administration 50 CFR Part 402 Interagency Cooperation
Under the Endangered Species Act Tuesday, December 16, 2008 73 FR 76272.

30

Final Report

5/14/2012

seem designed primarily to limit the incoming administration’s options or force it to act to
rescind the rule. An example from the Clinton administration, which was technically not a
Midnight Rule since it was issued in July, 2000, involved the standards governing enforcement
of the statutory prohibition on federally-funded family planning clinics from using abortion as a
method of family planning. The Clinton administration had suspended the Reagan
administration’s so-called “gag rule” in February, 1993, but did not promulgate a substitute until
July, 2000.80 Without a rule in place for more than seven years, the Clinton administration
operated in a legal limbo, perhaps unable to enforce the statutory prohibition. Only when the
transition was looming did the administration find it desirable to promulgate a substitute
regulation. Another example, also related to abortion, raises similar timing concerns. On
December 19, 2008, the Department of Health and Human Services promulgated a rule requiring
recipients of federal health care funds to certify that they would allow their employees to refuse
to provide medical services that they found contrary to their moral or religious values. 81 This
new, controversial, funding requirement would be enforced only by the incoming Obama
administration, which was likely to have different views on the subject.82
Another political explanation for Midnight Rulemaking and other Midnight action by
outgoing administrations, offered by Howell and Mayer, is that because a lame-duck President’s
political capital with Congress is reduced, the President must act unilaterally to get anything
done. During the Midnight Period, Congress has no incentive to cooperate with a President who
will not be running again especially when the incumbent’s party has just lost the White House.
80

See Standards of Compliance for Abortion-Related Services in Family Planning Service Projects, 65 Fed. Reg.
41,270, 41,278 (July 3, 2000) (to be codified at 42 C.F.R. pt. 59).
81
Rules and Regulations, Department of Health and Human Services, Ensuring That Department of Health and
Human Services Funds Do Not Support Coercive or Discriminatory Policies or Practices in Violation of Federal
Law, 73 FR 78072 (December 19, 2008).
82
This rule was rescinded by the Obama administration. See Rules and Regulations, Department of Health and
Human Services, Regulation for the Enforcement of Federal Health Care Provider Conscience Protection Laws, 76
FR 9968 (February 23, 2011).

31

Final Report

5/14/2012

This may be counter-intuitive, but their point is that during periods when the President is
unlikely to convince Congress to enact his priorities, he is more likely to act unilaterally through
Executive Orders and in ways that require cooperation only from within the executive branch,
such as agency rulemaking.83 Thus, Midnight Regulation might partly be the result of the
President’s inability to enact his policies legislatively.
When the incoming President is of a different political party than the incumbent, another
factor that may contribute to Midnight Rulemaking is the desire of the outgoing administration to
make the transition more difficult for the incoming administration. Dealing with Midnight
Rulemaking is time-consuming and politically costly. Given the familiar pattern of regulatory
freezes, extensions of effective dates, withdrawals of rules proposed late in outgoing
administrations and withdrawals from the Federal Register of final but not-yet published rules,
Midnight Rulemaking imposes known costs on incoming administrations. Simply put, Midnight
Rulemaking forces administrations to look backwards at the time when they would much prefer
to be moving forward on their own agendas84 even when looking back at Midnight Rules may
have negative political consequences.
For example, in what is perhaps the most widely-reported instance of an incoming
administration revisiting a Midnight Rule, the GW Bush administration faced serious public
criticism when it delayed the effectiveness of a Midnight Rule reducing the acceptable level of
arsenic in drinking water.

85

There was concern among senior officials in the incoming GW Bush

administration that this rule had been rushed through and that it would be very expensive for
83

See Howell & Mayer, supra note x at 539-43.
See Nina Mendelson. Quick off the Mark: Empowering the President-Elect, 103 Nw. U. L. Rev. Colloquy 464
(2009); Morriss et al, supra note x at 557-578; Jack M. Beermann & William P. Marshall, The Constitutional Law of
Presidential Transitions, 84 N.C. L. Rev. 1253 (2006)..
85
See National Primary Drinking Water Regulations; Arsenic and Clarifications to Compliance and New Source
Contaminants Monitoring, 66 Fed. Reg. 6976 (Jan. 22, 2001) (to be codified at 40 C.F.R. pts. 9, 141, 142). See also
Brito and de Rugy, supra note x at 5 (bell tolls).
84

32

Final Report

5/14/2012

many municipal water systems, especially in western states. Due to these concerns, on the rule’s
original effective date of March 23, 2001, the EPA issued a notice delaying the effective date of
the rule for 60 days.86 This action provoked a substantial public outcry with accusations that the
new administration was rolling back important environmental protections. The GW Bush
administration’s next step was for the EPA to issue a notice of proposed rulemaking on April 23,
2001, to extend the effective date of the rule for an additional nine months to allow further
study.87 The comment period was open for two weeks, and on May 22, 2001, the EPA
promulgated a rule delaying the effective date of the arsenic rule for the nine months proposed.88
In the final rule delaying the effective date of the arsenic rule until February, 2002, the EPA
stated that the National Science Foundation was studying the health issues related to arsenic
levels in drinking water and the National Drinking Water Advisor Council was studying the
compliance cost issues related to the rule. When the National Science Foundation’s study
supported the new standard89, the EPA announced that the rule would go into effect as
promulgated.90
B. Normative Views of Midnight Rulemaking.

86

See National Primary Drinking Water Regulations; Arsenic and Clarifications to Compliance and New Source
Contaminants Monitoring: Delay of Effective Date, 66 Fed. Reg. 16,134 (Mar. 23, 2001). The Notice contained the
GW Bush administration’s typical reasons for acting without notice and comment and with no delay in the effective
date of the action, namely that it is except as a rule of procedure, that notice and comment would be impracticable
and contrary to the public interest and that the imminence of the effective date provides good cause for making the
delay effective immediately.
87
National Primary Drinking Water Regulations; Arsenic and Clarifications to Compliance and New Source
Contaminants Monitoring, 66 Fed. Reg. 20,580 (Apr. 23, 2001).
88
National Primary Drinking Water Regulations; Arsenic and Clarifications to Compliance and New Source
Contaminants Monitoring: Delay of Effective Date, 66 Fed. Reg. 28,342 (May 22, 2001).
89
See SUBCOMM. TO UPDATE THE 1999 ARSENIC IN DRINKING WATER REPORT, ARSENIC IN DRINKING WATER: 2001
UPDATE (National Academy Press 2001), available at http://www.nap.edu/openbook/0309076293/html/R1.html. In
fact, the National Science Foundation concluded that even the Clinton administration had underestimated the
negative health effects of arsenic in drinking water. For further discussion of the merits of the arsenic rule, see
Special Report: The Arsenic Controversy, Regulation Fall 2001 at 43.
90
See Press Release, EPA, EPA Announces Arsenic Standard for Drinking Water of 10 Parts per Billion (Oct. 31,
2001), available at 2001 WL 1337226.

33

Final Report

5/14/2012

Many people from different political perspectives react negatively to the phenomenon of
Midnight Rulemaking.91 Although the Constitution provides for a fully-empowered
administration to remain in office for more than two months after the election at which the
people may have chosen a new President of a different party with a different regulatory
philosophy, many observers, from both ends of the political spectrum, find fault when outgoing
administrations continue to exercise all of their powers and indeed increase the pace at which
they act after the election. Midnight Rulemaking has been criticized on many grounds ranging
from principled objections to increases in regulatory activity by administrations as they leave
office to practical concerns over the quality of Midnight Rules. This subsection sets out and
analyzes the major criticisms that have been leveled at Midnight Rulemaking.92 The discussion
begins with objections based on principle and concludes with objections based on policy
concerns. Many of these objections overlap in obvious ways.
1. The Principled Objection: For many, it seems that the root of criticism of Midnight
Regulation is the view that, on principle, the President and agencies should not increase the pace
of regulatory activity at the end of the term and, if anything, they should slow down after the
election and leave major decisions to the new President.
2. Projection of the Agenda: Perhaps the most important basis of the principled objection
to Midnight Rulemaking is the perception that the outgoing administration is illegitimately
attempting to project its agenda beyond its constitutionally prescribed term.93 On this view, once
an election has intervened, the agenda of the incoming President should be paramount.

91

See Anne Joseph O’Connell, Political Cycles of Rulemaking: An Empirical Portrait of the Modern
Administrative State, 94 Va. L. Rev. 889, 913 (2008) (noting that most commentary of Midnight Regulation and
crack-of-dawn activity has been disapproving).
92
For a catalog of criticisms of Midnight Rulemaking, see Brito and de Rugy, supra note x at 7-8.
93
For example, Nina Mendelson has stated that “the agency’s choice in the last few weeks regardless of the new
President’s views suggests an unsatisfied craving for power.” Mendelson, supra note x at 564.

34

Final Report

5/14/2012

3. Accountability: Midnight Rulemaking is often criticized because it occurs during a
period of reduced accountability. After the presidential election, the incumbent President’s
accountability is almost non-existent, especially with regard to a two-term President who is
extremely unlikely to ever again stand for election to any position.
4. Democracy and Participation. Closely related to the accountability objection is the
argument that Midnight Rulemaking is contrary to principles of democracy. Once the people
have elected a President of the other party, they have in effect rejected the outgoing President’s
policies and have opted for the policies of the incoming President and it is undemocratic for the
outgoing President to continue to act in accordance with the policies espoused by the losing party
in the presidential election. The democracy objection is stronger when the various steps of the
rulemaking process that allow for public input and influence are rushed to meet the Inauguration
Day deadline.
5. Political Motivations. Midnight Rulemaking is sometimes criticized as being overly
political, done to score political points for the party that is leaving office, cause political pain to
the incoming President and the incoming President’s party and reward the outgoing President’s
political allies. While all regulatory action is political to some extent, the balance between
policy and political concerns is worse during the Midnight Period.
6. The “Unseemly” Objection: Midnight Rulemaking has been criticized as “unseemly”
and tending to bring discredit on the government and the regulatory system as a whole.94 So
many people find Midnight Rulemaking distasteful that episodes every four or eight years of this
conduct reduces people’s respect law and government regulation.

94

See, e.g., Jay Cochran, Clinton’s “Cinderellas” Face Regulatory Midnight, USA TODAY, Dec. 13, 2000, at 17A
(“Respect for the law erodes when it changes for no other apparent reason than the fact that an administration‘s
drop-dead date draws near.”) cited in O’Connell supra note x at 527 n. 179.

35

Final Report

5/14/2012

7. The Transition Objection: Another objection to Midnight Rulemaking is that it makes
the transition between administrations difficult95 because distracts the incoming administration
from its forward looking agenda, forces it to expend time and effort reexamining Midnight
Rules and it forces incoming administrations to incur political costs when it revises or rescinds
Midnight Rules and it generally.
8. Midnight Rulemaking is Wasteful: Given that a substantial proportion of Midnight
Rules are reexamined and many important ones will be revised or rescinded, Midnight
Rulemaking is wasteful.96 Resources could be saved if outgoing administrations would
coordinate their regulatory activity with the incoming administration during the Midnight Period.
9. The Quality Objection: Midnight Rules are criticized as likely to be of lower quality
than rules issued during non-Midnight Periods.
These criticisms of Midnight Rulemaking are far from universally shared. In fact, in the
interviews conducted for this Report, in general most of the current and former government
officials interviewed did not agree that Midnight Rulemaking is a serious problem. These
interviewees included people from both major political parties who served during Midnight
Periods or during the beginning of administrations. Their views included answers to all of the
criticisms of Midnight Rulemaking discussed above. Further, many of the published criticisms of
Midnight Rulemaking focus more on the substance of the rules than their timing.
The defenders of Midnight Rulemaking begin from the premise that there is nothing
illegitimate when the President continues to govern throughout the constitutionally-prescribed

95

For a general look at presidential transitions, see Beermann & Marshall, supra note x.
See O’Connell, Political Cycles, supra note x at 913-14. O’Connell poses two somewhat contradictory reasons
why Midnight Rulemaking hurts social welfare. The first reason is that it is wasteful because it imposes procedural
costs on the new President or Congress when they act to rescind it. The second reason is that even if a Midnight
Rule is a good one from the social welfare perspective, because it is a Midnight Rule, the incoming administration
may reflexively act to rescind it, thus forgoing the social welfare benefits of the rule.
96

36

Final Report

5/14/2012

term, including increased volume of rulemaking during the so-called Midnight Period. Most of
the interviewees found hurrying to finish at the end of the administration an inevitable and
defensible feature of government and they did not see nefarious motives in the increased
regulatory activity at the end of the term. The defenders of Midnight Rulemaking find outgoing
administrations’ desire to project their agendas into the future as an expected feature of our
political system and conclude that incoming administrations have adequate tools to deal with the
problem. The accountability objection is met with the reply that virtually all agency action
completed during the Midnight Period had been on the agenda for years. There is no evidence
that administrations wait until after the election to avoid accountability in a substantial number of
cases. There may also be a positive aspect to the reduced accountability that exists after the
presidential election, when Presidents, concerned perhaps with their legacies, may take beneficial
actions that interest group pressures might have prevented before the election. The democracy
objection may be met with the rather formalistic response that the outgoing President was elected
to serve the complete four year term and thus actions taken even at the end are consistent with
norms of democracy, and the more practical response that the incoming administration has tools
to deal with Midnight Rules. There are several replies to the charge that Midnight Rules are
excessively political. First, all rulemaking and other regulatory activity are political to a certain
extent, but even in the Midnight Period, most rulemaking is routine and driven by the same
considerations that motivate rulemaking during non-Midnight Periods. Second, judicial review
and normal analytic standards that apply to agency action ensure that raw politics cannot displace
the usual considerations that govern agency action in all periods. Third, incoming
administrations have adequate tools to deal with ill-considered or unwise Midnight Rules. As far
as the charge that Midnight Rulemaking is “unseemly”, it would not appear so if people

37

Final Report

5/14/2012

understood that most Midnight Rulemaking is routine and they were not influenced by
sensationalized accounts of major last-minute regulatory initiatives.
The defenders of Midnight Rulemaking can answer the transition-based criticisms by
observing that first, the problem is not really so bad and that with constant, ongoing political
competition, outgoing administrations should not be expected to smooth the transition for a
President of the other political party.97 In fact, because so much regulatory activity, even at the
very end of an administration is routine, driven by statutory requirements and deadlines and
conducted by career officials, most Midnight Rulemaking is beneficial to the incoming
administration if only because without Midnight Rulemaking, the new administration would be
confronted with an enormous amount of work to catch up on, which would more seriously
impede the transition than the relatively few controversial Midnight Rules that the incoming
administration is likely to reexamine upon taking office. On the charge that Midnight
Rulemaking is wasteful, because only a very small number of Midnight Rules are actually
reversed by the new administration and most Midnight Rulemaking is necessary to keep the
government moving forward, it is no more wasteful than rulemaking at any other time.
On the issue of personnel burrowing, despite the problems associated with this practice,
Nina Mendelson concludes that personnel burrowing can have positive side effects that may be
sufficient to justify at least some of its uses. She sees the same benefits in some example of
Midnight Rulemaking which she refers to as “policy burrowing.” Her basic point is that policy
burrowing can fuel a healthy debate on issues that might not have been particularly salient during

97

Jack M. Beermann & William P. Marshall, The Constitutional Law of Presidential Transitions, 84 N.C. L. Rev.
1253, 1267-68 (2006).

38

Final Report

5/14/2012

the election campaign98 and that personnel burrowing can help ensure a diversity of viewpoints
within agencies so that policies are genuinely tested by debate before they are adopted.99
Mendelson believes that in both cases the quality and democratic legitimacy of agency action,
including rulemaking, can improve because the agency’s proposals will be influenced by a
greater diversity of viewpoints. Her view depends on her conclusion that presidential elections
do not necessarily mean that the electorate has approved every policy espoused by the new
President or his party or rejected every policy espoused by the outgoing President or his party.
The final issue is quality—are Midnight Rules of lower quality than rules promulgated at
other times? This is a difficult question to answer. Some Midnight Rules are promulgated more
quickly than rules in non-Midnight Periods and some rulemaking steps, such as OIRA review,
are performed more quickly at Midnight than at other times. It may be true that rules
promulgated in less of a rush would be of higher quality, but most Midnight Rules are under
consideration for a fairly long time and they go through the usual steps. As noted above, Sally
Katzen, the head of OIRA at the end of the Clinton administration, which produced a high
volume of Midnight Rules, explained that the rulemaking process was accelerated by performing
multiple steps simultaneously rather than by skipping or truncating any of the normal steps for
promulgating rules. Judicial review and reexamination by the incoming administration are
adequate to deal with any small number of rules that might have been rushed out too quickly.
C. Summary.
Based on the above analysis and the interviews I conducted in connection with this
Report, it appears that Midnight Rulemaking results predominantly from hurrying to complete

98

Mendelson, supra note x at 627 ff. Mendelson cites the policy debates that occurred in the early days of the GW
Bush administration over the Clinton administration’s “roadless areas rule” and the rule reducing the permissible
level of arsenic in drinking water as debates that benefited from the Midnight timing of the rules.
99
Id. at 641 ff.

39

Final Report

5/14/2012

work that has been pending since well before the November election that agency officials fear
might be scuttled or delayed by the transition. There is also a sense that outgoing
administrations are motivated by a belief that their policies are superior to those of the incoming
administration and that this adds to the motivation to finish as much as possible before the
transition. There are no more than isolated instances of delay (other than the delay common to
all rulemaking caused by the usual rigors of the rulemaking process) and little evidence that
waiting to avoid the political consequences of rules is a widespread occurrence.
IV. Evaluating Midnight Rules.
This part of the Report discusses the quality of Midnight Rules. The question is whether
there is any reason to believe that Midnight Rules are likely to be of lower quality than rules
issued at other times. Performing this analysis faces the virtually insurmountable problem of
measuring the quality of rules. It may be possible to identify qualitative problems with some
rules anecdotally, but there is no simple, agreed-upon metric for determining the quality of
agency rules. The quality of rules is likely to be in the eye of the beholder, informed heavily by
political views and policy disagreements. One observer’s regulatory disaster may be another
observer’s great regulatory victory.
Without a direct measure of the quality of rules, some analysts have employed surrogate
measures that are plausibly linked to the quality of rules. The two principle surrogates involve
the length of time Midnight Rules are under consideration and whether the rules are rescinded or
amended by the successor administration. These measures are undoubtedly imprecise and
possibly of little value. However, given the difficulty of constructing more precise apolitical
measures of quality, they may be the best measures available. The first sub-section of this Part

40

Final Report

5/14/2012

of the Report discusses the published scholarship that attempts to measure the quality of
Midnight Rules.
The second sub-section of this Part discusses the results of the empirical study of the
durability of Midnight Rules I conducted in conjunction with preparing this Report. The study
looks at the OIRA-reviewed Midnight Rules of the last three transitions from one party to the
other and measures the likelihood that each administration’s Midnight Rules would be revised or
rescinded by the subsequent administration. The Midnight Periods are compared to the same
periods on the calendar one year prior to the transition, as a control. The third sub-section of this
Part looks at the quality of Midnight Rules in a different way, by asking whether certain
categories of Midnight Rules are likely to suffer from the normative defects that many observers
find in Midnight Rulemaking generally. In light of all of the published attacks on Midnight
Rulemaking in recent years, this part analyzes whether some Midnight Rules should be criticized
even if it is generally very difficult to agree on a measure of quality that would serve as a basis
for criticizing the bulk of Midnight Rules. This part of the Report also summarizes interviews of
government officials and observers on the subject of Midnight Rulemaking.
A. Measuring the Quality of Midnight Rules.
Midnight Rulemaking has been under attack at least since 2001 when Jay Cochran
published his quantitative look at the regulatory output of administrations as they left office. In
addition to principled objections to Midnight Rulemaking, there has been concern expressed that
the quality of Midnight Rules may be lower than the quality of rules issued without the pressure
of the firm deadline presented by the change in administrations.100 It is, however, very difficult

100

See generally, Jason M. Loring & Liam R. Roth, After Midnight: The Durability of the “Midnight” Regulations
Passed by the Two Previous Outgoing Administrations, 40 Wake Forest Law Review 1441, 1448 (2005).

41

Final Report

5/14/2012

to measure the quality of rules. Analysts’ views on the quality of rules are likely to be colored
by their politics.
In the interviews I conducted in connection with this Report, I asked each interviewee
whether they thought that Midnight Rules were of lower quality than rules issued at other times.
The answers did not reveal a general view that quality is a serious issue with regard to Midnight
Rules. Although most interviewees did not think that Midnight Rules suffered from serious
quality problems, some interviewees expressed concern that in some cases OIRA review was
done hastily and that some other rulemaking steps might have been rushed as well. GW Bush
administration officials did not find quality problems with the EPA’s Midnight Rules, except for
concerns about one rule that is discussed below. One interviewee thought that there were many
rushed Midnight Rules in the GW Bush administration and that these rules were of lower quality.
At least one official involved in the OIRA review process acknowledged that during the
Midnight Period, OIRA may not go as deeply into some issues as it would if it had more time.
Although there was some concern expressed that overly political rules without the usual basis in
policy might be pushed through during the Midnight Period, the principal concern expressed by
interviewees from both inside and outside government is that the normal review process might be
rushed and thus not as effective as usual in preventing problematic rules from being issued. One
interviewee with lengthy experience in government stated that Midnight Rulemaking is not as
serious of a problem as it once was because the review processes in place today are much better
at preventing problematic rules from being issued. Thus, although some concerns were
expressed, there was not a strong consensus that Midnight Rulemaking leads to lower quality
rules.

42

Final Report

5/14/2012

Due to the impossibility of constructing objective measures of the quality of rules,
analysts have employed surrogate measures to attempt to shed light on whether Midnight Rules
are likely to be of lower quality than rules issued at other times. The two primary surrogates
employed are length of time under consideration and durability. The premises underlying the
use of these as surrogate measures of quality are that lengthier consideration means more
thorough consideration, which means higher quality and that a durable rule is likely to be of
higher quality than a rule that has been amended or rescinded. These premises are obviously
subject to serious doubt. An administration can take its time and promulgate a low quality rule
and can hurry and promulgate high quality rule. A rule might be amended or rescinded because
the subsequent administration disagrees with value laden policy aspects of the rule, not because
the rule was of low quality. Thus, although these surrogates may be the best available, it is not
clear that they are strongly indicative of quality.
In terms of overall length of consideration, an analysis conducted for this Report by Anne
Joseph O’Connell101 of her data reveals that Midnight Rules are generally not under
consideration for a shorter period of time on average than rules issued in non-Midnight Periods.
O’Connell looked at the 16,826 completed rulemakings in her database (drawing from the
Unified Agendas from the fall of 1983 through the spring of 2010) where both the NPRM and
final action were issued between the start of the Reagan administration and the end of the GW
Bush administration. She labeled rulemakings that had their final action between November 1
and January 20 of the final year of an administration as a Midnight Rulemaking, a slightly
different definition of Midnight Rule than used in this Report.

101

The author of this Report thanks Anne Joseph O’Connell for conducting this analysis of her data especially for
this Report.

43

Final Report

5/14/2012

The average duration of rulemakings that did not end in the Midnight Period was 461.6
days. The average duration of rulemakings that did end in the Midnight Period was 487.7 days.
(The average duration of all these rulemakings was 462.8 days.)102 This is not much of a
difference and, surprisingly, to the extent there is a difference, rulemakings that end in the
Midnight Period were under consideration longer than non-Midnight Rules.
O’Connell then narrowed her database to rulemakings that started and ended in the same
administration. Among these rulemakings, the difference in duration between Midnight Rules
and non-Midnight Rules is more pronounced. Rulemakings that finished before the Midnight
Period took on average 351.3 days, whereas, rulemakings that finished in the Midnight Period
took 428.7 days, on average. This pattern holds for every administration going back to the
Reagan administration.
O’Connell then checked her data to see whether there is an increase in rules of very short
duration during the Midnight Period. Of the nearly 17,000 final actions in her database, 4664 of
them (or about 25 percent) took 180 or fewer days.103 Of those 4664 processes, 4448 finished
outside the Midnight Period and 216 finished in the Midnight Period. With 112 total quarters
and 4 Midnight quarters, equal distribution of these short duration actions would produce about
40 per quarter or 160 Midnight Rules. This means that there are proportionally more short
duration actions that end during Midnight Periods (54 on average versus 40 expected) than
during non-Midnight Periods, with a total of at most 56 additional short duration Midnight Rules
since the Reagan administration than would exist if all short duration completions were evenly
distributed.

102

See also O’Connell, supra note x.at 513 for more information on duration of rulemaking proceedings.
O’Connell notes that the Unified Agenda lumps all final actions into one category whether they are rules or
something else, so the data include completed proceedings that did not produce rules.
103

44

Final Report

5/14/2012

What does O’Connell’s analysis tell us about whether Midnight Rules are rushed through
the process as compared to rules issued at other times? It appears that the data disprove the
hypothesis that Midnight Rules are rushed. The data make it appear that Midnight Rulemaking
is much more about completing work on rules that have long been under consideration than it is
about rushing new initiatives out the door before the transition. The fact that rules issued during
the Midnight Period were under consideration on average longer than other rules suggests that
some of these rules may have been of lower priority than other rules and that some of these rules
may have been more difficult to complete, perhaps because they were complicated or
controversial. This does not mean that there are no cases of rushed Midnight Rules. In fact, the
greater than expected results for rules issued after being under consideration for fewer than 180
during Midnight Periods suggests that there may be a slight tendency during Midnight Periods to
rush a small number of rules through the process.
Jerry Brito and Veronique de Rugy focused on one step of the process leading to
rulemaking, review at OIRA.104 Their premise is that “[t]o the extent we believe that regulatory
review is beneficial, Midnight regulations are problematic because they undercut the benefits of
the review process.”105 They fear that at the end of administrations, “If the number of regulations
OIRA must review goes up significantly and the man-hours and resources available to it remain
constant, we can expect the quality of review to suffer.”106 To prove their point, Brito and de
Rugy do not look at the actual duration of OIRA review of individual regulations. Rather, they
examine “circumstantial evidence” and employ “deductive reasoning” to make their point. 107

104

For an insider’s history of centralized review of regulations, see Jim Tozzi, OIRA’s Formative Years: The
Historical Record of Centralized Regulatory Review Preceding OIRA’s Founding, 63 Admin. L. Rev. 37 (2011).
105
Brito & de Rugy, 61 Admin. L. Rev. at 183.
106
Id.
107
Id. at n. 123.

45

Final Report

5/14/2012

The principal pieces of circumstantial evidence that Brito and de Rugy examine are the
resources available to OIRA to conduct regulatory review and the number of rules reviewed by
OIRA. In their view, because OIRA operates today with fewer resources than in the past108 and
because those resources are not augmented to help it cope with the flood of Midnight Rules
submitted for review, it is logical to conclude that “the amount of time and attention OIRA
devoted to each regulation reviewed [is] considerably less during Midnight Periods.”109
To support their conclusion, Brito and de Rugy rely on a study conducted by Mercatus
Center researcher Patrick A. McClaughlin.110 McLaughlin conducted a detailed study of OIRA
review during Midnight Periods in part due to doubts that pages in the Federal Register is a good
measure of the volume of regulatory activity.111 McLaughlin’s study revealed an increase in the
number of economically significant rules submitted to OIRA for review during Midnight Periods
of about six regulations per month or about seven percent.112 McLaughlin also found that the
ratio of economically significant rules to all regulations increased and that the increase is due to a
higher number of economically significant rules submitted rather than a decrease in review of
non-significant rules.113 McLaughlin also found a significant decrease in the amount of time
Midnight Rules are under review at OIRA: “when controlling for the number of economically

108

Id. at 183-84 (“[I]n real terms, OIRA’s budget has decreased since its inception.”)
Id. at 186. See also Patrick A. McLaughlin, The Consequences of Midnight Regulations and Other Surges in
Regulatory Activity, 147 Pub. Choice 395, 398 (2011) (finding that, on average, review time was twenty-five days
shorter during the Midnight Period).
110
See Patrick A. McLaughlin, Empirical Tests for Midnight Regulations and Their Effect on OIRA Review Time,
Mercatus Center Working Paper (2008), available at
http://mercatus.org/sites/default/files/publication/WPPDF_Empirical_Tests_for_Midnight_Regulations.pdf.
111
McLaughlin posits that the number of pages published in the Federal Register may not reflect the actual volume
of regulatory activity because of the possibility that deregulatory action and other non-regulatory documents may
inflate the page total. McLaughlin views the number of economically significant rules reviewed by OIRA as a
potentially superior measure of the actual volume of regulatory activity.
112
McLaughlin at 16. McLaughlin’s analysis of the data eliminates any explanation other than timing, such as
political party of the President, for the increase during Midnight Periods.
113
See McLaughlin at 17-19. McLaughlin found that this ratio increased by 42 percent during the entire period
studied (1981-2007) and by 55 percent during the last Midnight Period he studied, the transition between Bill
Clinton and GW Bush.
109

46

Final Report

5/14/2012

significant and significant rules as well as differences across administrations, the mean review
time decreased during the Midnight Period by an astonishing twenty-five days. That is a 50
percent decrease relative to the mean review time over the entire period.”114
McLaughlin acknowledges that it is not possible to draw the inference that faster review
at OIRA reduces the quality of rules. As he notes, we don’t really know whether OIRA was
operating a full capacity at any time and whether shorter total time under review actually
indicates reduced scrutiny. As he states, “there is no way of knowing whether a rule that was
‘under review’ by OIRA for twenty days was actually being worked on for twenty days or sat on
someone’s desk for nineteen days and was worked on for one day.”115 We also do not know how
much OIRA review actually contributes to the quality of rules and there is no real metric for
measuring the quality of rules.116 All we really know is that during Midnight Periods, review by
OIRA is abbreviated as compared with review during other periods.
Another study, by Patrick McLaughlin and Jerry Ellig, uses the Mercatus Center's
Regulatory Report Card project to examine how OIRA review affects the quality of regulatory

114

McLaughlin at 21-22. McLaughlin also found that an increase in the ratio between economically significant rules
and non-significant rules also causes a decrease in review time. Although this finding is impressive, McLaughlin
may not be completely correct in his apparent assumption that the volume of rules is what causes reduced time for
review. As McLaughlin seems to understand, the transition between administrations is treated as a deadline for
finishing work on regulations, especially now that all incoming administrations impose regulatory freezes upon
taking office. See McLaughlin, at 25-26. The reduced review time at OIRA during Midnight Periods may be due
more to the impending deadline than to the fact that OIRA has more rules to review without increased resources.
Even if only a single Midnight Rule were submitted to OIRA on December 15 of a transition year, it would be
expected that this rule would be reviewed quickly to allow the rule to be promulgated before the end of the term on
January 20. In fact, if volume were the only consideration, it would be expected that review time would increase
with a higher volume of rules to review rather than decrease.
115
McLaughlin at 19.
116
As McLaughlin states, “Is the quality of regulations affected by midnight regulations and other election cycle
phenomena? While this question seems important, it also seems unanswerable without some good definition and
consistent measure of regulation quality. . . . If more OIRA review time leads to higher quality, then outbursts of
regulatory activity such as those of Midnight Periods may lead to lower quality regulations. Of course, it is entirely
possible that OIRA review time does not have any affect on regulation quality, but that does not eliminate the
question. Also, even if OIRA review does improve regulation quality, it is not necessarily the case that the number
of days a regulation is “under review” actually correlates to a more thorough review.” McLaughlin at 26-27.

47

Final Report

5/14/2012

impact analysis generally and on Midnight Rules in particular.117 Because they were looking
only at rules proposed and issued in 2008, they defined Midnight Rules as “as any proposed
regulation that had its OIRA review completed after June 1, [2008], in accordance with the
Bolten Memorandum, and that became a final rule during the period between Election Day and
Inauguration Day, in accordance with the traditional definition of Midnight Regulations.”118
They found that although the Midnight Rules in their small sample were not under review for a
shorter period of time at OIRA, the quality of regulatory analysis of Midnight Rules was lower
for what they called prescriptive rules, which are rules that regulate conduct (as opposed to
transfer rules, which are rules that involve only revenue).119 While this study is interesting, its
narrow focus and small sample render it of limited value in understanding the Midnight
Rulemaking phenomenon. In particular, lower scores on the Mercatus’s Center’s Regulatory
Report Card may not translate into lower quality rules, and the small number of rules proposed
and completed between June 1, 2008 and the end of the GW Bush administration may not be
representative of Midnight Rules generally.

117

See Patrick A. McLaughlin & Jerry Ellig, Does OIRA Review Improve the Quality of Regulatory Impact
Analysis? Evidence from the Final Year of the Bush II Administration, 63 Admin. L. Rev. 179 (2011) (hereinafter
“Does OIRA Review”). The Mercatus Center’s Regulatory Report Card is a study by McLaughlin and Ellig that
analyzed regulatory analyses performed in 2008 and scored them on 12 factors, three of which involve openness,
five of which involve quality of analysis and four of which involve the use of the analysis. The openness factors are
accessibility of relevant documents, data documentation, model documentation (how verifiable are the models and
assumptions used?) and clarity of the analysis. The quality of analysis factors are whether the outcomes identified
are desirable, whether the analysis identifies systemic problems, how well the analysis assesses alternatives and how
well the analysis assesses costs and benefits. The use of analysis factors are whether the agency used the analysis in
its decisionmaking, whether the agency maximized net benefits or explained why it chose not to, whether the rule
establishes verifiable measures and goals and whether the agency indicated what data it will use to assess the
regulation’s performance. See Jerry Ellig & Patrick McLaughlin, The Quality and Use of Regulatory Analysis in
2008 (Mercatus Ctr. at George Mason Univ., Working Paper No. 10-34, 2010), available at
http://ssrn.com/abstract=1639747.
118
McLaughlin & Ellig, Does OIRA Review, supra note x at 196.
119
See id. at 198-201.

48

Final Report

5/14/2012

Jason Loring and Liam Roth have conducted a study aimed at another possible proxy for
quality of rules, durability.120 Durability of a rule refers simply to whether a rule is still in effect.
The assumption is that lower durability is correlated with lower quality. This is, of course, not
necessarily a valid assumption. There are many reasons unrelated to quality that may result in
the repeal or amendment of a rule including policy differences, obsolescence and statutory
changes in Congress. However, without a direct measure of quality, durability may provide
some indication of the quality of rules or at least of whether it was worthwhile for the outgoing
administration to promulgate Midnight Rules.
Loring and Roth defined the Midnight Period as the period between the election and the
inauguration of the new President. In their study of two transitions, GHW Bush to Bill Clinton
and Bill Clinton to GW Bush, they identified all regulations promulgated by three agencies
(EPA, OSHA and NHTSA) during each Midnight Period and they sorted them into significant
and non-significant categories pursuant to Executive Orders 12,291 and 12,866. Using the
Federal Register database in Westlaw, they then determined whether each rule had been
amended or rescinded. They considered a regulation as “accepted” by the subsequent
administration if it is was not amended or rescinded even if it had been briefly delayed for
further review pursuant to the common practices of incoming administrations.
Loring and Roth found that the three agencies issued 23 final rules during GHW Bush’s
Midnight Period, 10 of which were “significant.” The same agencies published 33 regulations
during the Clinton Midnight Period, 16 of which were significant.121 In both administrations,
EPA was the most prolific issuer of Midnight Rules, followed by NHTSA in the GHW Bush

120

Jason M. Loring & Liam R. Roth, After Midnight: The Durability of the “Midnight” Regulations Passed by the
Two Previous Outgoing Administrations, 40 Wake Forest Law Review 1441 (2005).
121
Id. at 1455.

49

Final Report

5/14/2012

administration and OSHA in the Clinton administration. The ratio of significant to nonsignificant rules in each administration was similar.122
The two incoming administrations reacted differently to their predecessors’ Midnight
Rules. The Clinton administration accepted 43% of the GHW Bush administration’s Midnight
Rules, it amended 48% and it rescinded 9% of the rules.123 The GW Bush administration
accepted 82% of the Clinton administration’s Midnight Rules, it amended 15% and rescinded
only 3%.124 The Clinton administration was more aggressive in amending and rescinding
significant Midnight Rules than with Midnight Rules overall. It accepted only 30% of the GHW
Bush administration’s significant rules from the three agencies, while amending or repealing
70%.125 The GW Bush administration’s reaction to significant Midnight Rules was slightly more
aggressive than its reaction to Midnight Rules generally, accepting 75% of such rules and
amending or repealing 25%.126
Loring and Roth were struck by the low rate at which each administration rescinded
Midnight Regulations, (9% by Clinton and 3% by Bush) as opposed to amending them.127 They
posit the Supreme Court’s decision in State Farm128 as the explanation for this. They
characterize State Farm as holding that “even deregulation requires a reasoned justification,
using the same ‘arbitrary and capricious’ standard under which a passed regulation must

122

Id.
See id. at 1456, Table 4.
124
See id. at 1457, Table 5.
125
See id. at 1458, Table 6.
126
See id. at 1458, Table 7. Loring and Roth’s study concludes with a useful appendix of all the Midnight Rules
they looked at in their study, with information on whether each was significant or not and whether the incoming
administration took any action to amend or repeal each rule. See id. at 1461 ff, Appendices A & B.
127
See id. at 1457.
128
See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 41 (1983)
123

50

Final Report

5/14/2012

qualify.”129 They also posit that State Farm may explain the GW Bush administration’s greater
reluctance to even amend the Clinton administration’s Midnight Rules:
Given President George W. Bush's anti-regulatory leaning, the administration
may believe it faces an uphill battle in justifying partial reductions in existing, justified
regulations. This would especially be the case in the area of health and safety, where
deregulation may appear callous and prove more difficult to justify. This problem,
however, would likely not be experienced by the pro-regulatory Clinton administration.
Justifying an amendment that raised the regulatory bar on health and safety would likely
be easier than justifying one tearing it down. This may explain the Clinton
administration's willingness to amend nearly half (48%) of the Bush I administration's
midnight regulations.130

State Farm is a plausible explanation for an overall reluctance to repeal or amend any
final rule, but it is not plausible as an explanation for greater reluctance to repeal than to amend
or as an explanation for the difference in behavior between the Clinton and GW Bush
administrations. As discussed below,131 until State Farm was clarified in Fox Television, it was
understood by some as imposing heightened scrutiny on regulatory changes as compared to
initial regulatory decisions. In other words, courts were thought to be more skeptical when
agencies changed existing rules than when they promulgated a new rule in unregulated territory.
This may have been the accepted understanding of the decision during both the Clinton and GW
Bush administrations. But there is no support for Loring and Roth’s apparent understanding that
State Farm imposed a higher standard of review on rescissions than amendments and on
deregulation than regulation.
As Loring and Roth recognize, the principal holding of State Farm, which has not been
disavowed, is that “even deregulation requires a reasoned justification, using the same ‘arbitrary

129

See Loring and Roth at 1457.
Id. at 1457 (footnotes omitted).
131
See infra at xxx.
130

51

Final Report

5/14/2012

and capricious’ standard under which a passed regulation must qualify.”132 This does not explain
why administrations would prefer amendment to repeal. Amendment, just as repeal, must meet
the same “arbitrary and capricious” standard of judicial review.
Perhaps Loring and Roth are correct about the GW Bush administration’s perceptions,
but again this would be a serious misreading of even the pre-Fox Television understanding of
State Farm. State Farm imposed the same standard of review on deregulation as had always
been applied to the imposition of increased regulatory burdens. The reading of State Farm that
was rejected in Fox Television was that change required greater justification than initial
regulation. There was never a suggestion that deregulatory change required greater justification
than pro-regulatory change.
There is a simpler explanation for the preponderance of amendments over rescissions.
Many statutes passed by Congress require agency regulations before they can have any effect.
These laws, known as “intransitive laws,” require action by others, usually agencies, to put them
into effect. When confronted with Midnight Regulations promulgated under such laws, the
incoming administration’s only real choice is to accept or amend the rules, because repeal would
leave the law unenforced and might violate statutory deadlines. This need to have regulations in
place is a much more likely explanation for the tendency to amend rather than rescind
regulations than the unprecedented misreading of State Farm offered by Loring and Roth.
Loring and Roth also offer an explanation for the Clinton administration’s greater
willingness to revisit Midnight Rules than the GW Bush administration. They raise the
possibility that the Clinton administration started out very liberal but became more moderate in
its second term, so that GW Bush would be likely to accept more of the Clinton administration’s

132

Id. at 1457.

52

Final Report

5/14/2012

Midnight Rules than would the Clinton administration accept those of GHW Bush.133 This
explanation is plausible but highly speculative. There are two alternative explanations that seem
just as plausible, first that the very close election in 2000 meant that the incoming Bush
administration did not have a strong mandate for change and second that the GW Bush
administration was more interested in moving forward with its agenda than in revisiting the
Midnight Rules of its predecessor.
For the purposes of this Report, the Loring and Roth study illustrates that incoming
administrations vary in the intensity of their willingness to revisit the Midnight Rules of their
predecessors and that it is possible for incoming administrations to revisit, through amendment
or repeal, a substantial proportion of the Midnight Rules they confront upon taking office.
Further information on the durability of Midnight Rules is contained in a Congressional
Research Service Report authored by Curtis Copeland on GW Bush administration Midnight
Rules. This Report contains anecdotal evidence on the status of notable Midnight Rules.
Copeland reports on three rules that went into effect after postponement, including one rule
issued under the Endangered Species Act that Congress legislatively granted the Obama
administration permission to withdraw,134 and 25 rules that as of August 29, 2009, were under
scrutiny, many of which were not in effect, having been delayed, stayed, amended or

133

Id. at 1441-42, 1456-57.
See Copeland, supra not x at 6-7. The three rules are U.S. Department of Agriculture, Agricultural Marketing
Service, “Mandatory Country of Origin Labeling of Beef, Pork, Lamb, Chicken, Goat Meat, Wild and Farm-Raised
Fish and Shellfish, Perishable Agricultural Commodities, Peanuts, Pecans, Ginseng, and Macadamia Nuts,” 74
Federal Register 2658, January 15, 2009; U.S. Department of the Interior, Fish and Wildlife Service, “Endangered
and Threatened Wildlife and Plants; Special Rule for the Polar Bear,” 73 Federal Register 76249, December 16,
2008; and U.S. Department of Homeland Security, Transportation Security Administration, “Rail Transportation
Security,” 73 Federal Register 72130, November 26, 2008. As Copeland reports, The Omnibus Appropriations Act,
2009, enacted on March 11, 2009, granted the Secretary of the Interior permission for 60 days to withdraw the Polar
Bear rule, but the Secretary decided to retain the rule, promising to closely monitor its implementation to decide
whether additional measures are necessary to protect polar bears. See Copeland, supra note x at 7. Another rule, on
“Interagency Cooperation Under the Endangered Species Act” was withdrawn pursuant to Congress’ permission.
See Copeland, supra note x at 7 n. 25.
134

53

Final Report

5/14/2012

rescinded.135 This includes rules that were still under review by the Obama administration, were
being considered for rejection by Congress or were the subject of petitions for judicial review.
This is not a particularly high number of rules in light of the total output of 341 rules that
Copeland characterizes as Midnight Rules issued by the GW Bush administration, but it is likely
to represent a higher percentage of rules than are challenged or revisited during non-Midnight
Periods.
What do these studies tell us about the quality of Midnight Rules? Not very much. It seems
likely that some Midnight Rules receive somewhat less scrutiny from OIRA than rules
promulgated at other times, and Midnight Rules may be somewhat more subject to amendment
and rescission than rules issued at other times, but it these tendencies are not very pronounced
and is not very clear that these possibilities indicate that the rules issued are of lower quality.
The next qualitative issue is whether Midnight deregulation is a special case, i.e. is there
something different when the outgoing administration’s Midnight Rules are deregulatory rather
than regulatory in effect? As a matter of form, the GW Bush administration’s Midnight Rules
were similar to the Midnight Rules issued by other administrations. By and large, they had been
on the table long before the November election, and because of the Bolten Memo setting an early
deadline for the completion of rulemaking136 more of the administration’s late term actions were
completed before the Midnight Period than had been the case in prior transitions.137

135

See Copeland, supra note x at 7-27. Of the 25 rules, Copeland reports that as of the date of his report, 13 were
fully or partially in effect, one was subject to a delay in its effective date and the other 11 were not in effect due to
agency or court-imposed delays or rescissions. See id. at 26-27 (Table 1).
136
See infra at xxx.
137
One noteworthy example of a rule that was published after the Bolten Memo’s June 15 deadline was a proposal
by the Secretary of Labor concerning risk-assessment by OSHA. This rule, which was not included in the
Department of Labor’s Regulatory Agenda until Fall, 2008, (see
http://www.reginfo.gov/public/do/eAgendaViewRule?pubId=200810&RIN=1290-AA23), after the proposed rule
was published, was viewed by some as an effort to make it very difficult for OSHA to enact new standards
protecting workers. The GW Bush administration allegedly had promulgated only one OSHA standard in its eight
years, and that under court order. See Carol D. Leonnig, U.S. Rushes to Change Workplace Toxin Rules,

54

Final Report

5/14/2012

There was a perception that the Midnight Rules issued by the outgoing GW Bush
administration were predominantly deregulatory in nature.138 This perception is only party
accurate. While there was a healthy amount of deregulatory Midnight Rulemaking by the GW
Bush administration,139 some of the GW Bush administration’s Midnight Rules imposed new
regulatory burdens, not in terms of new health and safety requirements, but increased compliance
burdens in line with the administration’s ideological commitments.140 In general, the GW Bush

Washington Post (Bus. Sec) 2008 WLNR 13682816 (July 23, 2008). The proposal was first made public via an
internet posting on OMB’s website on July 7, 2008 and the rule was proposed on August, 29, 2008. PROPOSED
RULES, DEPARTMENT OF LABOR, Office of the Secretary, 29 CFR Part 2, RIN 1290-AA23, Requirements for
DOL Agencies' Assessment of Occupational Health Risks, 73 FR 50909 (August 29, 2008). That it did not appear
on the Department of Labor’s Unified Agenda after it had already been proposed is unusual. Of the 29 rules listed
as at the “Final Rule Stage” in the Department of Labor’s Fall, 2008 Unified Agenda, this was one of only two that
had not previously been included in the Unified Agenda. The other was a rule concerning a newly-authorized
payment to survivors of certain federal employees who died while serving in the armed forces. That rule was finally
promulgated as an interim final rule nearly a year later by the Obama administration. See RULES and
REGULATIONS DEPARTMENT OF LABOR Office of Workers' Compensation Programs 20 CFR Part 10 Claims
for Compensation; Death Gratuity Under the Federal Employees' Compensation Act Tuesday, August 18, 2009 74
FR 41617-01. The risk assessment rule was not finalized during the GW Bush administration and the proposal was
withdrawn by the Obama administration one year after it was made. PROPOSED RULES, DEPARTMENT OF
LABOR, Office of the Secretary, 29 CFR Part 2, RIN 1290-AA23, Requirements for DOL Agencies' Assessment of
Occupational Health Risks, 74 FR 44795 (August 31,2009).
138
See Jack M. Beermann, Midnight Deregulation forthcoming in Transitions: Legal Change, Legal Meanings (A.
Sarat, ed., U. Alabama Press); OMB Watch, Turning Back the Clock The Obama Administration and the Legacy of
Bush-era Midnight Regulations (“Many of these so-called midnight regulations were deregulatory in nature,
targeting public protections for the environment, workers, and the general citizenry.”); Matthew Blake, "The
midnight deregulation express: In his last days in power, George W. Bush wants to change some rules," The
Washington Independent (Nov. 11, 2008) available at http://washingtonindependent.com/17813/11-hourregulations.
139
The OMB Watch report contains numerous examples. Here are two of them: On December 19, 2008, the EPA
published a rule reclassifying certain fuel wastes which would allow them to be burned rather than disposed of in a
more sensitive manner as hazardous wastes. RULES and REGULATIONS, ENVIRONMENTAL PROTECTION
AGENCY, 40 CFR, Part 261, Expansion of RCRA Comparable Fuel Exclusion, 73 FR 77954 (December 19, 2008).
This rule was withdrawn by the Obama administration. RULES and REGULATIONS, ENVIRONMENTAL
PROTECTION AGENCY, 40 CFR, Part 261, Withdrawal of Emission-Comparable Fuel Exclusion Under RCRA,
75 FR 33712 (June 15, 2010). On December 18, 2009, the EPA promulgated a rule exempting farms from the
obligation to report emissions from animal wastes. See CERCLA/EPCRA Administrative Reporting Exemption for
Air Releases of Hazardous Substances from Animal Waste at Farms, 73 FR 76948 (December 18, 2008). This rule
apparently remains in effect.
140
For example, on January 21, 2009, a regulation promulgated by the GW Bush administration’s Department of
Labor imposed increased reporting requirements on Labor Unions. See RULES and REGULATIONS
DEPARTMENT OF LABOR Employment Standards Administration 29 CFR Parts 403 and 408 RIN 1215-AB62
Labor Organization Annual Financial Reports, 74 FR 3678 (January, 21, 2009). This rule was rescinded by the
Obama administration. See RULES and REGULATIONS DEPARTMENT OF LABOR Employment Standards
Administration 29 CFR Parts 403 and 408 RIN 1215-AB62 Labor Organization Annual Financial Reports. 74 FR
52401 (Oct. 13, 2009). On December 19, 2008, the Department of Health and Human Services promulgated a rule
requiring health care providers receiving federal funds to certify that they will allow their employees to withhold

55

Final Report

5/14/2012

administration’s Midnight Regulations reflect what one would expect based on the policies of the
administration, deregulating in the environmental area and regulating labor unions and abortion
providers more strictly.
From one perspective, Midnight action removing or easing regulatory burdens may
appear more problematic than Midnight action imposing them because it appears to be the
product of waiting for a period of reduced political accountability rather than the simple
completion of pending tasks before the transition deadline. The passage of broad, publicinterest-oriented programs such as environmental regulation and consumer protection is often
difficult to explain given public choice predictions that narrow interests opposing regulation are
likely to dominate politically and prevent the imposition of regulatory burdens. Legislation or
regulation with broadly enjoyed benefits and concentrated costs come about when the public
demand for them is more intense than usual. During the Midnight Period, deregulation may
reflect the narrow interests that were defeated when the regulation first went into effect.
Although it is not certain that the portrayal is accurate, this is how the Bush Midnight
deregulation was portrayed by some, and the ideological nature of the Midnight Rules imposing
increased reporting and other regulatory burdens exacerbates this perception.
In the end, the relative desirability of Midnight deregulation may simply be a reflection of one’s
views on the merits of regulation generally. From the perspective of many, a great deal of
regulation is contrary to the public interest, so that any effort to ease regulatory burdens is

services based on religious or moral grounds. Rules and Regulations, Department of Health and Human Services,
Ensuring That Department of Health and Human Services Funds Do Not Support Coercive or Discriminatory
Policies or Practices in Violation of Federal Law, 73 FR 78072 (December 19, 2008). This rule was rescinded in
large part by the Obama administration. See Rules and Regulations, Department of Health and Human Services,
Regulation for the Enforcement of Federal Health Care Provider Conscience Protection Laws, 76 FR 9968
(February 23, 2011). In the article cited above entitled “The Midnight De-Regulation Express” two of the five rules
discussed imposed new or increased regulatory burdens including the health care rule discussed above and another
rule increasing local governments’ intelligence gathering powers. See The Midnight De-Regulation Express, supra.

56

Final Report

5/14/2012

consistent with the public interest. Under this view, Midnight deregulation is more likely to
reflect the public interest than Midnight Regulation. People with different views on the general
wisdom of regulation may have irreconcilably different views on the desirability of midnight
deregulation. Understood in this way, Midnight Rules reflecting a deregulatory policy are no
different from Midnight Rules imposing additional regulatory burdens.
B. The Volume and Durability of Midnight Rules.
This part reports the results of the study I conducted of Midnight Rules. This study looks
at the durability of the Midnight Rules of the last three administrations. While durability is a
weak proxy for quality of Midnight Rules, using durability has another advantage, which is that
it tests whether incoming administrations are spending time reviewing and revising (or
rescinding) Midnight Rules, which has implications for the general normative desirability of
Midnight Rulemaking.
For purposes of this study, we have designated the final three months of each
administration as the Midnight Period. This captures all rules issued from October 20 of the
election year through Inauguration Day. A question might be raised as to why the approximately
two week period before the election is included, since much of the discussion of Midnight
Regulation focuses on post-election activity. Although this concern is legitimate, the three
month period is appropriate for several reasons. First, some of the studies already done,
including Cochran’s seminal work, used this measure. Using a different measure would thus
reduce the utility of much of the earlier work on the subject or would require re-analysis of the
data using the new period. Second, the proportion of the period before the election is relatively
short, making it unlikely that including it will skew the results in any way. Third, even though
the most controversial practice may be to wait to promulgate important rules until after the

57

Final Report

5/14/2012

election, rules issued earlier, for example once the campaign is in full swing, may be problematic
if they are timed for political reasons. If anything, there are good arguments that it would be
appropriate to study regulatory activity throughout the election campaign. Given all of these
factors that pull in different directions, the three month period at the end of an administration is a
reasonable resolution that focuses primarily on the post-election period but includes at least a
small period of pre-election activity during which the timing of regulatory activity might raise
questions. The post-election period is obviously when political accountability is the most serious
issue, but focus on that period should not be to the exclusion of considering whether actions
taken in other periods are suspect.
The study takes all the OIRA-reviewed rules during the last three Midnight Periods and
checks whether they have been suspended, rescinded, amended, or rejected (in whole or in part)
on judicial review.141 It then takes the rules from three non-Midnight Periods one year prior to
each studied Midnight Period, does the same analysis, and then compares the durability of nonMidnight Rules to the durability of Midnight Rules.
Here’s how the study was conducted. With the aid of three research assistants, I
conducted a search for “final rules” using the Office of Information and Regulatory Affairs
(OIRA) official website. I then searched and identified all amendments made to those rules
during the succeeding presidential term using the Government Printing Office Federal Digital
System database backed up also by using the Westlaw Federal Register database. The
amendments were further distinguished by two categories, amendments that delayed the effective
date of the final rule in order to give the agency more time to review it, and actual amendments
in the form of proposed rules or final rules. Finally, I used the Westlaw search engine to
141

The judicial review aspect is not yet complete and it may not be feasible to complete it because of the volume of
rules and the difficulty of discerning whether a particular C.F.R. section under judicial review was derived from a
particular rulemaking.

58

Final Report

5/14/2012

identify actions of judicial review that resulted from both the original final rules and their
amendments.
In order to assess the relative durability of Midnight Regulations, I set up three
corresponding control periods for each Midnight Rule Period. I selected the same period on the
calendar one year prior to each Midnight Regulations Period to serve as the corresponding
control term (e.g., October 20, 2007 to January 20, 2008 served as the control period for the
Bush to Obama transition). I applied the same three-step search method to identify the final
rules, amendments, and judicial review actions for the control periods.
In selecting the control periods for this study, I considered which year within a
presidential term is most likely to represent a “normal” sample of regulatory activity. Factors like
midterm elections, which may distort regulatory activity eliminated the second year following a
presidential election as a potential control term. The first year of a presidential administration
was also disqualified as a control period because of the historical tendency for administrative
overhaul in the early years of a presidential term. The year immediately preceding a Midnight
Regulations year was chosen as the control period because it has the fewest potentially distortive
external factors, and therefore reflects the most “normal” comparable period of regulatory
activity.
The final rules, amendments, and judicial review actions were used to construct a
comprehensive database of OIRA-reviewed rulemaking and judicial review during the last three
Midnight Regulations Periods and their corresponding control periods. The database is organized
by agency name and displays the following information for each rule if it was available:
-

Rule name

-

Federal Register citation

59

Final Report

5/14/2012
-

Code of Federal Regulations citation

-

Date rule was published in the Federal Register

-

Date the rule became effective

-

Summary of the rule

-

Amendment’s Federal Register citation, date of publication, date it

became effective, and summary
-

Judicial review summary142

The study results appear in the table below:
Table 3: OIRA Reviewed Midnight Regulations, 1992-2009.

As illustrated by Table 3, there were 235 OIRA reviewed final rules issued during the GHW
Bush to Clinton Midnight Period, of which 74 have been amended or had amendments proposed,
as compared with 109 during the control period, of which 38 have been amended or had

142

As noted, it is not clear that this aspect of the study will be completed.

60

Final Report

5/14/2012

amendments proposed.143 During the Clinton to GW Bush Midnight Period, there were 110
OIRA reviewed final rules issued, of which 45 were amended or had amendments proposed, as
compared to 63 rules during the control period of which 25 were either amended or had
amendments proposed. During the GW Bush to Obama Midnight Period there were 121 OIRA
reviewed final rules issued, of which 44 were either amended or had amendments proposed, as
compared to 64 OIRA reviewed final rules issued during the control period of which 23 were
amended or had amendments proposed.
The data reveal a very small difference between the rate at which amendments were
either finalized or proposed with regard to Midnight Rules as compared with the relevant control
periods. In the GHW Bush to Clinton transition, surprisingly, non-Midnight Rules provoked
amendments more often than Midnight Rules: 31.4 percent of Midnight Rules were either
amended or had amendments proposed as compared to 34.9 percent in the control period. In the
Clinton to GW Bush transition, 40.1 percent of Midnight Rules were either amended or had
amendments proposed as compared to 39.7 percent of rules issued during the control period. In
the GW Bush-Obama transition, Midnight and control period rules had amendments adopted or
proposed in almost identical proportions, 36.3 percent of the Midnight Rules and 35.9 percent of
the non-Midnight Rules. This study reveals virtually no difference with regard to the durability
of Midnight Rules, except perhaps in the GHW Bush to Clinton transition when Midnight Rules
were slightly less durable than non-Midnight Rules, which confirms the sense of most of the
interviewees that there are not significant qualitative differences between Midnight Rules and
non-Midnight Rules.
143

The absolute numbers of OIRA reviewed rules during the GHW Bush administration are higher than in other
periods because after President Clinton issued Executive Order 12,866, the number of rules subject to OIRA review
declined significantly. See Curtis W. Copeland, Congressional Research Service, Federal Rulemaking: The Role of
the Office of Information and Regulatory Affairs 12 (2004) (describing significant drop in volume of rules reviewed
by OIRA after the issuance of Executive Order 12,286).

61

Final Report

5/14/2012

C. Interviews on the Quality of Midnight Rules.
As part of the preparation of this Report, interviews were conducted with experts on
Midnight Rulemaking, including interviews of several people with experience concerning
Midnight Rulemaking as officials in outgoing administrations, incoming administrations or both.
The interviewees with experience inside government expressed similar views regarding Midnight
Rules. As a matter of principle, they viewed Midnight Rulemaking as a legitimate exercise of
government power on the view that the outgoing administration retains full power to act until the
moment of transition, although principled objections to Midnight Rulemaking were also
expressed by some. Those involved in reviewing Midnight Rules at the outset of administrations
found that most rules did not suffer from any quality problems and that most were routine actions
generated by career staff. Many also expressed the view, including officials involved in
reviewing rules at the outset of the new administration, that incoming administrations have
adequate tools to deal with any problematic Midnight Rules and that Congress can also address
problematic examples, as it does at all times. Interviewees reacted skeptically to the suggestion
that Midnight Rules were timed to overload or embarrass the incoming administration. One
pointed out that it rulemaking is very expensive and takes a great deal of time and effort and thus
is unlikely to be a tool used to make life difficult for the incoming administration. However, at
least one interviewee expressed the view that outgoing administrations sometimes defer
decisions in order to push off an important decision onto the next administration. Further, an
interviewee with long experience inside government expressed the view that rulemaking slows
down during the election campaign to minimize controversy until after the election.
In addition to the principled view that there is something wrong with increased rulemaking
during the Midnight Period, there were some concerns expressed on two fronts, rushed rules and

62

Final Report

5/14/2012

diminished public participation. One interviewee thought that at least one outgoing
administration rushed though important ill-considered rules with inadequate time for review and
for genuine public input. There was one example cited of a rule that was approved by OIRA in
one day. It was also claimed that public participation was reduced because comment periods
were short and agencies did not have sufficient time to digest the comments received. One case
was cited in which the agency had to review 300,000 comments in one week to issue the rule on
time.
V. Reactions of Incoming Administrations to Midnight Rulemaking.
As the Midnight Rulemaking phenomenon became a common feature of presidential
transitions, it has produced legal and political consequences. This Section of the Report details
three aspects of the reactions that Midnight Rulemaking has spawned. The first part of this
Section analyzes the strategies that incoming administrations have developed to deal with the
high volume of late-term rules they have confronted upon taking office. The second part of this
Section discusses the sparse caselaw on the legality of the strategies employed by incoming
administrations to deal with Midnight Rulemaking. The third part of this Section explores an
effort by the administration of George W. Bush to avoid producing Midnight Rules by finishing
its regulatory work earlier than previous administrations.
A. Reactions of Incoming Administration to Midnight Rules.
On January 29, 1981, on his ninth day in office, President Ronald Reagan issued a
memorandum144 directed to twelve department heads145 and the Administrator of the EPA,

144

President Reagan’s Memorandum is reproduced in Appendix XXX, and is also available at
http://www.presidency.ucsb.edu/ws/index.php?pid=44134]#axzz1b4iGvpBn.
145
The memorandum was directed to the following Department Heads: the Secretary of the Treasury, the Attorney
General, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of
Labor, the Secretary of Health and Human Services, the Secretary of Housing and Urban Development, the
Secretary of Transportation, the Secretary of Energy and the Secretary of Education.

63

Final Report

5/14/2012

directing them to delay the effective dates of recently published regulations for sixty days and
not to promulgate any new regulations during the sixty days following the date of the
memorandum.146 The memorandum was a precursor to President Reagan’s creation of the
centralized review process that was established by Executive Order 12291, and its timing was
prompted in part by the Midnight regulatory activity of the Carter administration. The
memorandum stated that the freeze was necessary “to subject to full and appropriate review
many of the prior Administration's last-minute decisions that would increase rather than relieve
the current burden of restrictive regulation.” The sixty day period was apparently designed to
allow President Reagan’s appointees to gain control of the agencies involved and for him to
establish the centralized review process adverted to in the memorandum.147
President Reagan’s memorandum served as a model for the actions of subsequent
administrations dealing with Midnight Rules and gaining control of administrative agencies. 148
On January 25, 1993, Leon Panetta, the incoming Clinton administration’s Director of OMB,
issued a memorandum instructing agencies not to send any regulations to the Federal Register for
publication until they have been reviewed by a Clinton appointed agency head and requesting
agencies to withdraw any regulations that had been submitted to the Federal Register but not yet

146

The memorandum contained several exceptions including “regulations that respond to emergency situations or
for which a postponement pursuant to this memorandum would conflict with a statutory or judicial deadline,” and
regulations “issued in accordance with the formal rule-making provisions of the Administrative Procedure Act . . .
regulations issued with respect to a military or foreign affairs function of the United States; . . . regulations related
to Federal government procurement; . . . matters related to agency organization, management, or personnel; [and] .
. . regulations issued by the Internal Revenue Service. “
147
Executive Order 12291, 46 FR 13193, which established centralized review of agency regulations by the Office
of Management and Budget, was issued on February 17, 1981. The Reagan administration issued a comprehensive
fact sheet detailing its regulatory program on February 18, 1981, which included, inter alia, discussion of the
regulatory freeze, its examination of Carter administration Midnight Rules and the establishment of regulatory
review under Executive Order 12,291. The fact sheet is available here:
http://www.thecre.com/pdf/Reagan_RegainInitiatives.PDF. It was released in conjunction with an address by
President Reagan before a Joint Session of Congress on his Program for Economic Recovery See the American
Presidency Project, http://www.presidency.ucsb.edu/ws/index.php?pid=43425#ixzz1iLPpYk97
148
Anne Joseph O’Connell endorses these strategies. See O’Connell, supra note x at 529-30.

64

Final Report

5/14/2012

published.149 On January 20, 2001, President George W. Bush’s Chief of Staff, Andrew Card,
issued a memorandum directed to the “Heads and Acting Heads of Executive Departments and
Agencies” directing them: not to send any proposed or final regulation to the Federal Register
unless the proposed or final regulation has been reviewed by an agency head appointed by
President Bush; to withdraw any regulations that have been submitted to the Federal Register,
but not yet published, so that they can be so reviewed; and to postpone the effective date of
published, but not yet effective, regulations for sixty days.150
On January 20, 2009, President Barack Obama’s Chief of Staff, Rahm Emanuel, issued a
memorandum151 instructing Executive Departments and Agencies not to issue new rules until
they have been reviewed and approved by an appointee of President Obama, to withdraw any
rules from the Federal Register that had not yet been published and to “[c]onsider extending for
60 days the effective date of regulations that have been published in the Federal Register but not
yet taken effect . . . for the purpose of reviewing questions of law and policy raised by those
regulations.”152

149

See Notice, Office of Management and Budget, Regulatory Review, 58 Fed. Reg. 6074 (Jan. 25, 1993).
On January 26, 2009, President GW Bush’s OMB Director Mitch Daniels issued a follow-up memorandum,
instructing agencies to withdraw pending rules from OIRA and not to submit new rules or re-submit withdrawn rules
until they have been reviewed by an appointee of the new administration. See Memorandum to Agency Heads from
Mitch Daniels, OMB Director, January 26, 2001, reproduced in the Appendix to this Report. This Memorandum
also instructed agencies to inform OMB before publishing any rules not subject to OIRA reviews.
151
Executive Office of the President, Memorandum for the Heads of Executive Departments and Agencies, 74 Fed.
Reg. 4435 (Jan. 26, 2009).
152
The Emanuel Memorandum was followed the next day by a memorandum issued by Peter R. Orszag, Director of
OMB, directed to heads and acting heads of executive departments and agencies, with further instructions on the
implementation of the Emanuel Memorandum. The Orszag Memorandum was apparently not published in the
Federal Register but is available at http://ombwatch.org/regs/PDFs/OrszagMemo09-08.pdf and in the Appendix to
this Report. The memorandum instructs agency heads to be selective concerning the postponement of effective dates
of regulations, not to postpone effective dates for more than 60 days, and to seek comments on postponements when
possible and on the substantive issues raised by any rules postponed. It instructed agencies to use their judgment on
whether to postpone the effective date of rules and reopen comment periods based on the following considerations:
(1) whether the rulemaking process was procedurally adequate; (2) whether the rule reflected proper
consideration of all relevant facts; (3) whether the rule reflected due consideration of the agency’s statutory
or other legal obligations; (4) whether the rule is based on a reasonable judgment about the legally relevant
policy considerations; (5) whether the rulemaking process was open and transparent; (6) whether objections
to the rule were adequately considered, including whether interested parties had fair opportunities to
150

65

Final Report

5/14/2012

The Clinton, Bush and Obama memoranda contained exceptions for rules governed by
statutory or judicial deadlines. The Bush and Obama memoranda contained a further exception
for specified urgent or emergency situations while the Clinton memorandum simply provided for
the possibility of additional exceptions to be requested from the Director of OMB. Obama’s
memorandum contained one new feature—it instructed agencies to reopen the comment period
for delayed rules for 30 days “to allow interested parties to provide comments about issues of
law and policy raised by those rules.”

The provisions of these memoranda requiring that no new rules be published until they
have been reviewed by an appointee of the new administration in effect impose a moratorium on
new regulations for a short period after the transition. These were part of efforts by each
administration to gain control over the agencies going forward, regardless of any Midnight Rules
that may have been promulgated before the transition. In the case of President Reagan, this also
involved allowing time for his administration to establish the new centralized review procedure
that was being planned.
It appears that incoming administrations have been successful in executing the
instructions in these memoranda. For rules that were not yet published, rule withdrawals are not
reported, except in one case in which a rule was withdrawn later on the ground that it should not
have been published because it was pending at OFR when the Card Memorandum was issued. 153

present contrary facts and arguments; (7) whether interested parties had the benefit of access to the facts,
data, or other analyses on which the agency relied; and (8) whether the final rule found adequate support in
the rulemaking record.
153
See Civilian Health and Medical Program of the Uniformed Services (CHAMPUS); Methodology for Coverage
of Phase II and Phase III Clinical Trials Sponsored by the National Institutes of Health, 66 Fed. Reg. 9199, 9199
(Feb. 7, 2001), discussed in William M. Jack, Comment, Taking Care that Presidential Oversight of the Regulatory
Process is Faithfully Executed: A Review of Rule Withdrawals and Rule Suspensions under the Bush
Administration's Card Memorandum, 54 Admin. L. Rev. 1479, 1485 n.24 (2002). Jack recommends that information
on rule withdrawals be made publicly available.

66

Final Report

5/14/2012

According to an OFR official interviewed for this Report, before a rule is filed for public
inspection, the OFR keeps all activity regarding the rule confidential, including withdrawal
before the rule is made public. It does appear, however, that agencies have succeeded in
withdrawing unpublished rules from the Federal Register.154
To understand the power of incoming administrations to withdraw documents from the
Federal Register after they have been submitted but before they have been published, it is
important to understand exactly how the process works at the Office of Federal Register (OFR).
Documents submitted to the OFR go through three stages. The first stage is submission, which is
simply the act of the agency delivering the document to OFR for publication in the Federal
Register.155 The second stage is what is known as “filing for public inspection” which happens
on the second working day after the document is submitted to OFR for documents received
before 2 pm and on the third working day after the document is submitted for documents
received after 2 pm.156 This schedule gives the OFR time to review the document before it is
filed for public inspection and prepared for publication. Documents are available for public
inspection at the OFR immediately upon filing, and filing is considered legally sufficient notice
for the rule to take effect.157 The third stage is actual publication in the Federal Register which

154

See Jack, supra note x at 1485-86 (“According to an ‘informal’ poll performed by the Office of Information and
Regulatory Affairs (OIRA), agencies promptly responded to the directives of the Card Memorandum and withdrew
a total of 124 regulations, forty of them final rules, from the OFR's ‘publication queue’ between January 21, 2001
and early February 2001) citing Office of Mgmt. & Budget, Office of Info. & Regulatory Affairs, Making Sense of
Regulation: 2001 Report to Congress on the Costs and Benefits of Regulations and Unfunded Mandates on State,
Local, and Tribal Entities 34-35 (2001), available at http:// www.whitehouse.gov/omb/inforeg/costbenefitreport.pdf.
155
In addition to the statutes and regulations cited in this section, information on the workings of the Federal
Register was gathered in correspondence with Jim Wickliffe, former OFR Scheduling Supervisor and Amy P. Bunk,
Director of Legal Affairs and Policy, Office of the Federal Register.
156
1 CFR § 17.2.
157
See 44 U.S.C. § 1507 (“filing of a document, required or authorized to be published by section 1505 of this title,
except in cases where notice by publication is insufficient in law, is sufficient to give notice of the contents of the
document to a person subject to or affected by it”.) This section is the provision of the Federal Register Act
requiring the publication of Proclamations, Executive Orders, documents having general applicability and legal
effect and documents required to be published by Congress.

67

Final Report

5/14/2012

happens on the working day after filing.158 There are also provisions for faster filing and
publication in emergencies.159
OFR regulations allow for withdrawal of documents from the Federal Register by the
submitting agency (not anyone else). OFR regulations do not mention withdrawal before filing,
so presumably this can be freely done. Because OFR maintains confidentiality concerning
documents until they are filed for public inspection, there would not necessarily be any public
record of a withdrawal before filing. With regard to documents that have been filed for public
inspection, the relevant regulation160 states that such documents “may” be withdrawn or
corrected. Whether an agency can actually withdraw a document depends on how far along
production of the printed Federal Register is and, in some circumstances, whether OFR is
convinced that there are adequate reasons for withdrawal.161 When an agency requests
withdrawal of a document that has already been filed for public inspection, OFR insists on a
legal justification such as the discovery of a legal mistake in the drafting of the document. If
OFR is not convinced that there is an adequate reason for withdrawal, it may, in conjunction with
the agency, consult OMB or the Office of Legal Counsel in the Department of Justice for
guidance. Because filing occurs on the opening of the OFR each day at 8:45 am, withdrawal is
simplest before the day of filing.
Agencies also have successfully delayed the effective dates of published Midnight Rules
that had not yet gone into effect.162 For example, on February 4, 1981, the Reagan
Administration’s Secretary of Transportation issued a blanket notice postponing the effective
158

The Federal Register Filing and Publication schedule is contained in 1 CFR § 17.2.
See subpart C of 1 CFR part 17.
160
See 1 CFR § 18.13.
161
Any document withdrawn after filing remains available for public inspection at the OFR even if it is not
published in the Federal Register. 1 CFR § 18.13.
162
For example, a comment in the Administrative Law Review reported that during the period between January 21,
2001 and early February, 2001, President GW Bush’s administration withdrew 40 final rules and delayed the
effective dates of 90 more. See Jack, supra note x at 1484-88.
159

68

Final Report

5/14/2012

dates of all Department rules covered by the memorandum.163 Sometimes changes were made to
the delayed rules, but in many instances, after review, the regulations promulgated by the
previous administration were allowed to go into effect as originally promulgated. It is not
completely clear whether incoming administrations were happy about this, or whether they
decided that it was not worth the time or attention to change the prior administration’s rules
rather than focus on moving forward with the new administration’s own agenda.164 Not
surprisingly, in some instances, a new administration’s efforts to change or rescind the prior
administration’s Midnight Rules were met with resistance by those who favored the Midnight
Rules.165
The APA’s notice and comment procedures have not prevented incoming administrations
from acting quickly to prevent Midnight Rules from taking effect before they can be reviewed by
the incoming administration. Agencies in the Reagan administration set a precedent of
suspending the effective dates of Midnight Rules without notice and comment.166 In the notices
announcing suspensions, agencies in the Reagan administration relied on APA § 553(b)’s
provision that allows an agency to promulgate a rule without notice and comment when the
agency “for good cause finds (and incorporates the finding and a brief statement of reasons
therefore in the rules issued) that notice and public procedure thereon are impracticable,
unnecessary, or contrary to the public interest.” The Reagan administration also found “good
cause” for making the delay in the effective dates effective immediately, i.e. without waiting
163

See Department of Transportation, Notice of Postponement of Pending Regulations, 46 Fed. Reg. 10706 (Feb. 4,
1981).
164
Senior EPA officials during the early days of President GW Bush’s presidency reported that the EPA reexamined
many Clinton administration Midnight Rules and found no problems with the vast majority of them.
165
See William G. Howell and Kenneth R. Mayer, The Last One Hundred Days, 35 Presidential Studies Quarterly
533 (2005) (discussing how interest groups fight to retain what they gained at the end of the prior administration).
166
APA § 553(b)(A) and (B) contain several exceptions to the notice and comment requirement. Relevant here,
notice and comment may be dispensed with “when the agency for good cause finds (and incorporates the finding
and a brief statement of reasons therefore in the rules issued) that notice and public procedure thereon are
impracticable, unnecessary, or contrary to the public interest.”

69

Final Report

5/14/2012

thirty days as specified in APA § 553(d). For example, the Department of Transportation’s
notice suspending the effective dates of numerous Midnight Rules found good cause for
dispensing with notice and comment in the nation’s “economic condition” and the need for time
to review regulations with imminent effective dates:
[T]he Department is convinced that the economic condition of the Nation is such
that the government must rethink the need and burden of each of the below listed
regulations. For a new Administration and any new Department head to accomplish this
objective effectively, some time is needed for adequate review. Sixty days is the
minimum period to accomplish such a review and we believe the impact of such a delay
will be minimal. For these reasons, the Department is convinced that good cause exists
for postponing for up to 60 days the effective dates of the covered pending regulations
and that the end result of such a delay—a more cohesive and effective regulatory
program—is in the public interest. For these reasons and because many of the covered
rules are scheduled to become effective very shortly, additional notice and public
procedure on this change of effective dates is impracticable, unnecessary and contrary to
the public interest and good cause exists for making these postponements effective
immediately. 167
In some instances, agencies satisfied the APA by finding that notice and comment would
be “impracticable, unnecessary and contrary to the public interest” because there was insufficient
time before the rules’ effective dates to conduct the review ordered by the President, and because
the review was necessary for the health of the economy.168 In at least one instance, a notice of
postponement of an effective date by the National Park Service in the Department of the Interior
was justified merely by the existence of President Reagan’s directive, with no finding of good
cause for delay and no specification that the usual thirty day delay of rules’ effectiveness was
167

RULES and REGULATIONS DEPARTMENT OF TRANSPORTATION Office of the Secretary Postponement
of Pending Regulations Wednesday, February 4, 1981 46 FR 10706. Similar language was used in support of delay
without notice and comment in several additional Department of Transportation notices. See, e.g., RULES and
REGULATIONS DEPARTMENT OF TRANSPORTATION Federal Aviation Administration, Amendments of
Effective Date of Part 125 and Amendments Adopted in Relation to Part 125 Wednesday, February 4, 1981 46 FR
10705-02; RULES AND REGULATIONS DEPARTMENT OF TRANSPORTATION Office of the Secretary,
Postponement of Pending Regulations Thursday, February 5, 1981 46 FR 10906-02
168
RULES and REGULATIONS DEPARTMENT OF THE TREASURY Bureau of Alcohol, Tobacco and Firearms
Standards of Fill for Wine; Deferral of Effective Date Tuesday, February 17, 1981 46 FR 12493-01. The
Department of the Treasury used very similar language in RULES and REGULATIONS DEPARTMENT OF THE
TREASURY Napa Valley Viticultural Area; Deferral of Effective Date Tuesday, February 17, 1981 46 FR 1249302 and RULES and REGULATIONS DEPARTMENT OF THE TREASURY Completely Denatured Alcohol
Formula No. 20; Deferral of Effective Date Tuesday, February 17, 1981 46 FR 12494-01

70

Final Report

5/14/2012

waived.169 During the Reagan administration, when rules were postponed again beyond the
initial 60 days required by the President’s directive, notice and comment was not employed on
the question of whether the rule should be postponed again. For example, the effective date of a
rule issued by the Materials Transportation Board within the Department of Transportation
concerning the addition of water to pipelines transporting anhydrous ammonia was postponed for
a second time without notice and comment based on a finding that “no further information would
be provided beyond that already in the record of this rulemaking.” The need for time to perform
a review of the benefits of the rule was cited as the reason for the further delay,170 The finding
that notice and comment is not necessary because “no further information would be provided
beyond that already in the record of this rulemaking” is equivalent to a finding under APA § 553
(b) that notice and comment is “ impracticable, unnecessary, or contrary to the public interest.”
During the early days of the Reagan administration, there were further postponements of
the effective dates of rules to comply with Executive Order 12,291. Section 7 of that Order
required agencies to “suspend or postpone the effective dates of all major rules” to the extent
allowed by law except in case of emergency. Further suspensions of the effective dates of rules
to allow for review under Executive Order 12,291 were ordered apparently without notice and
comment.171
I was able to find in the Federal Register only one Clinton administration notice delaying
the effective date of a GHW Bush administration Midnight Rule. This involved a rule issued on
169

This notice was issued after the effective date of the original rule, and characterizes President Reagan’s directive
itself as “postponing the effective date of all final regulations for 60-days.” See RULES and REGULATIONS
DEPARTMENT OF THE INTERIOR National Park Service Special Regulations, Areas of the National Park
System; Glacier Bay National Monument Tuesday, February 17, 1981 46 FR 12496-0
170
RULES and REGULATIONS DEPARTMENT OF TRANSPORTATION Research and Special Programs
Administration, Transportation of Liquids by Pipeline; Addition of Water to Pipelines Transporting Anhydrous
Ammonia Monday, April 6, 1981 46 FR 20556
171
RULES AND REGULATIONS, DEPARTMENT OF THE INTERIOR, Extension of Effective Dates for Final
Rules; Request for Comments, 46 FR 19233 (March 30, 1981). Comments were requested on whether the rules
were “major rules” under Executive Order 12,291.

71

Final Report

5/14/2012

January 19, 1993 by the Health Care Financing Authority within the Department of Health and
Human Services. In this instance, the agency did not employ notice and comment procedures
and did not give any reason for not employing notice and comment. It stated as the reason for
the delay that “the new administration wants to fully review the policies in these regulations.”
The notice did not refer to the Panetta Memorandum delaying rules at the outset of the
administration. 172 In a famous non-Midnight example, in its first month in office, the Clinton
administration suspended the effectiveness of the Reagan administration’s abortion “gag rule,”
which regulated communications between health care providers and patients about abortion in
federally funded family planning clinics, without notice and comment, and it did not promulgate
a substitute for more than seven years.173 In this instance, the agency found “good cause” for
dispensing with notice and comment before suspending the rule, mainly based on substantive
reasons relating to the administration’s view of the wisdom of the rule.174
Pursuant to the Card Memorandum, the incoming GW Bush administration delayed the
effective dates of numerous Midnight Rules promulgated by the outgoing Clinton administration.
Initial delays were done by publishing a notice in the Federal Register without notice and

172

See RULES and REGULATIONS DEPARTMENT OF HEALTH AND HUMAN SERVICES Health Care
Financing Administration 42 CFR Parts 435, 436, and 440 Medicaid Program; Eligibility and Coverage
Requirements Friday, February 19, 1993 58 FR 9120 (“This notice delays by 6 months the effective dates and
compliance dates of the final rule with comment period on Medicaid Eligibility and Coverage Requirements
published January 19, 1993 in the Federal Register (58 FR 4908)).” There is an example of a delayed effective date
of a rule in the early Clinton administration not related to the Midnight Rules issue, and in this case, the agency
issued the delay as “Interim Final Rules” without notice and comment, indicating an administration view that notice
and comment is not necessary to delay the effective date of a final rule. RULES and REGULATIONS
DEPARTMENT OF TRANSPORTATION Federal Transit Administration 49 CFR Part 665 Bus Testing Program;
Modification to Interim Final Rule; Delay in Application Date for Small Vehicles Tuesday, February 23, 1993 58
FR 10989.
173
Rules and Regulations, Department of Health and Human Services, Standards of Compliance for AbortionRelated Services in Family Planning Services Projects, 65 FR 41270 (July 3, 2000).
174
RULES and REGULATIONS DEPARTMENT OF HEALTH AND HUMAN SERVICES Public Health Service
42 CFR Part 59 Standards of Compliance for Abortion-Related Services in Family Planning Service Projects Friday,
February 5, 1993 58 FR 7462. This Rule had been issued by the Reagan administration and then reinterpreted during
the administration of GW Bush. See National Family Planning and Reproductive Health Ass'n. v. Sullivan, 979
F.2d 227 (D.C. Cir. 1992).

72

Final Report

5/14/2012

comment.175 The GW Bush administration introduced a new reason for dispensing with notice
and comment for the postponement of the effective dates of Midnight Rules. In addition to the
familiar “good cause” claim, agencies asserted that actions suspending the effective dates of
rules are exempt from notice and comment as procedural rules. Each suspension by the GW
Bush administration was published in the Federal Register using language similar to the
following example to justify the lack of notice and comment on the delay:
To the extent that 5 U.S.C. section 553 applies to this action, it is exempt from
notice and comment because it constitutes a rule of procedure under 5 U.S.C. section
553(b)(A). Alternatively, the Agency's implementation of this rule without opportunity
for public comment, effective immediately upon publication today in the Federal
Register, is based on the good cause exceptions in 5 U.S.C. section 553(b)(B) and
553(d)(3), in that seeking public comment is impracticable, unnecessary and contrary to
the public interest. The temporary 60-day delay in effective date is necessary to give
Department officials the opportunity for further review and consideration of new
regulations, consistent with the Assistant to the President's memorandum of January 20,
2001. Given the imminence of the effective date, seeking prior public comment on this
temporary delay would have been impractical, as sell [sic] as contrary to the public
interest in the orderly promulgation and implementation of regulations.176

If the regulation was still under review when the 60 day delay expired, in some cases this
same language was used to justify further delays without notice and comment.177 In one case,
when comments were taken on whether to retain the rule, a further delay in the effective date was
175

United States General Accounting Office, Regulatory Review: Delay of Effective Dates of Final Rules Subject
to the Administration’s January 20, 2001, Memorandum, GAO-02-370R 6 (Feb. 15, 2002).
176
Department of the Interior, National Parks Service, Special Regulations: Areas of the National Park System:
Delay of Effective Date, 66 Fed. Reg. 8366, 8367 (Jan. 31, 2001). A Westlaw search revealed 64 uses of this
language in 2001 in notices delaying effective dates, four of which were for second delays and one of which was for
a third delay. See, e.g., RULES and REGULATIONS DEPARTMENT OF HEALTH AND HUMAN SERVICES
Food and Drug Administration 21 CFR Parts 10, 14, and 16 Revision of Administrative Practices and Procedures;
Meetings and Correspondence; Public Calendars; Partial Stay, Amendments, and Correction Thursday, March 1,
2001 66 FR 12848-0 (initial delay); RULES and REGULATIONS DEPARTMENT OF HEALTH AND HUMAN
SERVICES Health Care Financing Administration 42 CFR Parts 400, 430, 431, 434, 435, 438, 440, and 447
Medicaid Program; Medicaid Managed Care: Further Delay of Effective Date Monday, June 18, 2001 66 FR 3277601 (second delay); RULES and REGULATIONS DEPARTMENT OF THE INTERIOR Bureau of Land
Management 43 CFR Part 3160 Oil and Gas Leasing: Onshore Oil and Gas Operations Tuesday, August 7, 2001 66
FR 41149-01 (third delay)
177
RULES and REGULATIONS DEPARTMENT OF HEALTH AND HUMAN SERVICES Health Care
Financing Administration 42 CFR Parts 400, 430, 431, 434, 435, 438, 440, and 447 Medicaid Program; Medicaid
Managed Care: Further Delay of Effective Date Monday, June 18, 2001 66 FR 32776-01.

73

Final Report

5/14/2012

ordered without notice and comment using the same language, with an additional justification,
that time was needed to review comments received.178
A report prepared by the GAO provides details on the number and nature of rules
postponed by the GW Bush administration pursuant to the Card Memorandum.179 The
Government Accountability Office summarized the effects of the Card Memorandum as follows:
Our review of readily available documentation indicated that federal agencies
delayed the effective dates for 90 of the 371 final rules that were subject to the Card
memorandum. The effective dates for the remaining 281 rules were either not delayed or
we could find no indication in the Federal Register of a delay. The Departments of
Health and Human Services (HHS), Transportation (DOT), and Agriculture (USDA), and
the Environmental Protection Agency (EPA) delayed more than half of the 90 rules. The
agencies considered 65 of the 90 delayed rules to be substantive in nature, and considered
12 to be “major” rules (e.g., rules with at least a $100 million impact on the economy).
As of the 1-year anniversary of the Card memorandum, 67 of the 90 delayed rules
were postponed for one 60-day period and then appeared to have taken effect. Eight other
rules were delayed for more than 60 days but appeared to have taken effect. The 15
remaining delayed rules had not taken effect by January 20, 2002.
Although most of the delayed rules had not been changed by the 1-year
anniversary of the Card memorandum, one had been withdrawn, three had been
withdrawn and replaced by new rules, and nine others had been altered in some way (e.g.,
changing the implementation date or modifying a reporting requirement). The agencies
indicated that other rules might be changed in the future, and OIRA has placed five of the
delayed rules on a list for “high priority” review. The agencies generally did not provide
the public with a prior opportunity to comment on the delays in effective dates or rule
changes, frequently indicating that notice and comment procedures were either not
applicable, impracticable, or were contrary to the public interest.180

This GAO report explains why only 90 of the 371 rules covered by the Card
Memorandum were actually affected. First, the 371 total includes rules by independent agencies
that were asked, but not required, to follow the Card Memorandum. According to the report,
none of the 30 rules issued by independent agencies that would have been covered by the Card
178

RULES and REGULATIONS DEPARTMENT OF THE INTERIOR Bureau of Land Management 43 CFR Part
3160 Oil and Gas Leasing: Onshore Oil and Gas Operations Tuesday, August 7, 2001 66 FR 41149.
179
United States General Accounting Office, Regulatory Review: Delay of Effective Dates of Final Rules Subject
to the Administration’s January 20, 2001, Memorandum, GAO-02-370R (Feb. 15, 2002).
180
United States General Accounting Office, Regulatory Review: Delay of Effective Dates of Final Rules Subject
to the Administration’s January 20, 2001, Memorandum, GAO-02-370R 2-3 (Feb. 15, 2002).

74

Final Report

5/14/2012

Memorandum were delayed.181 Second, agencies did not postpone the effective dates of rules
when there was sufficient time before that date to review the rules.182 Third, the GAO reports
that shortly after the Card Memorandum was issued, it was determined that “certain types of
numerous and noncontroversial rules (e.g., air worthiness directives issued by the Federal
Aviation Administration and bridge opening schedules published by the Coast Guard) should be
allowed to take effect as scheduled.”183 The GAO report states that these rules, and others not
delayed pursuant to the Card Memorandum, were allowed to take effect as scheduled with no
further notice in the Federal Register indicating why they were not delayed pursuant to the Card
Memorandum. The GAO report also states that within a year of President GW Bush’s
inauguration, 75 of the 90 delayed rules had gone into effect most (67) after a single 60 day or
shorter delay.184
The GW Bush administration’s review of the previous administration’s rulemaking
activities extend beyond rules that had actually been finalized in the Midnight Period. Anne
Joseph O’Connell reports that “[b]y the end of the first year of the Administration, hundreds of
regulations started but not yet completed before Bush took office were formally withdrawn.”185
According to O’Connell, proposed rules that span a presidential transition are 14% more likely to
be withdrawn than other rulemaking proposals.
When time allowed, the Obama administration sought comment on whether the effective
dates of rules should be postponed.186 Like prior administrations, when time did not allow, the

181

See id. at 4, Table 1.
Id. at 4-5.
183
Id. at 5.
184
Id. at 7. In most cases, the rules went into effect without further notice in the Federal Register.
185
O’Connell, supra note x at 473. See also id. at 508, Figures 10 and 39 (detailing the number of withdrawn rules
in President Clinton’s third year (383) and President GW Bush’s second year (433)).
186
See, e.g., U.S. Department of Labor, Employee Benefits Security Administration, “Investment Advice—
Participants and Beneficiaries,” 74 Federal Register 6007, February 4, 2009, seeking comment on proposal
postpone, for 60 days, the effective date of rule scheduled to take effect on March 23, 2009. Two more final rules
182

75

Final Report

5/14/2012

Obama administration did not seek comment on whether effective dates should be postponed, but
this was clearly a disfavored strategy since comments were sought in one instance, for a
remarkably short three days, on whether to delay the effective date of the rule even though the
effective date was only seven days after the opening of the comment period.187 When comments
were not sought, there was less consistency in terms of justifying the lack of notice and comment
before imposing delays than during some other periods. Further, a new practice in the Obama
administration was for agencies to reopen the comment period for at least 30 days on virtually all
rules postponed, as instructed by the Emanuel Memorandum, to receive comments on whether
the rules should be retained or altered in any way. Interestingly, the language used in some of the
notices postponing rules’ effective dates without notice and comment asserted that normally
notice and comment would be required to take such action but that there was good cause for
dispensing with notice and comment in the particular cases.
The primary justifications given by agencies in the Obama administration for delay
without notice and comment (and for immediate delay without observing the APA’s minimum
30 waiting period for putting new rules into effect) were to allow the public to comment on the

were subsequently issued staying the effective date of the rule in question twice. See U.S. Department of Labor,
Employee Benefits Security Administration, “Investment Advice—Participants and Beneficiaries,” 74 Federal
Register 11847, March 20, 2009; U.S. Department of Labor, Employee Benefits Security Administration,
“Investment Advice—Participants and Beneficiaries,” 74 Federal Register 23951, May 22, 2009. This example is
discussed in Curtis Copeland’s CRS report, supra note x at 8 & nn, 41-43. Subsequent to the publication of
Copeland’s report, this rule was withdrawn and a new rule was promulgated in its place. See RULES and
REGULATIONS DEPARTMENT OF LABOR Employee Benefits Security Administration 29 CFR 2550
Investment Advice-Participants and Beneficiaries Friday, November 20, 2009 74 FR 60156-01 (withdrawal of GW
Bush administration rule); RULES and REGULATIONS DEPARTMENT OF LABOR Employee Benefits Security
Administration 29 CFR Part 2550 Investment Advice—Participants and Beneficiaries Tuesday, October 25, 2011 76
FR 66136-01 (promulgation, after notice and comment, of substitute final rule). This final rule became effective on
December 27, 2011, 21 months after the GW Bush administrations Midnight Rule would have taken effect.
187
See U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Medicare
Program; Changes to the Competitive Acquisition of Certain Durable Medical Equipment, Prosthetics, Orthotics and
Supplies (DMEPOS) by Certain Provisions of the Medicare Improvements for Patients and Providers Act of 2008
(MIPPA),” 74 Federal Register 6557, February 10, 2009.

76

Final Report

5/14/2012

rules and to allow the agency time to consider any new comments received.188 For example, in a
notice delaying the effective dates of Midnight Rules concerning Medicaid premiums, the
Centers for Medicare and Medicaid Services within the Department of Health and Human
Services stated: “The 60-day delay in the effective date is necessary to give the public the
opportunity to submit additional comments on the policies set forth in the November 25, 2008
final rule, and to provide an opportunity for CMS to consider all additional public comments.”189
In language that was used in several other notices, the agency explained its decision not to seek
comment on the delay as follows:
We ordinarily publish a notice of proposed rulemaking in the Federal Register to
provide a period for public comment before the provisions of a notice such as this take
effect, in accordance with section 553(b) of the Administrative Procedure Act (APA) (5
U.S.C. 553(b)). We also ordinarily provide a 30-day delay in the effective date of the
provisions of a notice in accordance with section 553(d) of the APA (5 U.S.C. 553(d)).
However, we can waive both the notice and comment procedure and the 30-day delay in
effective date if the Secretary finds, for good cause, that it is impracticable, unnecessary
or contrary to the public interest to follow the notice and comment procedure or to
comply with the 30-day delay in the effective date, and incorporates a statement of the
finding and the reasons in the notice.
This action delays the effective date of the November 25, 2008 final rule that was
promulgated through notice and comment rulemaking. A delay in effective date and
reopening of the comment period is necessary to ensure that we have the opportunity to
receive additional public comments to fully inform our decisions before the policies
contained in the final rule become effective. Moreover, we believe it would be contrary to
the public interest for the November 25, 2008 final rule to become effective until we are
certain that all public comments, including any additional comments that are submitted in
the reopened comment period, are considered. To do otherwise could potentially result in
uncertainty and confusion as to the finality of the final rule. For the reasons stated above,
we find that both notice and comment and the 30-day delay in effective date for this
action are unnecessary. Therefore, we find there is good cause to waive notice and
comment procedures and the 30-day delay in effective date for this action. 190

188

These reasons for delay and re-opening the comment period seem to be founded on a distrust of Midnight Rules
since presumably the public already had an opportunity to comment on the rules before they were adopted and the
agency already considered those comments.
189
Department of Health and Human Services, Centers for Medicare & Medicaid Services, Medicaid Program;
Premiums and Cost Sharing, 74 Fed. Reg. 4888 (Jan. 27, 2009).
190
74 Fed. Reg. at 4888-89. An example using similar language is RULES and REGULATIONS DEPARTMENT
OF HEALTH AND HUMAN SERVICES Centers for Medicare & Medicaid Services 42 CFR Part 414 Medicare
Program; Changes to the Competitive Acquisition of Certain Durable Medical Equipment, Prosthetics, Orthotics and

77

Final Report

5/14/2012

In some instances, agencies at the outset of the Obama administration did not find it
necessary to justify the lack of notice and comment on actions delaying the effective dates of
final Midnight Rules. Rather, sometimes agencies simply declared that the rules’ effective dates
were delayed in order to comply with the Emanuel Memorandum, and reopened them for further
notice and comment on issues and concerns about the rule. 191
In some cases, agencies gave reasons for delay without adverting to APA § 553 or any
requirement that good cause exist for either the delay itself or the immediate effectiveness of the
delay. For example, the Department of Defense delayed the implementation of a new hospital
payment system with a notice containing the following language, which cites both the Emanuel
Memorandum and the need for more time for implementation as reasons for delay. After
adverting to these two factors, the agency concluded, “In view of both of these developments, the
Department is delaying the effective date of TRICARE's OPPS until May 1, 2009, and is inviting
additional public comment on the final rule. Any timely public comments received will be
considered and any changes to the final rule will be published in the Federal Register.” 192
When agencies at the outset of the Obama administration sought comments on proposals
to delay the effective dates of rules, the language announcing the proposal for the delay in
effective date often adverted to the Emanuel Memorandum and the Orszag Memorandum
Supplies (DMEPOS) by Certain Provisions of the Medicare Improvements for Patients and Providers Act of 2008
(MIPPA) Thursday, February 19, 2009 74 FR 7653-01.
191
RULES and REGULATIONS DEPARTMENT OF AGRICULTURE Forest Service 36 CFR Parts 223 and 261
Sale and Disposal of National Forest System Timber; Special Forest Products and Forest Botanical Products
Thursday, January 29, 2009 74 FR 5107. The EPA at the outset of the Obama administration also delayed the
effective date of Midnight Rules without citing reasons or making findings in support of the delay. See, e.g.,
RULES and REGULATIONS ENVIRONMENTAL PROTECTION AGENCY 40 CFR Parts 51 and 52 Prevention
of Significant Deterioration (PSD) and Nonattainment New Source Review (NSR): Aggregation Friday, February
13, 2009 74 FR 7284.
192
RULES and REGULATIONS DEPARTMENT OF DEFENSE Office of the Secretary 32 CFR Part 199
TRICARE; Hospital Outpatient Prospective Payment System (OPPS): Delay of Effective Date and Additional
Opportunity for Public Comment Friday, February 6, 2009 74 FR 6228-01.

78

Final Report

5/14/2012

implementing it. For example, on February 3, 2009, the Employment Standards Administration
within the Department of Labor published a notice requesting comment on whether the February
20, 2009, effective date of a rule published on January 21, 2009, should be extended for 60
days.193 The agency gave as the reason for proposing delay, “to provide an opportunity for
further review and consideration of the questions of law and policy raised by it.”194 The agency
thus sought comments not only on the question of delay but also “comments generally on the
rule, including comments on the merits of rescinding or retaining the rule.”195 The comment
period on whether to implement the delay was a relatively brief 10 days because otherwise the
rule would have gone into effect before decision on that issue, but the comment period on the
substantive merits of the rule was 30 days. Since nothing was being done without notice and
comment, there was no finding of cause for proceeding without those procedures, but there is
also no discussion of why it is appropriate to revisit a rule that had just been published.
In a curious case, on February 11, 2009, the Department of Housing and Urban
Development published a notice seeking comment on whether the March 30, 2009, effective date
of a rule published on January 27, 2009, should be extended for 60 days “[i]n accordance with
the memorandum of January 20, 2009, from the assistant to the President and Chief of Staff,
entitled ‘Regulatory Review,’ and also to consider the rule ‘generally.’”196 The comment period
was 30 days which allowed the agency time to decide on postponement before the rule went into
effect. This example is curious because the rule was originally published on January 27, 2009,
one week after Barack Obama became President. It is not clear how, in light of the Emanuel
193

RULES and REGULATIONS DEPARTMENT OF LABOR Employment Standards Administration 29 CFR
Parts 403 and 408 Labor Organization Annual Financial Reports Tuesday, February 3, 2009 74 FR 5899.
194
Id.
195
Id.
196
PROPOSED RULES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT 24 CFR Parts 5, 92, and
908 Refinement of Income and Rent Determination Requirements in Public and Assisted Housing Programs:
Proposed Delay of Effective Date Wednesday, February 11, 2009 74 FR 6839

79

Final Report

5/14/2012

Memorandum, this rule was published. Perhaps it was issued in violation of the instruction not
to issue any new rules without the approval of an appointee of the new administration.
In some situations, agencies may be legally authorized or even required to reconsider
rules shortly after their issuance, including Midnight Rules. As Curtis Copeland reports, the
implementation of some rules has been delayed while the agency acts on petitions for
reconsideration. The APA grants all interested persons the right to petition for the “issuance,
amendment, or repeal of a rule.” The Clean Air Act explicitly grants the EPA the discretion to
stay the effectiveness of a rule under reconsideration for up to three months.197 Copeland reports
that in 2009, the EPA granted reconsideration of three Midnight Rules and stayed the effective
date of at least one of them.198
Another set of tools that incoming administrations have to mute the consequences of
Midnight Rules involves administrative control over rule enforcement and the settlement of
litigation directed at Midnight Rules. Many rules depend on agency enforcement, and the actual
substantive effects of rules can vary widely depending on how they are enforced. In some
situations, the implementation of a final rule depends on further steps taken by the agency, and if
the agency does not act, implementation may be delayed or even stymied. For example, Curtis
Copeland reports on two instances in which a final Midnight Rule was not being enforced by the
Obama administration.199 The first is an HHS Midnight Rule that was issued on December 8,
2009, with an effective date of January 20, 2009.200 This rule requires HHS to collect
information, which cannot be done by a federal agency without OMB approval under the

197

See 42 U.S.C.A. § 7607(d)(7)(B).
See Copeland, supra note x at 26.
199
See Copeland, supra note x at 30-31.
200
U.S. Department of Health and Human Services, Office of the Secretary, “Ensuring That Department of Health
and Human Services Funds Do Not Support Coercive or Discriminatory Policies or Practices in Violation of Federal
Law,” 73 Federal Register 78072, December 19, 2008.
198

80

Final Report

5/14/2012

Paperwork Reduction Act. Copeland reports that as of the date of his report, HHS had not
requested OMB approval, which means the rule had no effect. Subsequent to the publication of
Copeland’s report, HHS proposed and adopted a final rule rescinding in part and revising the
December, 2009, rule.201 The other example involves a Department of the Interior Midnight
Rule on shale oil deposits on federal land.202 The outgoing Bush administration had begun to
implement the rule in January 2009 by issuing a solicitation for bids on a demonstration project
under the rule. In February 2009, the Obama administration withdrew the solicitation and
opened the matter for comments on the terms and conditions of leases under the program.203 A
new solicitation, with revised terms, was issued on November 3, 2009.204
Judicial Review also presents incoming administrations with the opportunity to affect the
substance of Midnight Rules by using the discretion agencies have over litigation strategy and
settlement agreements. As Professor Jim Rossi has pointed out, if rules are challenged, an
incoming administration might settle litigation with an agreement to enforce the rules in a
manner more in line with its policy views than with those of the prior administration that issued
the Midnight Rule being challenged.205
The incoming administration also has enforcement discretion and may shape the
enforcement of a Midnight Rule to conform to its policy views. This discretion is not unlimited.
In at least one case, a federal court issued an injunction requiring implementation of a Midnight
201

RULES and REGULATIONS DEPARTMENT OF HEALTH AND HUMAN SERVICES 45 CFR Part 88
Regulation for the Enforcement of Federal Health Care Provider Conscience Protection Laws Wednesday, February
23, 2011 76 FR 9968-02
202
U.S. Department of the Interior, Bureau of Land Management, “Oil Shale Management; General,” 73 Federal
Register 69414, November 18, 2008, discussed in Copeland, supra note x at 31.
203
See U.S. Department of the Interior, Bureau of Land Management, “Potential for Oil Shale Development;
Withdrawal of the Call for Nominations—Oil Shale Research, Development, and Demonstration (R, D, and D)
Program and Request for Public Comment,” 74 Federal Register 8983, February 27, 2009.
204
NOTICES DEPARTMENT OF THE INTERIOR Bureau of Land Management Notice of Potential for Oil Shale
Development: Call for Nominations-Oil Shale Research, Development and Demonstration Program Tuesday,
November 3, 2009 74 FR 56867-02
205
Jim Rossi, Bargaining in the Shadow of Administrative Procedure: The Public Interest in Rulemaking Settlement,
51 Duke L.J. 1016, 1039-40 (2001).

81

Final Report

5/14/2012

Rule, issued by the Department of Labor on December 18, 2008, that had been challenged on
judicial review by labor interests and suspended by the Department of Labor after President
Obama took office.206 Business interests joined the litigation in support of the 2008 rule. When
the agency suspended the new rule, it put back in place the prior rule that had been issued in
1987, but although the agency sought comments on the suspension, which is stated was
necessary because it did not have the time or resources to implement the new rule, it explicitly
excluded comments on the merits of the 2008 rule or its 1987 predecessor.207 The court enjoined
the suspension on the ground that the agency violated APA § 553 by not considering comments
on the merits of the action it took, which was to reinstate, perhaps temporarily, the 1987 rule.208
A final strategy that incoming administrations might use against Midnight Rulemaking is
to support rejection under the Congressional Review Act (CRA), 5 U.S.C. §§ 801 et seq. or other
negative action in Congress. Under the CRA, Congress created an expedited procedure to
consider whether to legislatively reject an agency rule. This procedure has been used only once,
to reject OSHA’s ergonomics rule, which was promulgated in the final year of the Clinton
administration. The CRA is the subject of a separate ACUS Report and thus is not considered in
any depth here. The important point for purposes of this Report is to note that CRA rejection is

206

The rule at issue concerned visas for temporary agricultural workers. See U.S. Department of Labor,
Employment and Training Administration, and Wage and Hour Division, “Temporary Employment of H-2A Aliens
in the United States,” 73 FR 77110, December 18, 2008. This example is discussed at various places in Copeland’s
CRS report. See Copeland, supra note x at 22-23, 32.
207
PROPOSED RULES DEPARTMENT OF LABOR Employment and Training Administration Wage and Hour
Division 20 CFR Part 655 29 CFR Parts 501, 780, and 788 Temporary Employment of H-2A Aliens in the United
States Tuesday, March 17, 2009 74 FR 11408 (“Please provide written comments only on whether the Department
should suspend the December 18, 2008 final rule for further review and consideration of the issues that have arisen
since the final rule's publication. Comments concerning the substance or merits of the December 18, 2008 final rule
or the prior rule will not be considered.”)
208
North Carolina Growers' Ass'n, Inc. v. Solis, 644 F. Supp. 2d 664 (M.D.N.C. June 29, 2009) (grant of temporary
injunction). See also North Carolina Growers' Ass'n, Inc. v. Solis, slip opinion, 2011 WL 4708026 (M.D.N.C., Oct.
4, 2011) (granting summary judgment to plaintiffs on same grounds).

82

Final Report

5/14/2012

more likely to be effective with regard to Midnight Rules because at other times, it would seem
likely that the President would veto Congress’s resolution rejecting a rule.209
Even if Congress does not take action under the CRA, it can legislatively rescind, amend
or delay regulations, as it has done on more than one occasion with regard to Midnight Rules.
For example, in the economic stimulus bill enacted by Congress in February, 2009, Congress
legislatively precluded the implementation of an HHS Midnight Rule issued on November 7,
2008, for a period of six and one-half months.210 During that period, the agency proposed and
adopted a final rule rescinding the rule in question, basically for policy reasons concerning the
delivery of health care services affected by the rule.211 Under some circumstances, support from
the incoming administration for congressional action directed at Midnight Rules might support
the incoming administration’s efforts to alter or revoke such rules.
Incoming administrations have tools to deal with some, but not all, of the other actions
that have been taken by administrations just before they have left office. Executive Orders are
freely revocable and subject to alteration by the new President, and there are many instances in
which incoming Presidents have revoked Executive Orders issued by their predecessor,
sometimes quite recent ones.212 For example, on January 30, 2009, President Obama revoked
two of George W. Bush’s Executive Orders concerning regulatory planning and review, one
issued in 2002 and the other issued in 2007.213 Interpretative rules, policy statements, guidance

209

Presentment to the President is required under INS v. Chadha, 462 U.S. 919 (1983).
See Copeland, supra note x at 20, discussing implementation of U.S. Department of Health and Human Services,
Centers for Medicare and Medicaid Services, “Medicaid Program; Clarification of Outpatient Hospital Facility
(Including Outpatient Hospital Clinic) Services Definition,” 73 Federal Register 66187, November 7, 2008.
211
See Copeland, supra note x at 20 & n. 117-118, citing U.S. Department of Health and Human Services, Centers
for Medicare and Medicaid Services, “Medicaid Program: Rescission of School-Based
Administration/Transportation Final Rule, Outpatient Hospital Services Final Rule, and Partial Rescission of Case
Management Interim Final Rule,” 74 Federal Register 31183, June 30, 2009.
212
See CRS Report on Transitions at 11-12 n. 38.
213
Barack H. Obama, Executive Order 13497 - Revocation of Certain Executive Orders Concerning Regulatory
Planning and Review, revoking Executive Order 13258 of February 26, 2002, and Executive Order 13422 of
210

83

Final Report

5/14/2012

documents and other regulatory documents issued without notice and comment are also easily
revocable by an incoming administration. There may, however, be political constraints to
revoking some of these, especially those that must be published in the Federal Register. It also
takes time and effort to make sure that revocation is done properly and that regulatory systems
function properly after revocation. Pardons and clemencies issued by an outgoing President are
immune from revocation or alteration by an incoming administration, except perhaps in the rare
circumstance in which they have not been delivered before revocation is ordered.214
Incoming administrations thus have powerful tools to deal with the previous
administration’s Midnight Rules, but there are reasons to be cautious about whether these tools
are adequate to deal with the entire problem. One issue has to do with the timing of Midnight
Rules. Although the Midnight Period that causes the most concern is the period between the
election and the inauguration of the new President, the volume of regulatory activity appears to
increase throughout the entire final year of two-term presidencies.215 As is discussed below, if
an outgoing administration succeeds in finishing the bulk of its work more than sixty days before
the end of the term, the incoming administration may not have the power to suspend the effective
dates of rules, since significant rules can be made effective sixty days after promulgation. Even
though such rules might not meet the technical definition of Midnight Rules, similar concerns
arise if an administration engages in a high volume of regulatory activity earlier in its eighth
year.

January 18, 2007, concerning regulatory planning and review, which amended Executive Order 12866 of September
30, 1993.
214
See supra note x.
215
See generally O’Connell, supra note x.

84

Final Report

5/14/2012

Incoming administrations’ reactions to Midnight Rules and leftover rulemaking proposals
may also be embodied in or affected by the new administration’s regulatory agenda. 216 When an
administration takes office, it must decide how much time and energy to spend looking back and
how much time and energy to devote to moving forward with the administration’s own agenda.
The administration may choose to allow Midnight Rules to take effect to free up resources to
pursue the administration’s own agenda. For rules not yet completed, the new administration
may not be concerned with the effort that the prior administration put into formulating proposals,
and may prefer to work from scratch on its own proposals instead of completing pending rules.
B. The Legality of Strategies for Dealing with Midnight Rules.
There have not been many cases raising procedural challenges to the reactions of
incoming administrations to the Midnight Rules promulgated by the previous administration.
This is likely due to a combination of factors. In the vast majority of cases, any challenge to a
delay in the effective date of agency rules is likely to be moot before the challenge would get
very far. Most of the time, after the sixty day delay to allow the incoming administration to
review the previous administration’s Midnight Rules, the rules were allowed to go into effect. A
case challenging the sixty day delay is unlikely to be adjudicated before the sixty days has ended.
Cases in which the incoming administration decided to rescind a Midnight Rule, or delay its
effective date more than sixty days to allow for further review, are more likely to be adjudicated
by the federal courts on judicial review, but again for several reasons, this has not happened very
often For one, once the sixty day period expires, the tendency has been to either allow the rule
to go into effect, or, in some cases, to use notice and comment rulemaking to promulgate a
further delay. This would ultimately meet any procedural objection to the further delay, except
in those cases in which additional delays have been ordered without notice and comment.
216

See O’Connell, supra note x at 532..

85

Final Report

5/14/2012

1. Legal Views in the Executive Branch and Commentary.
The Office of Legal Counsel (“OLC”) provided an opinion to the Reagan administration
on the legality of President Reagan’s order to agency and department heads delaying the
effective dates of rules for 60 days and ordering a freeze until the centralized review process
could be put into place.217 OLC concluded that President Reagan’s order was lawful. As to rules
that had not yet been finalized and published, OLC concluded that the delays are lawful because
the APA does not impose any procedural requirements on such an action and that even if the
delay were subject to substantive judicial review, “[t]he explanation here—that the new
Administration needs time to review initiatives proposed by its predecessor—is, we believe,
sufficient.”218
The OLC opinion offered a different analysis of the President’s power to delay the
effective dates of rules that had been published but had not yet reached their effective dates.
Here, the opinion first proposed that a 60 day extension of the effective date of a rule was within
the agency’s power because while the APA prescribes only a 30 day minimum between
promulgation and legal effect, it does not prohibit or even discourage agencies from providing
more than 30 days notice of the effective date of rules. The opinion implies that if it would have
been lawful to prescribe a longer period when the rule was first promulgated, the agency retains
the power to lengthen the period even after the rule has been published.219 The opinion further
concludes that extending the effective date of a rule is not itself a rule and thus does not require
advance notice and comment.220 The opinion does acknowledge that extensions of effective
217

Office of Legal Counsel U.S. Department of Justice, Presidential Memorandum Delaying Proposed and Pending
Regulations January 28, 1981. This opinion is available in the USAG database on Westlaw.
218
Id. at *1.
219
Id. at *2.
220
Id. at *2
“[W]e conclude that a 60-day delay in the effective date should not be regarded as ‘rule making’ for the
purposes of the APA. Although such a delay technically alters the date on which a rule has legal effect,

86

Final Report

5/14/2012

dates might be subject to judicial review under the APA, but concludes that although a statement
of reasons for the delay might be required, “a reference to the President's Memorandum should
be sufficient in most cases.”221
The OLC opinion also concludes that even if a delay in a rule’s effective dates is
considered rulemaking, agencies will have good cause for dispensing with notice and comment
on the delay. “A new President assuming office during a time of economic distress must have
some period in which to evaluate the nature and effect of regulations promulgated by a previous
Administration. . . . If notice and comment procedures were required, the President would not be
permitted to undertake such an evaluation until the regulations at issue had become effective. A
notice and comment period, preventing the new Administration from reviewing pending
regulations until they imposed possibly burdensome and disruptive costs of compliance on
private parties, would for this reason be ‘impracticable, unnecessary, or contrary to the public
interest.’5 U.S.C. § 553(b)(3)(B). This rationale furnishes good cause for dispensing with public
procedures for a brief suspension of an effective date.”222 Note that due to its reliance on the
nation being in a period of “economic distress,” this reasoning may not justify dispensing with
notice and comment in transitions that occur under different conditions.
One law review note disagrees with the OLC opinion and has argued strongly that the
delays imposed by incoming administrations are unlawful. In this note, the author argues that

nothing in the APA or in any judicial decision suggests that a delay in effective date is the sort of agency
action that Congress intended to include within the procedural requirements of § 553(b). This conclusion is
supported by the clear congressional intent to give agencies discretion to extend the effective date provision
beyond 30 days. The purposes of the minimum 30-day requirement would plainly be furthered if an
extension of the effective date were not considered ‘rule making,’ for such an extension would permit the
new Administration to review the pertinent regulations and would free private parties from having to adjust
their conduct to regulations that are simultaneously under review.”
Id., footnote omitted.
221
Id. at *3. The opinion notes that if the effective date of the original rule had been a “matter of controversy”
during the original rulemaking, more specific reasons for delay would be required.
222
Id. at *3.

87

Final Report

5/14/2012

“As a matter of administrative law doctrine, they were arbitrary and capricious because they did
not provide adequate reasons for their promulgation and because they did not rely on factors that
Congress contemplated when it delegated its legislative power. Therefore, a reviewing court
should invalidate such delays if they ever are attempted again.”223
The note sorts the documents agencies have employed to announce delays into two
categories, those that rely simply on the President’s order and those that justify the delay based
on the policies underlying the President’s order. The note finds both deficient but for different
reasons. “Those that merely cite the President's authority should fail automatically because they
do not offer any reason for the delays. . . . Although agencies need not give elaborate
justifications for every brief delay, they must provide some explanation.”224 For those that rely
on the reasons underlying the President’s order to delay the effective dates of Midnight Rules,
the note concludes that such reasons are inadequate because they are not based on any policy
Congress enacted in the statute underlying the rules: “the cited policies were the President's, not
those that Congress expressed in the statute creating the agency's rulemaking authority. In fact,
the President's policies may even have been hostile to the statute and constituted an attempt to
effect its administrative repeal.”225 This argument depends on the principle that agencies may
justify rulemaking based only on reasons embodied in the statute that forms the basis for the
rules.226

223

Note, B.J. Sanford, Midnight Regulations, Judicial Review, and the Formal Limits of Presidential Rulemaking,
78 N.Y.U. L. Rev. 782 (2003).
224
See id. at 803.
225
Id. at 803.
226
See Massachusetts v. EPA, 549 U.S. 497, 533 (2007) (“To the extent that this constrains agency discretion to
pursue other priorities of the Administrator or the President, this is the congressional design.”)

88

Final Report

5/14/2012

Another commentator has taken a more equivocal position on the legality of the actions
of incoming administrations directed at Midnight Rules.227 This comment concludes that in most
cases, a 60 delay in the effective date of a rule may be exempt from notice and comment as a
procedural rule because “a temporary delay may not substantially affect a party's interest in a
final rule.”228 However, the comment concludes that in some cases, a 60-day delay, and longer
delays, may not be procedural. “If the delay had a substantive impact on a regulated entity or on
the public, the agency should have considered those interests and determined if the delay could
be characterized as procedural. Without considering these interests, agencies should not have
relied on the blanket explanation that all of the delays were mere procedural rules.”229
Assuming that delays in effective dates are rules presumptively subject to notice and
comment, this comment is not persuaded by the repeated apparently pro forma assertions by the
GW Bush administration that notice and comment would be “impracticable or contrary to the
public interest” and that “good cause” existed for dispensing with notice and comment. The
bases for the comment’s negative view of these bases for dispensing with notice and comment
are first, the brief notice and comment periods that were held in some cases illustrate that notice
and comment was possible, and second, it does not appear that the agencies engaged in a serious
weighing of the costs and benefits of notice and comment before asserting that it was contrary to
the public interest or that good cause existed for not seeking advance comment.230 The comment
did allow that notice and comment for a brief delay might be “unnecessary” and thus survive
scrutiny under APA § 553 because the delay “will not substantially affect a party's rights and

227

See William M. Jack, Comment, Taking Care that Presidential Oversight of the Regulatory Process is Faithfully
Executed: A Review of Rule Withdrawals and Rule Suspensions under the Bush Administration’s Card
Memorandum, 54 Admin. L. Rev. 1479 (2002).
228
Id. at 1507.
229
Id. at 1507-08 (footnote omitted).
230
Id. at 1509-10.

89

Final Report

5/14/2012

interests because it will not ultimately restrict a party's rights created by a duly promulgated rule
or conclusively relieve a regulated entity of the requirements of a duly promulgated rule.”231
2. Case Law on Reactions to Midnight Regulation.
a. Withdrawal of Rules from the Federal Register
The case law suggests that incoming Presidents’ strategy of order agencies to withdraw
regulations from the Federal Register before they are published is lawful and renders the
withdrawn rule null and void. See Kennecott Utah Copper Corp. v. Dep’t of Interior, 88 F.3d
1191, 1206 (D.C. Cir. 1996); Chen v. Immigration and Naturalization Service, 95 F.3d 801 (9th
Cir. 1996). In Kennecott Utah Copper, the Department of the Interior (DOI) promulgated a
Midnight Rule concerning certain hazardous wastes and sent it to the OFR where it was received
in the afternoon of January 19, 1993, the last full day of the GHW Bush administration.232 On
January 21, 1993, the second full day of the Clinton administration, the DOI withdrew the rule
before it was published. After the DOI promulgated substitute regulations less favorable to
industry, Kennecott Copper sought judicial review on numerous grounds, including claims that
withdrawing the regulation from the Federal Register before publication violated the APA and
the Federal Register Act. The Court of Appeals rejected claims under the Federal Register Act,
holding that OFR’s understanding and application of the Federal Register Act allowing
withdrawal was reasonable and that it lacked jurisdiction over Kennecott’s APA claim because
the withdrawal of a rule before publication is not itself a rule subject to judicial review.233 The
Court of Appeals ignored the Midnight Rule context of the case, and instead upheld the OFR’s
interpretation allowing withdrawal of rules before publication as a reasonable way of allowing

231

Id. at 1511.
Kennecott Copper, 88 F.3d at 1200.
233
Id. at 1206-07.
232

90

Final Report

5/14/2012

agencies to correct mistakes and avoid the “needless expense and effort of amending regulations
through the public comment process” later. 234
The Court also rejected the claims, brought by different petitioners, that DOI could not
withdraw the rule without allowing notice and comment before DOI could withdraw the rule.
The DOI argued in response that any violation of the APA was cured by allowing notice and
comment on the substitute regulations that were promulgated the following year. Although the
court rejected this argument, on the ground that “the two sets of regulations did not cover the
same issues,”235 for two different reasons, it held that the challengers were not entitled to notice
and comment on the withdrawal of the rule from the OFR. First, the court held that the
withdrawn rule had never gone into effect as a binding rule. 236 Second, the withdrawal was not a
rule within the APA’s definition of that term mainly because the withdrawn rule had never gone
into effect. Not being a rule, notice and comment was not required before the agency withdrew
the not-yet published document.237 This reasoning basically approves of the common
presidential strategy of ordering the withdrawal from the OFR of all rules that had been
submitted but not yet published before the transition.
In Chen238, an asylum applicant relied, in part, on a rule that had been sent to OFR by the
outgoing administration of GHW Bush but was withdrawn before publication by the incoming
Clinton administration. The Ninth Circuit held that the withdrawn rule had no legal effect: “In
accordance with President Clinton's directive, this rule was withdrawn from publication. It was
never subsequently published; therefore, it has no legal effect and is not binding on this court.”239

234

88 F.3d at 1206. See supra at x for an explanation of OFR procedures and the withdrawal of unpublished rules.
88 F.3d at 1208.
236
88 F.3d at 1208.
237
88 F.3d 1209.
238
Chen v. Immigration and Naturalization Service, 95 F.3d 801 (9 th Cir. 1996).
239
Chen, 95 F.3d at 805.
235

91

Final Report

5/14/2012

There are several additional decisions either affirming or assuming that the unpublished rule at
issue in Chen has no legal effect because it was withdrawn before publication.240
In one case, Xin-Chang v. Slattery, 859 F. Supp. 708 (S.D.N.Y. 1994), reversed, Zhang v.
Slattery, 55 F.3d 732 (2d Cir. 1995), the District Court held that the withdrawn rule involved in
Chen was effective even though it had not been published. This court viewed publication as a
formality unrelated to the legal effectiveness of the rule, which the court viewed as effective at
some earlier (unspecified) stage of adoption, perhaps when the rule was signed by the agency
head and sent to the OFR for publication. Publication, according to this court, is required only
because, under the APA, as applied in Morton v. Ruiz, 415 U.S. 199 (1974), an unpublished rule
cannot be used against a member of the public. The court concluded that “where a rule confers a
substantive benefit to a person, an agency must comply with it, even if the rule is not
published.”241 This conclusion was rejected on appeal by the Second Circuit, which held that the
unpublished rule never became effective.242 The Second Circuit had a technical basis for its
decision: the unpublished version of the rule had no effective date because the intent of the
outgoing administration was for the OFR to insert the date of publication as the rule’s effective
date. Since the rule was never published, it contained no effective date and thus could not have
become effective without publication.243
An official at OFR has confirmed that many rules arrive at OFR with instructions to
insert an effective date, often 30 or 60 days after publication. OFR regulations contain

240

See Zhang v. Slattery, 55 F.3d 732 (2d Cir. 1995); Chen Zhou Chai v. Carroll, 48 F.3d 1331, 1338 (4 th Cir.
1995); Wang v. Slattery, 877 F. Supp. 133 (S.D.N.Y 1995); Si v. Slattery, 864 F. Supp. 397 (S.D.N.Y 1994); Fei v.
Carroll, 866 F. Supp. at 287; Gao v. Waters, 869 F. Supp. at 1480.
241
Xin-Chang v. Slattery, 859 F. Supp. at 712.
242
Zhang v. Slattery, 55 F.3d 732 (2d Cir. 1995).
243
Id. at 749.

92

Final Report

5/14/2012

instructions for computing effective dates based on agency instructions. 244 The reasoning in
Zhang raises the possibility that the court would not allow an incoming administration to
withdraw a rule that had an effective date designated when it was sent to the Federal Register,
which may be true for a substantial number of rules. However, the Court of Appeals also
appeared to endorse the notion that the incoming Clinton administration had the power to prevent
an unpublished rule from become effective by withdrawing it from the OFR.245
There is at least one state supreme court decision holding against the authority of an
incoming governor to order withdrawal of unpublished rules from the state equivalent of the
Federal Register. In New Mexico, upon taking office, incoming governor Susana Martinez
issued an Executive Order suspending “all proposed and pending rules and regulations under the
Governor’s authority for a ninety day review period.”246 Claiming authority under the order, the
Acting Secretary of the State Environment Department instructed the Director of the State
Records Center not to publish environmental rules in the New Mexico Register that had been
promulgated during the prior administration. (The Register is published only twice per month,
allowing ample time for the incoming administration to address these recently promulgated
rules.) On petitions for mandamus filed by proponents of the rules, the New Mexico Supreme
Court ordered the Records Center to publish the rules, relying on two sets of reasons. First, the
court held that the Executive Order, which specifically suspended rules “under the Governor’s
authority” did not apply to the rules at issue because the Records Center and the environmental
244

OFR regulations contemplate computation of effective dates when the submitted rule specifies an effective date
measured as a number of days after publication. See 1 CFR § 18.17. The possibility of OFR inserting the date of
publication as the effective date of a rule that states it is effective immediately upon publication is not explicitly
contemplated. However, it seems implicit that the agency would have power to insert the date of publication as the
effective date, if the agency specified that the rule goes into at that time. According to the OFR official interviewed
for this project, agencies tend to specify specific effective dates when there are statutory deadlines involved or when
a rule must go into effect on a weekend, which normally would not be the effective date under OFR rules.
245
Zhang, 55 F.3d at 749 (“This failure to publish was a deliberate step by an incoming Administration to terminate
all open initiatives of the outgoing administration. By its own terms, the Rule never became effective.”)
246
New Energy Economy, Inc. v., Martinez, 247 P.3d 286, 288 (N.M. 2011).

93

Final Report

5/14/2012

agencies involved were not under the Governor’s authority because they are statutorily removed
from control by the Secretary.247 Further, the Records Center is itself an independent agency not
subject to the governor’s control. Second, the Records Center’s own rules require publication of
rules properly submitted unless the issuing authority requests withdrawal, and in this case the
withdrawal request was invalid because it was made by Acting Cabinet Secretary of the New
Mexico Environment Department rather than the chairs of the agencies that had promulgated the
rules.248 It does not appear that the New Mexico court’s reasoning would apply to the typical
actions of incoming presidential administrations, mainly because incoming administrations have
not applied their regulatory review procedures to independent agencies, and the federal rule
withdrawals have apparently all been requested by the proper federal agency.
b. Suspension of the Effective Dates of Published Rules
Suspension or postponement of the effective dates of published rules raises issues
different from those raised by withdrawal of rules that have not yet made it into the Federal
Register. It is generally understood that a rule is final upon publication in the Federal Register
even if it has an effective date after the date of publication.249 The legal issues in such cases are
first whether a postponement or suspension of the effective date of a rule is itself a rule under the
APA and second, if so, whether such a rule may be issued without notice and comment.250 In
Natural Resources Defense Council, Inc. v. EPA, 683 F.2d 752 (3d Cir. 1982), the Third Circuit
invalidated the Reagan administration’s suspension of a Carter administration Midnight Rule251

247

See id., 247 P.3d at 293.
See id., 247 P.3d at 288.
249
See Envtl. Def. Fund, Inc. v. Gorsuch, 713 F.2d 802 (D.C. Cir. 1983).
250
See Jeffrey S. Lubbers, A Guide to Federal Agency Rulemaking 119-122 (4th ed. 2006).
251
Technically, the rule was promulgated by the Reagan administration. However, it was clearly a project of the
EPA under President Carter, coming out less than 10 days after President Reagan took office, and the rule was
suspended to comply with President Reagan’s instructions to suspend new rules to allow his administration to
review the work of the Carter administration and put in place the new centralized review process that was in the
works.
248

94

Final Report

5/14/2012

on discharge of waste into public water treatment works, which had been promulgated to comply
with the government’s obligations under a settlement agreement. The rule, published on January
28, 1981, carried an effective date of March 13, 1981, but, on February 12, 1981, pursuant to
President Reagan’s instructions, the effective date of the rule was postponed until March 30,
1981. Then, on March 27, 1981, the EPA administrator indefinitely postponed the effective date
of the rule, relying solely on Executive Order 12291 as authority for the postponement. The
indefinite postponement was challenged on the basis that it was a rule and thus was subject to the
APA’s notice and comment requirements.
The court of appeals first concluded that the postponement was a rule under the APA’s
definition, presumptively subject to the APA’s notice and comment requirements.252 The court
next determined that the postponement was subject to the APA’s notice and comment
requirement because it “has a substantial impact upon the public and upon the regulated
industry.”253 The EPA also argued that “good cause” excused its failure to employ notice and
comment procedures because the effective date of the rule was imminent and it needed additional
time to satisfy the Regulatory Impact Analysis requirement of Executive Order 12291. The court
rejected this argument, concluding that nothing prevented the EPA from complying with the
APA and the Executive Order by allowing the rule to go into effect, preparing an RIA after the
fact and conducting notice and comment rulemaking on whether to suspend the effectiveness of
the rule based on its findings in the RIA or for other reasons. 254 The decision thus appears to

252

Natural Resources Defense Council, Inc. v. EPA, 683 F.2d 752, 761-62 (3d Cir. 1982) (“In general, an effective
date is ‘part of an agency statement of general or particular applicability and of future effect.’ It is an essential part
of any rule: without an effective date, the ‘agency statement’ could have no ‘future effect,’ and could not serve to
‘implement, interpret, or prescribe law or policy.’ In short, without an effective date a rule would be a nullity
because it would never require adherence.”) The D.C. Circuit’s decision in EDF v. Gorsuch, 713 F.3d 802 (D.C. Cir.
1983), appears to agree with this conclusion.
253
683 F.2d at 764.
254
Id. at 765-66. In fact, this is exactly what the EPA did while the litigation challenging the March 27
postponement was pending.

95

Final Report

5/14/2012

reject the assertion that compliance with the President’s regulatory review instructions and the
imminent effective date constitute good cause to dispense with notice and comment. It is unclear
what the court would hold if the Executive Order and the APA were in irreconcilable conflict,
for example if the President were to order agencies to suspend the effective dates of rules
immediately, without notice and comment.
In Council of Southern Mountains, Inc. v. Donovan, 653 F.2d 573 (D.C. Cir. 1981), the
court of appeals approved a six month “Midnight Suspension” of the effective date of a rule that
the agency had promulgated two years earlier. The regulation at issue, promulgated in 1978,
required mines to equip their miners with certain safety equipment by December 21, 1980. On
December 5, 1980, without notice and comment, the Department of Labor extended the
compliance date to June 21, 1981, by which time Ronald Reagan would have assumed the
presidency, succeeding Jimmy Carter. The agency argued that there was good cause for
dispensing with notice and comment because the deadline was imminent and there were serious
questions about the safety and availability of the new equipment. The court first strongly
rejected the argument that the approach of a deadline alone can provide good cause for
dispensing with notice and comment to extend the deadline, especially when the agency either
knew the deadline all along or created the deadline itself. The court then characterized the case
as “close”, but found good cause for acting without notice and comment, mainly because the
unavailability of necessary equipment was beyond the agency’s control and the agency was
working diligently to implement the rule as soon as possible.255

255

No further notices appear in the Federal Register, so presumably the rule was implemented as of that date. As
further evidence that the rule was allowed to go into effect after the delay, the agency issued an emergency training
requirement concerning use of the new equipment in 1987. See RULES and REGULATIONS DEPARTMENT OF
LABOR Mine Safety and Health Administration 30 CFR Part 75, Self-Contained Self-Rescue Devices; Emergency
Temporary Standard, 52 FR 24377, Tuesday, June 30, 1987.

96

Final Report

5/14/2012

At a minimum, these decisions indicate that courts will require good reasons for delaying
the implementation of published rules without notice and comment beyond the mere desire of
incoming administrations to reexamine Midnight Rules before they go into effect.
There is another court of appeals decision that disallowed the suspension of a Midnight
Rule, Natural Resources Defense Council v. Abraham, 355 F.3d 179 (2d Cir. 2004), but it arose
in a special situation in which the relevant statute prohibits the agency from “backsliding” and
thus may not be generalizable. The Department of Energy (DOE) published (in the Federal
Register) Midnight Rules under the Energy Policy and Conservation Act (EPCA) regarding the
energy efficiency of air conditioners with heat pumps on January 22, 2001,256 two days after
George W. Bush became President. (Due to the publication schedule, these rules apparently
could not be withdrawn from the Federal Register before publication.) The rule listed an
effective date of February 21, 2001. On February, 2, 2001, adverting to the Card Memorandum,
DOE issued a final rule without notice and comment257 delaying the effective date of the new
efficiency standards until April 23, 2001, or approximately sixty days after the original effective
date.258 On July 25, 2001, DOE published an NPRM proposing to withdraw the January 22 rule
and substitute less stringent efficiency standards.259 On May 23, 2002, the DOE adopted these
proposed rules as well as a related proposal to define terms contained in the EPCA’s antibacksliding provision, 42 U.S.C.A. §6295( o)(1). The anti-backsliding provision in substance
makes it unlawful for DOE to relax any previously adopted efficiency standards, and the Bush
administration’s definitional provisions were designed to make clear that its actions with regard
256

ECPCP-ECSCACHP, 66 Fed. Reg. 7,170 (Jan. 22, 2001).
The rule delaying the standards’ effective date found that notice and comment were not necessary because the
delay was a procedural rule and that in any case notice and comment could be dispensed with for good cause and
because it was impracticable, given the need to impose the delay quickly. ECPCP-ECSCACHP, 66 Fed. Reg. at
8,745
258
ECPCP-ECSCACHP, 66 Fed. Reg. at 8,745.
259
ECPCP-ECSCACHP, 66 Fed. Reg. 38,822 (July 25, 2001).
257

97

Final Report

5/14/2012

to these rules did not constitute backsliding. On judicial review, the Second Circuit held that
DOE’s amendments violated the EPCA’s anti-backsliding provision and thus were unlawful.
The Court rejected the DOE’s interpretation of the statute, refusing to defer to it under
Chevron.260
For purposes of this Report, the most interesting aspect of Abraham was the court’s
rejection of DOE’s claim that it has inherent power to suspend the effective date of published
rules before their effective dates.261 In this particular case, it might have been possible to
suspend and revise the rules based on some peculiarities of the statutory structure, if its February
1, 2001, suspension of the rule had been valid However, the Second Circuit found that the
February 1 suspension without notice and comment was not valid because even under the DOE’s
interpretation of the anti-backsliding provision, it had the substantive effect of allowing DOE to
substitute less stringent standards,262
The court also rejected DOE’s argument that good cause existed for dispensing with
notice and comment for the delay in the rule’s effective date. Here, the court rejected the
implicit argument that the Midnight nature of the rule contributed to good cause for suspending it
without notice and comment. Basically, the court considered DOE during the two
administrations as a single entity, and thus because the emergency (the imminent effectiveness of
the new rules) necessitating quick action was created by DOE itself, there was no good reason
for suspension without notice and comment.263

260

355 F.3d at 198-200.
355 F.3d at 202-04.
262
355 F.3d at 204-05.
263
355 F.3d at 205. (“We cannot agree . . . that an emergency of DOE's own making can constitute good cause. . . .
Furthermore, we fail to see the emergency. The only thing that was imminent was the impending operation of a
statute intended to limit the agency's discretion (under DOE's interpretation), which cannot constitute a threat to the
public interest. Therefore, because the February 2 delay was promulgated without complying with the APA's
notice-and-comment requirements, and because the final rule failed to meet any of the exceptions to those
requirements, it was an invalid rule.”)
261

98

Final Report

5/14/2012

The court also rejected the argument that the notice and comment procedures DOE
conducted on the replacement standards cured any defect in the process for suspending the rule.
The court provided two reasons for rejecting this argument, first that the notice and comment
procedure concerning the new rule did not address whether the original rule should have been
suspended and second that if the suspension was not effective without notice and comment, the
anti-backsliding provision rendered the replacement standards substantively invalid regardless of
the process employed.264
Abraham apparently rejects one of the common justifications used by incoming
administrations to act without notice and comment when they delay rules that have already been
published, namely that the incoming administration needs time to review rules with imminent
effective dates. If the agencies are a single entity before and after the transition, then this
argument is basically unintelligible—the agency has already fully considered the rule during the
initial notice and comment process. Under Abraham, rather than simply announce that the prior
administration’s published Midnight Rule is suspended, the incoming administration may have to
conduct notice and comment rulemaking to prevent the rule from taking effect.265 This might be
impossible in some situations when there is inadequate time for notice and comment before the
Midnight Rule is scheduled to go into effect.

264

355 F.3d at 206 n. 14.
In most situations, an incoming administration would still be able to revise a Midnight Rule by conducting a new
notice and comment process. If the incoming administration conducts a new notice and comment rulemaking, it
doesn’t really matter whether the original rule had gone into effect—the second rule would replace the original rule
through the normal process of rulemaking.. In Abraham, however, because of the relevant statute’s anti-backsliding
provision, the incoming administration might not have had the power to revise the standard at all, even via notice
and comment rulemaking, at least if the revision would impose less stringent efficiency standards. With the antibacksliding provision, even a new notice and comment process could not replace the old rule with a less-protective
one.
265

99

Final Report

5/14/2012

In another case, discussed above, a federal district court found an agency’s suspension of
a Midnight Rule266 contrary to the APA but not on grounds applicable to most Midnight Rule
suspensions. In North Carolina Growers' Ass'n, Inc. v. Solis, 644 F. Supp. 2d 664 (M.D.N.C.
2009), the court granted a temporary injunction against the suspension, with notice and
comment, of a Midnight Rule concerning visas for temporary agricultural workers.267 The
Department of Labor, in the notice requesting comments on the possibility of suspension, stated
that the suspension was necessary because it did not have the time or resources to implement the
new rule.268 The court found that the Department of Labor had violated the APA not by
suspending the rule but by putting back into place a prior rule on the subject after it explicitly
stated that it would not consider comments on the merits of the 2008 rule or its 1987
predecessor269 Because most postponements or suspensions done pursuant to notice and
comment do not involve the refusal to consider comments on the merits of reinstating a prior
rule, this application of APA § 553 does not necessarily affect most suspensions or
postponements of Midnight Rules.
There is a body of non-Midnight case law that subjects rule suspensions to judicial
review on substantive and procedural grounds.270 In a non-Midnight context, it has been held
that agency action suspending a rule is subject to judicial review and that the agency must have a
sufficient policy justification for the suspension to meet the arbitrary, capricious standard of
266

See U.S. Department of Labor, Employment and Training Administration, and Wage and Hour Division,
“Temporary Employment of H-2A Aliens in the United States,” 73 Federal Register 77110, December 18, 2009.
This example is discussed at various places in Copeland’s CRS report. See Copeland, supra note x at 22-23, 32.
267
See also North Carolina Growers' Ass'n, Inc. v. Solis, slip opinion, 2011 WL 4708026 (M.D.N.C., Oct. 4, 2011)
(granting summary judgment to plaintiffs). This example is discussed at various places in Copeland’s CRS report.
See Copeland, supra note x at 22-23, 32.
268
PROPOSED RULES DEPARTMENT OF LABOR Employment and Training Administration Wage and Hour
Division 20 CFR Part 655 29 CFR Parts 501, 780, and 788 Temporary Employment of H-2A Aliens in the United
States Tuesday, March 17, 2009 74 FR 11408.
269
North Carolina Growers' Ass'n, Inc. v. Solis, 644 F. Supp. 2d 664 (M.D.N.C. June 29, 2009) (grant of temporary
injunction). See also North Carolina Growers' Ass'n, Inc. v. Solis, slip opinion, 2011 WL 4708026 (M.D.N.C., Oct.
4, 2011) (granting summary judgment to plaintiffs on same grounds).
270
See O’Connell, supra note x at 530 n. 198.

100

Final Report

5/14/2012

judicial review. See Public Citizen v. Steed, 733 F.2d 93 (D.C. Cir. 1984) (voiding the
suspension of tire treadwear grading requirements).
The GW Bush administration relied on an additional justification for postponing effective
dates without notice and comment, that such actions are “rules of procedure” exempt from the
notice and comment requirements of APA § 553. There is no caselaw on the specific question
whether this application of the procedural rule exception to notice and comment is correct. It
appears, however, that the more general case law interpreting the exception supports the
conclusion that a brief delay in the effective date of a rule is a rule of procedure exempt from §
553’s notice and comment requirements.
There is no authoritative understanding of the meaning of the procedural rule exception
to the notice and comment requirement. In early cases, the courts appear to have focused on
whether a rule had a substantial impact on the private party’s substantive rights—the greater the
impact, the more likely a rule would be found to be subject to § 553’s notice and comment
requirements. See, e.g., Pickus v. United States Board of Parole, 507 F.2d 1107 (D.C. Cir.1974).
In later cases, the courts, having recognized that many rules that are truly procedural can have
substantial impacts on regulated parties, have moved away from concern over impact toward a
more direct inquiry into the nature of the rule claimed by the agency to be procedural. A leading
case on the procedural rule exception is American Hospital Ass'n v. Bowen, 834 F.2d 1037 (D.C.
Cir. 1987). In that decision, the D.C. Circuit stated that in determining whether a rule is
procedural, the D.C. Circuit “has gradually shifted focus from asking whether a given procedure
has a substantial impact on parties to inquiring more broadly whether the agency action also
encodes a value judgment or puts a stamp of approval or disapproval on a given type of

101

Final Report

5/14/2012

behavior.”271 A brief delay of the effective date of a rule appears procedural under this
standard—the freeze does not necessarily reflect approval or disapproval of the substance of the
rule, it merely provides time for the agency to review the rule and perhaps take further
substantive action.272
Another legal issue that incoming administrations may confront involves the standard of
review that would be applied to rescissions of, or amendments to, Midnight Rules that have
become final. In general, a rule is considered to be final upon publication in the Federal
Register, and once that happens, a new rulemaking is necessary to amend or rescind the rule.
Incoming administrations always have the option of rescinding or revising Midnight Rules by
conducting a new notice and comment rulemaking. As a substantive matter, rules rescinding or
amending other rules must meet the standard of review applicable to rules made under the
particular statute involved.273 In State Farm, the Supreme Court rejected the argument that
rescissions should be reviewed on an extra-deferential standard because, being deregulatory in
operation, they should be treated like decisions not to regulate.274 Rather, the Court held that

271

At the Supreme Court, Lincoln v. Vigil, 508 U.S. 182 (1993), held that a decision closing a health clinic serving
needy Indian children and reallocating the clinic’s resources to a national program was a rule of agency organization
or a general statement of policy and thus exempt from the APA’s notice and comment requirement despite the fact
that the decision had a substantial impact on those who had previously obtained services at the clinic.
272
Consistent with the move away from considering the impact of a rule when determining whether it is procedural
under the APA, the D.C. Circuit has held that rules with great impact on private parties may nonetheless be
procedural. Examples include Neighborhood TV Co., Inc. v. FCC, 742 F.2d 629 (D.C. Cir. 1984) and Bachow
Communications v. FCC, 237 F.3d 683 (D.C. Cir. 2001). The rules held procedural in Bachow prohibited broadcast
license applicants from amending their applications to cure substantive problems and shortened the period that the
FCC would wait before processing applications (to make sure no mutually exclusive application precluded a license
grant). These cases, especially Bachow, lend support to the argument that a rule delaying the effective date of
another rule is procedural. Although this conclusion means that agencies are legally free to impose these delays
without notice and comment, ACUS has recommended in the past that agencies voluntarily use notice and comment
when promulgating rules of procedure. See The Procedural and Practice Rule Exemption from the APA Notice-andComment Rulemaking Requirements (Recommendation No. 92-1).
273
See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 41 (1983) (stating that the
procedural and judicial review provisions of the APA apply to orders establishing, amending, or revoking standards
under the National Traffic and Motor Safety Act because the Act does not suggest a “difference in the scope of
judicial review depending upon the nature of the agency’s action”).
274
See id. at 40-44.

102

Final Report

5/14/2012

rescissions should be reviewed under the arbitrary and capricious standard that applies to most
rules issued after notice and comment.275
State Farm was originally understood potentially to be a serious impediment to rescission
or revision of Midnight Rules. More than one scholar took State Farm to place serious
restrictions on agencies’ ability to rescind or amend their rules.276 Under this understanding of
State Farm, the existing rule constituted the regulatory baseline and any change would need to be
supported by reasons that made the new rule better than the old rule. Recently, the Supreme
Court has clarified that this reading of State Farm was erroneous. In FCC v. Fox Television
Stations, Inc., 129 S. Ct. 1800 (2009), the Court read the APA to more freely allow revision and
rescission of rules than was previously thought.277

Under Fox, although agencies must display

awareness that they are making a change, the new rule is not judged as to whether it is a better
rule than the prior rule but rather whether it is adequately supported by the rulemaking record.
This should allow incoming administrations more freedom to rescind and revise Midnight Rules
than was previously thought existed under State Farm, although as noted, notice and comment is
probably required to change or rescind any rule that has already been published in the Federal
Register at the time of the transition.
3. The Florida Experience with Midnight Rulemaking.

275

See id. at 43.
See Beermann, supra note x at 1010; Loring and Roth, supra note x at 1457.
277
In Fox Television, the Court stated that the understanding that State Farm significantly restricted agencies’ ability
to amend rules was based on a misreading of a key passage in the State Farm opinion. That passage stated that
rescission of a rule requires “a reasoned analysis for the change beyond that which may be required when an agency
does not act in the first instance.” 463 U.S., at 42 (emphasis supplied). This, according to the Court in Fox
Television, “neither held nor implied that every agency action representing a policy change must be justified by
reasons more substantial than those required to adopt a policy in the first instance.” 129 S. Ct. at 1810. In other
words, the passage in State Farm was misread to imply that agency decisions to alter existing policy required greater
justification than initial agency decisions to impose regulations. What the State Farm Court actually said was that
agency decisions to alter existing policy needed greater justification than decisions not to act in the first instance.
Decisions to not act in the first instance are normally reviewed under a highly deferential version of arbitrary,
capricious review. See Massachusetts v. EPA, 549 U.S. 497, 527-28 (2007). Decisions to impose new regulatory
burdens or alter existing ones are normally reviewed under the standard version of the arbitrary, capricious standard.
276

103

Final Report

5/14/2012

Although it is not directly relevant to the legal issues surrounding Midnight Rulemaking
in federal agencies, it is worth considering a recent controversy in the State of Florida that
occurred when a new governor took steps similar to those taken by incoming Presidents. Upon
taking office in January, 2011, Governor Rick Scott of Florida issued an Executive Order
suspending all rulemaking in the state and establishing a centralized review mechanism similar
to that employed at the federal level under Executive Order 12,866 and related orders, to be
administered by the Office of Fiscal Accountability and Regulatory Reform (OFARR) .278 After
the transition period was over, Governor Scott replaced this order with an order omitting the
suspension of rulemaking but reiterating that all rules must be reviewed by OFARR before
issuance.279 These orders were challenged in state court, and the Florida Supreme Court decided
that the governor lacked the power to suspend rulemaking and require that rules be submitted to
centralized review before promulgation.280 In so holding, the Florida Supreme Court found that
rulemaking is essentially a legislative function with which the governor could not
constitutionally interfere: “[T]he Governor's executive orders at issue here, to the extent each
suspends and terminates rulemaking by precluding notice publication and other compliance with
Chapter 120 absent prior approval from OFARR—contrary to the Administrative Procedure
Act—infringe upon the very process of rulemaking and encroach upon the Legislature's
delegation of its rulemaking power as set forth in the Florida Statutes.”281 The Florida court
further explained: “Executive Orders 11–01 and 11–72 supplant legislative delegations by
redefining the terms of those delegations through binding directives to state agencies, i.e., first by

278

See Executive Order 11-01, Governor Rick Scott, State of Florida, Suspending Rulemaking and Establishing the
Office of Fiscal Accountability and Regulatory Reform, January 4, 2011 http://www.flgov.com/wpcontent/uploads/orders/2011/11-01-rulemaking.pdf.
279
Executive Order 11-72.
280
See Whaley v. Scott, --- So.3d ----, 2011 WL 3568804 (Fla. 2011).
281
Id. at xxx (emphasis in original).

104

Final Report

5/14/2012

suspending and terminating rulemaking, second, by requiring agencies to submit to OFARR any
amendments or new rules the agency would want to propose, and then by causing OFARR to
interject itself as the decisive entity as to whether and what will be proposed.”282
Although it seems extremely unlikely, if federal courts followed this reasoning,
presidential authority to act against Midnight Rules, and more generally to supervise the
rulemaking process, would be in doubt. However, the principles of Florida law upon which the
Florida Supreme Court relies do not appear to be consistent with the federal understanding of
presidential power. Although the legality of centralized review was attacked in the aftermath of
President Reagan’s issuance of Executive Order 12,291, such review is now an accepted element
of the federal administrative process. Further, although early cases may have understood
rulemaking as a quasi-legislative function, the current understanding seems to be that the
President has a great deal of authority to supervise the execution of the law as delegated to
agencies by legislation. In sum, as exemplified by the acceptance of withdrawal of rules before
publication pursuant to presidential directives, federal law is not likely to follow Florida’s
precedent.
4. Summary and Conclusions Concerning the Legality of Reactions to Midnight
Rulemaking.
a. It is lawful for incoming administrations to withdraw rules that have been submitted to
the Federal Register but not yet published and to order Executive Branch agencies not to submit
any new rules to the Federal Register until an appointee or designee of the new administration
has reviewed them. Both the OLC opinion and the weight of judicial decisions support the view
that the APA does not prescribe any procedure for withdrawing a submitted rule before
publication. The only uncertainty regarding the first half of this proposition is the view
282

Id. at xxx.

105

Final Report

5/14/2012

expressed by the District Court in the Xin-Chang283 decision, which was not completely rejected
by the Second Circuit, that publication is a formality and that a rule, at least one benefiting a
member of the public, becomes effective when it finalized at the agency. As to rules that had not
been submitted to the OFR for publication at the time of the transition in administrations, the
power to delay agency action while the new administration puts its officials into place is inherent
in the President’s role as the superintendent of the Executive Branch. The only caveat here is
that legislative and judicially-imposed deadlines should be observed, although even when such
deadlines exist, agencies are often able to delay the rulemaking process because courts do not
tend to order immediate compliance with deadlines.284
b. The power of agencies to delay the effective dates of rules that have been published
but have not yet reached their effective dates without notice and comment and simply to allow
the new administration to review them is uncertain. On whether notice and comment is required
to delay the effective date of a published rule, the weight of the authority is mixed. The weight
of the case law supports the view that a delay in the effective date of a published rule is itself a
rule presumptively subject to the APA’s notice and comment requirements.285 There is also
support for the contrary view, that a delay in the effective date of a rule is not itself a rule subject
to the APA’s procedural requirements. Assuming that they are rules, it is less clear whether rules
delaying the effective dates of published rules are within any of the APA’s exceptions to the
notice and comment requirement. What little caselaw there is appears to reject the view that that
the desire of the new administration to review Midnight Rules before they go into effect provides

283

Xin-Chang v. Slattery, 859 F. Supp. 708 (S.D.N.Y. 1994), reversed, Zhang v. Slattery, 55 F.3d 732 (2d Cir.
1995).
284
Cf. Public Citizen Health Research Group v. Chao, 314 F.3d 143, 159 (3d Cir. 2002) (establishing mediation
process to determine schedule for promulgation of rule held to have been unreasonably delayed).
285
See Natural Resources Defense Council, Inc. v. EPA, 683 F.2d 752 (3d Cir. 1982);

106

Final Report

5/14/2012

good cause to proceed without notice and comment.286 The GW Bush administration may have
been correct that a brief delay in the effective date of a rule can be considered a rule of agency
procedure, unless the delay appears to embody value judgments about particular types of
conduct.287 However, a lengthy delay, or a second delay targeting a particular rule for revision,
may not be viewed as procedural and may require notice and comment. Further, courts may
require agencies to support delays with reasons consistent with the policies embodied in the
substantive statutes involved..288
C. The Bush Administration’s Effort to Curb Its Own Midnight Rulemaking.
On May 9, 2008, President Bush’s Chief of Staff, Josh Bolten, issued a memorandum
(“the Bolten Memo”) directed to “Heads of Executive Departments and Agencies” under the
subject heading “Issuance of Regulations at the End of the Administration,” directing them to
propose any remaining rules by June 1, 2008, and to finalize all rules by November 1, 2008.289
The Bolten Memo clearly explained the reason for establishing this timetable: After reciting the
Administration’s approach to regulation, the memorandum stated, “[w]e need to continue this
principled approach to regulation as we sprint to the finish, and resist the historical tendency of
administrations to increase regulatory activity in their final months.” (emphasis supplied).
These deadlines, June 1 for proposing rules and November 1 for finalizing rules, would
mean that the Bush Administration would issue virtually no Midnight Rules under the definition
used in this Report. All proposals would be public and subject to comment well before the
286

Natural Resources Defense Council v. Abraham, 355 F.3d 179 (2d Cir. 2004); Natural Resources Defense
Council, Inc. v. EPA, 683 F.2d 752 (3d Cir. 1982). Council of Southern Mountains, Inc. v. Donovan, 653 F.2d 573
(D.C. Cir. 1981) approved a delay in the effective date of a rule without notice and comment, but only because there
were serious questions about the availability of equipment necessary to comply with the rule, and the rule’s effective
date was imminent.
287
American Hosp. Ass'n v. Bowen, 834 F.2d 1037 (D.C. Cir. 1987).
288
Natural Resources Defense Council, Inc. v. EPA, 683 F.2d 752 (3d Cir. 1982).
289
Memorandum from Joshua B. Bolten, White House Chief of Staff, to Heads of Executive Departments and
Agencies (May 9, 2008), available at http://www.ombwatch.org/regs/PDFs/BoltenMemo050908.pdf. This
Memorandum is reproduced as Appendix XXX.

107

Final Report

5/14/2012

election, and all rules would be issued before the election, eliminating the possibility that rules
were held back until after the election to avoid political consequences.
These deadlines might also, for several reasons, have the effect of increasing the
durability of rules that might otherwise have been issued later. First, there would be no
unpublished rules subject to simple withdrawal from the Federal Register by the succeeding
administration, since the November 1 deadline would ensure that all finalized rules would be
published in the Federal Register. Second, rules finished by November 1 could theoretically all
be final and in effect before the transition. The APA requires at least 30 days between
publication and effectiveness, and the CRA requires sixty days for rules to which it applies.
Assuming no additional particular statutory constraints, any rule that issued by November 1
could be fully effective by January 1.
It does not appear that the schedule anticipated by the Bolten Memo would prevent
Congress from disapproving rules under the CRA. Due to the way that certain features of the
CRA interact with congressional procedures, it is impossible to know in advance the exact cutoff
date between rules that are subject action by the new Congress under the CRA and rules that are
not. A Report prepared by the Congressional Research Service stated the following conclusion
concerning the effect of the Bolten Memo’s deadlines on Congress’s power under the CRA:
If Congress follows [its] general pattern in the second session of the 110th
Congress, the data suggest that any final rule submitted to Congress after June 2008 may
be carried over to the first session of the 111th Congress, and may be subject to a
resolution of disapproval during that session. However, the starting point for the
carryover period could slip to late September or early October if an unprecedented level
of congressional activity occurs late in the session.290

290

See L. Elaine Halchin, CRS Report for Congress: Presidential Transitions: Issues Involving Outgoing and
Incoming Administrations 7 (November 25, 2008).

108

Final Report

5/14/2012

The Bolten Memo did not succeed in eliminating Midnight Rulemaking in the G.W. Bush
administration, but it reduced it at least somewhat. According to Susan Dudley, OIRA
administrator at the end of the G.W. Bush administration, the number of post-election rules
issued in 2008-09 was 100 as compared to 143 in 2000-01, although the number of post-election
economically significant rules was much closer, 37 in 2008-09 as compared to 41 in 2000-01. 291
The final three weeks of the GW Bush administration were much less busy than the same period
during the Clinton administration, with 20 final rules issued in 2008-09 as compared to 72 final
rules in the final three weeks of the Clinton administration.
Susan Dudley also reports that the deadlines in the Bolten Memo were received with
displeasure both by political appointees and by career officials who, as she reports, “had worked
hard on many of the regulations nearing the finish line, and were disappointed when they did not
make it across before January 20.”292 There was great pressure to waive the deadlines, which the
Bolten Memo had promised would occur only in “extraordinary circumstances.” Dudley reports
that Bolten decided to allow waivers in four circumstances. 1. In what appears to be the largest
category of waivers, the deadline was waived for “draft final regulations submitted to OIRA for
interagency review before mid-October (two weeks before the deadline to issue a final rule),
[and] OIRA and the agencies worked expeditiously to conclude review.” 2. “Final regulations
that an agency identified as a high priority and had provided adequate public notice and
opportunity for comment (generally defined as having met the June 1 deadline for publication of
the proposed rule).” 3. “Regulations that faced statutory or judicial deadlines were also granted

291

See Susan Dudley, “Regulatory Activity in the Bush Administration at the Stroke of Midnight,” Engage, v. 10 p.
27 (2009) at 28.
292
Id. at 27.

109

Final Report

5/14/2012

exceptions, even if they did not meet the first two criteria.” and 4. “[R]egulations that were
considered presidential priorities.”293
Susan Dudley summarizes the effects of the memo as follows:
[M]idnight regulations are inevitable. But the Bolten Memorandum, which supported
OIRA's efforts to impose some restraint on last minute regulatory activity, had a positive
effect. If nothing else, the early efforts to counteract the midnight regulation tendency
spread out the completion of regulations over a longer period, providing more time for
constructive interagency review. For the most part, the criteria for receiving an
extraordinary circumstance exemption also ensured an opportunity for public
comment.294
Dudley recommends that future administrations issue similar memoranda, perhaps earlier in their
administrations, to reduce Midnight Rulemaking as much as possible.295
The Bolten Memo was viewed by some as concerned less with eliminating Midnight
Rulemaking than immunizing rules from easy alteration or rescission by the next
administration.296 This would arguably be the case if there were a rush to issue a higher than
normal number of rules just before the earlier deadline established by the memo. Dudley’s
figures bear this out to some extent. She reports that the GW Bush administration issued more
regulations (212) in the June to January period of its last year than did the Clinton administration
(201). 297 In 2008, the final full year of the GW Bush administration, Anne Joseph O’Connell
found 649 final actions by Cabinet agencies and 118 actions by Executive Branch agencies for a

293

294

Id. at 28.
Susan Dudley, Observations on OIRA’s Thirtieth Anniversary, 63 Admin. L. Rev. 113, 124-25 (2011).

295

Id. at 125; interview with Susan Dudley conducted on November 15, 2011.
See Christopher Carlberg, "Early to Bed for Federal Regulations: A New Attempt to Avoid `Midnight
Regulations' and Its Effect on Political Accountability," Essay, 77 G.W.L. Rev. 995, 997 (2009); O’Connell, supra
note x at 504 (characterizing Bolten Memo as “unprecedented steps to make the rules issued in [the GW Bush
administration’s] final year harder to overturn”). Carlberg does conclude that placing a moratorium on regulations
during the Midnight Period “increases political accountability by prohibiting regulation promulgation during the
period the outgoing President is least politically accountable.” Carlberg, supra at 1001.
297
Dudley, supra note x at 28.
296

110

Final Report

5/14/2012

total of 767 total final actions. 298 For comparison purposes, in 2000, the final full year of the
Clinton administration, Cabinet agencies completed 694 actions and Executive Branch agencies
completed approximately 159 final actions, for a total of 853 actions. The difference in number
of final actions between the two administrations (86) is substantial but not overwhelmingly large.
The total difference in late actions by the two administrations is greater because of the higher
number of rules issued during January by the outgoing Clinton administration than by the GW
Bush administration during its final three weeks in office.299
The overall picture of late-term rulemaking in the GW Bush administration shows a clear
increase in action near the end of the term, even in the final quarter when, had it been enforced,
the Bolten Memo would have sharply limited rulemaking. The GW Bush administration actually
promulgated more economically significant rules in its final quarter than the record-setting
Clinton administration had eight years earlier:
In terms of presidential transitions, cabinet departments finished more important
actions in the last quarter of President Clinton‘s Administration (83 actions) than in any
other quarter in the data for that presidency (the next highest was the second quarter of
1996 with 55 actions). Similarly, cabinet departments and executive agencies
promulgated more final actions (95 and 22 actions, respectively) in the final quarter of
President George W. Bush‘s Administration than in any other quarter of his presidency
(the next highest were 72 and 20 actions in the third quarter of the final year for cabinet
departments and executive agencies, respectively).300
Thus, because many waivers were granted, the effect of the Bolten Memo appears to be a
modest shift of rulemaking to earlier in the GW Bush administration’s final year. If that is an
accurate depiction, then the Bolten Memo would have addressed only one set of concerns related
to Midnight Rulemaking, that of delaying the issuance of rules until after the election to avoid
accountability. It would not have addressed the other set of concerns related to the quality of
298

These figures are drawn from the text of O’Connell’s article and from supporting data supplied by O’Connell and
on file with the author of this report.
299
See supra xxx.
300
O’Connell, supra note x at 504.

111

Final Report

5/14/2012

Midnight Rules. To the extent that agencies increased the volume of rulemaking and rushed to
complete rules before a slightly earlier deadline, the concerns over the quality of the rules would
be exactly the same if the deadline had been Inauguration Day as in prior administrations.
It remains to be seen whether the Bolten Memo will set a precedent for future
administrations. The Obama administration is unlikely to issue a similar directive in 2012 while
President Obama is standing for re-election. If President Obama is re-elected, the opportunity
for a directive like the Bolten Memo will arise in 2016. If President Obama is not re-elected, the
issue will not arise until at least 2020.
VI. Recommendations.
A. Prior Reform Proposals.
There have been many proposals for reform of Midnight Rulemaking, some directed at
limiting the ability of outgoing administrations to engage in Midnight Rulemaking and others at
enhancing the ability of incoming administrations to revise or rescind Midnight Rules.
The simplest proposal that has been floated is for Congress to simply prohibit Midnight
Rulemaking. Congress could statutorily prohibit rulemaking during the period between
Presidential Election Day and Inauguration Day. This was suggested by Federal Circuit Judge
Jay Plager in a debate reported in the Spring, 2001, issue of Administrative Law & Regulatory
News.301 Judge Plager is quoted as suggesting:
a more effective measure would be to have Congress pass a law prohibiting
submission of final regulations during the interregnum. Or Congress might permit
publication of regulations during this period but subject them to special rules, such as
automatically extending them, making them subject to extension without notice and
comment, attaching a presumption of irregularity to them, or denying them Chevron
deference.302

301

See William S. Morrow, Jr., “Midnight Regulations: Natural Order or Disorderly Governance,” Administrative &
Regulatory Law News, 3, 18 Spring 2001.
302
Id. at 18.

112

Final Report

5/14/2012

Prohibiting all final rules during the Midnight Period is unrealistic. Most Midnight Rules
are routine and are required to implement statutes. Prohibiting all rulemaking for more than two
months would create a backlog that the incoming administration would have to deal with just
when it wants most to get started on its own program. Thus, although it may be desirable to
defer significant and especially controversial rulemakings until after the transition, shutting the
rulemaking process down would not be a desirable reform.
One legislative proposal was directed at both the power of outgoing administrations to
issue Midnight Rules and the power of incoming administrations to rescind them. In January,
2009, Representative Gerald Nadler (D-NY), introduced a Bill entitled the ‘‘Midnight Rule Act’’
with the stated purpose to “To delay the implementation of agency rules adopted within the final
90 days of the final term a President serves.” H.R. 34, 111th Cong., 1st Sess. The operative
provisions of this proposal simply provided that “a midnight rule shall not take effect until 90
days after the agency head is appointed by the new President” and that “[t]he agency head
appointed by the new President may disapprove of a midnight rule no later than 90 days after
being appointed.” “Midnight Rule” was defined as “a rule adopted by an agency within the final
90 days a President serves in office.” The Bill allowed the outgoing President to avoid the 90
day delay by making a determination, in an Executive Order, that the rule is necessary due to an
imminent threat to health, safety or other emergency, necessary to enforce criminal law,
necessary for national security or issued pursuant to a statute implementing an international trade
agreement.
This proposal would provide the incoming administration with a powerful tool to deal
with Midnight Rules, but although it might provide the basis for reform, it suffers from some

113

Final Report

5/14/2012

weaknesses that should give pause.303 For one, the bill’s language does not provide exceptions
for instances in which the incoming administration would rather have the Midnight Rules go into
effect immediately, for example if the incoming administration is of the same party, likes the
rules, or in which Midnight Rules were the product of cooperation between the incoming and
outgoing administrations. At a minimum, any reform along the lines of this proposal should
allow the incoming administration to put Midnight Rules into effect immediately. Another
problem is that the proposal fails to account for rules for which a delay may be legally
questionable or unnecessary. There is, for example, no indication that rules required by statutory
deadlines or court orders are exempt. The most significant problem with the proposal is that the
incoming administration’s only option is to disapprove the Midnight Rule or allow it to go into
effect as written. There is no option to revise a Midnight Rule. This means that if the new
agency head concludes that a rule is necessary, even one that is very close to the one
promulgated by the prior administration, the agency must either accept the imperfect rule or
engage in a new rulemaking proceedings to promulgate what might be an only slightly different
rule. It would be preferable if the incoming administration could issue a new rule based on the
original rulemaking record, 304 supplemented by comments solicited by the incoming
administration.
Another proposal aimed at the power of outgoing administrations was made by Mercatus
Center researchers Jerry Brito and Veronique de Rugy. Their proposal grows out of their
concern that during Midnight Periods, institutional review mechanisms are overwhelmed by the
high volume of rules. They are most concerned with review of significant rules by OIRA under
303

For a more complete analysis of Representative Nadler’s proposal, see Jack M. Beermann, Combating Midnight
Regulation , 103 Northwestern Law Review Colloquy 352 (2009).
304

See Ronald Levin, More on Direct Final Rulemaking: Streamlining, Not Corner-Cutting, 51 Admin. L. Rev. 757,
765 (1999) (arguing that agencies may reconsider recently promulgated rules without notice and comment).

114

Final Report

5/14/2012

Executive Order 12,866. Their proposal is to “cap the number of significant rules an agency is
allowed to submit to OIRA during a given period.”305 They assert that this reform could be
accomplished either by Executive Order or by a statute, although given that they recommend a
flexible cap based on resources available to OIRA, it seems more realistic that the cap would be
imposed and administered by the Executive Branch.306
Assuming that the volume of rules during the Midnight Period is a serious problem, Brito
& de Rugy’s proposal to cap the number of significant rules each agency is allowed to submit to
OIRA does not seem like an effective reform. To allow for the usual increase in regulatory
activity as the deadline approaches, the authors suggest that the “number should be well above
the ‘normal levels’ of regulatory activity we see during non-Midnight Periods.”307 If each
agency is allowed to submit rules to OIRA “well” in excess of the norm during non-Midnight
Periods, this proposal would apparently allow for a great deal of Midnight Rulemaking, perhaps
dampening but not resolving the problem.
On another level, the focus on OIRA review seems misplaced. OIRA review is not a
legislatively mandated element of the rulemaking process. Rather, it is part of each President’s
internal management of the regulatory system. Congress has enacted many procedural and
substantive requirements for rulemaking, but it has not required that all regulations or even all
significant regulations go through a review process like OIRA review. The party of interest in
OIRA review is the President, and it is up to the President to determine whether the somewhat
more rapid review during the Midnight Period is adequate. Given that OIRA review was created
by an Executive Order, each President has the unilateral power to abolish it with the stroke of a
pen. Perhaps a revised Bolten Memorandum could incorporate this suggestion, but it seems to
305

Brito & de Rugy, supra note x at 18.
Id. at 19.
307
Brito & De Rugy, supra note x at 18.
306

115

Final Report

5/14/2012

be an unlikely subject of legislation given that Congress has not mandated OIRA review under
any circumstances.
A less drastic and more complex suggestion made by Andrew Morriss and his co-authors
is to place regulators on a “budget” and limit their regulatory activity during the Midnight Period
to that allowed by the budget.308 This proposal is consistent with the desire to reduce the amount
of Midnight Rulemaking that is shared by many. The main concern with this proposal is whether
it is necessary given the routine nature of much rulemaking even during the Midnight Period and
whether it would be effective at curbing the Midnight Rules that critics believe ought to be
curbed, since agencies could spend their budgets on the most controversial Midnight Rules and
leave the routine rules to the incoming administration.
Additional proposals have been aimed at enhancing the power of incoming
administrations to deal with the Midnight Rules left behind. As discussed above, the legality of
the common strategies administrations have employed to deal with Midnight Rules is subject to
some doubt, especially the practice of postponing the effective dates of published rules without
notice and comment. In this regard, Judge Plager suggests making Midnight Rules subject to
suspension without notice and comment. He suggests “automatically extending them [or]
making them subject to extension without notice and comment.” As discussed above, the last
several incoming administrations have taken this step, and its legality has not been definitively
established, one way or the other. This modest reform would allow the incoming administration
the power and time to reexamine Midnight Rules to ensure that they are consistent with the
administration’s policy and not the product of a rushed regulatory process.
Andrew Morriss and his co-authors suggest a related but more substantial reform. Their
suggestion is “[m]aking regulations issued ‘at midnight’ (after the election, for example) able to
308

See Morriss et al, supra note x at 597.

116

Final Report

5/14/2012

be repealed without a new rulemaking process but simply by issuing a notice in the Federal
Register.”309 This is similar to Representative Nadler’s legislative proposal, and it suffers from
the same defect, that it does not appear to allow the incoming administration to take the less
drastic step of amending Midnight Rules and then allowing them to go into effect as amended.
Perhaps the authors would view this as a friendly amendment to their suggestion, since it is
designed, as is their proposal, to enhance the power of incoming administrations to deal with
Midnight Rules. The authors make an alternative, related suggestion, that “[r]ules might also be
prohibited from going into effect for a period after the new administration was inaugurated,
allowing withdrawal of proposed final rules without new rulemaking.”310 This proposal is based
on the assumption that the incoming administration has the power to withdraw any published
Midnight Rule before its effective date. That assumption is doubtful and thus if enacted, the
reform should include both the extension of the effective date of all rules issued during the
Midnight Period and an explicit grant of power to the new administration to withdraw any rules
before their effective dates.
It has also been suggested that incoming administrations encourage Congress to use the
Congressional Review Act to override Midnight Rules.

As discussed above, the CRA has been

used only once, to void President Clinton’s ergonomics rule. While this may support the notion
that the CRA is more likely to be successfully used when a new President has taken office and is
willing to sign the resolution of disapproval, the CRA has not proven to be a useful tool to
combat Midnight Rulemaking. It has been suggested that a new President could, independent of
the CRA, submit a bill to Congress containing a package of Midnight Rules that the incoming

309
310

Morriss et al, supra note x at 597.
Id.

117

Final Report

5/14/2012

administrations recommends Congress legislatively reject.311 This seems even less likely to
succeed in Congress than CRA rejection since there is likely to be a group in Congress with
sufficient strength to prevent passage of the bill that supports at least one of the rules in the
package. Legislative disapproval thus does not seem to be a likely avenue for combating
Midnight Rulemaking.
Another question related to possible reforms is whether the Bolten Memo was desirable
and if so, whether it should be adopted as a model for future transitions. The Bolten Memo was
viewed by some as an effort to shield the GW Bush administration’s Midnight Rules from
reversal by the Obama administration and as ineffective since it merely moved Midnight up to
“11 pm.” These criticisms depend on particular underlying views of the Midnight Rulemaking
problem. To critics who view Midnight Rules as illegitimate attempts to extend the outgoing
administration’s agenda into the future, the fact that the GW Bush administration issued fewer
true Midnight Rules may not be sufficient given the high volume of rules (and proposed rules)
prior to the Bolten memo’s deadlines. To those concerned with rushed rulemaking processes, an
earlier deadline poses the exact same problem as the end of the term—agencies might rush rules
through the process to beat the new “11 pm” deadline.
To those opposed to Midnight Rulemaking on principle and those concerned with the
incoming administration’s need to review Midnight Rules, the Bolten Memo has its virtues.
Susan Dudley, OIRA Administrator at the end of the GW Bush administration, viewed the
Bolten Memo as consistent with her principled stand against Midnight Rulemaking.312 To those
who share her view, the specter of dozens or even hundreds of Midnight Rules is ugly and
undermines the perceived legitimacy of the administrative state. Additionally, the incoming

311
312

Brito and de Rugy, supra note x at 16.
Interview with Susan Dudley.

118

Final Report

5/14/2012

administration benefits when the outgoing administration issues fewer rules with effective dates
after the transition because it will not need to devote resources to reviewing as many rules that
have not gone into effect as of Inauguration Day. It is likely to seem less urgent for the new
administration to review rules that have been final and in effect for several months than to review
those rules that have not gone into effect when the administration took office.
Anne Joseph O’Connell has discussed variants of many of the proposed reforms to both
Midnight Rulemaking and the responses of incoming administrations, including making
rulemaking more difficult during the Midnight Period, subjecting Midnight Rules to less
deferential judicial review and either explicitly requiring notice and comment before incoming
Presidents suspend the effective dates of Midnight Rules, or explicitly exempting such actions
from notice and comment. She is skeptical of the utility of any of the many reforms that have
been proposed:
The desirability of any of these proposals is not immediately clear, either on
social welfare or democratic legitimacy grounds. Even assuming that midnight or crackof-dawn regulations are troubling on efficiency or legitimacy grounds, many of these
proposals may create more problems on balance. Agencies and political actors would
presumably react strategically to these changes. For instance, agencies might try to evade
these restrictions by promulgating policies through informal adjudications, guidance, or
policy statements. If rescission of finalized regulations were made more procedurally
difficult, agencies might forego trying to change the regulations and instead just refuse to
enforce them. In addition, what counts as “midnight” might be pushed back to right
before an election, creating the same problems as before. And if the reforms were to
apply to congressional as well as presidential transitions, agencies would have little time
to act without these additional restraints.
Finally, even assuming that these proposals would be beneficial and effective,
they may not be politically feasible to implement.

B. Proposed Recommendations.
Midnight Rulemaking is a complex subject that defies simple characterizations or
solutions. The scholarly and media reaction to the phenomenon has been virtually universally

119

Final Report

5/14/2012

negative. Analysts from all points on the political spectrum seem to agree that there is
something wrong with the increase in regulatory output, especially final rules, during the
Midnight Period. Some analysts believe, as a matter of principle, that administrations should
wind down, rather than ramp up, in their final days. They are concerned that Midnight Rules are
timed to minimize political accountability and to maximize influence beyond the outgoing
administration’s term. This appears unseemly and gives rise to at least an appearance of
impropriety. This is especially true when an outgoing administration unveils a major initiative
late in its second term and then finalizes action on the issue after the November election. Others
are more concerned with the quality of Midnight Rules that may have been rushed through steps
that are vital to ensuring that regulations are considered carefully. Further, Midnight
Rulemaking forces incoming administrations to expend substantial time, energy and sometimes
political capital to reexamine Midnight Rules and remedy perceived problems with them.
Despite all of these concerns, a dispassionate look at Midnight Rules reveals that most
were under consideration long before the November election and many are relatively routine
matters not implicating new policy initiatives by outgoing administrations. While there are
isolated cases of Midnight Rules that may have been timed to avoid accountability or that
represent efforts to increase late-term output to extend the outgoing administration’s policies into
the future, the overwhelming majority of Midnight Rulemaking appears to be the result of simple
hurrying to finish tasks that would inevitably be delayed or derailed by the transition in
presidencies. The unseemly appearance of Midnight Rulemaking may be worse than the reality,
although there is no question that Midnight Rulemaking puts the new administration in the
awkward position of finding it necessary to review a substantial corpus of rules and other actions
to ensure quality and consistency with the new administration’s policies.

120

Final Report

5/14/2012

Proposals to prohibit outgoing administrations from promulgating rules in the Midnight
Period represent a cure that is likely to be worse than the disease. Numerous programs created
by Congress require substantial, constant regulatory activity. If rulemaking is shut down for
weeks or months during the transition period, the most significant result might be to create an
even greater workload for incoming administrations than they confront now in reviewing
Midnight Rules. An end-of-term freeze would also exacerbate the typical slowdown in
regulatory activity at the outset of new administrations. The quality of government operations
may suffer and new administrations would find it more difficult to administer congressionallymandated regulatory programs.
Reforms aimed at Midnight Rulemaking should take cognizance of these concerns and
should be aimed as precisely as possible at Midnight Rulemaking activity that raises the greatest
causes for concern. Reforms should target the problems of quality and perceived political
illegitimacy that arise from rules that are rushed through the regulatory process or that are
initiated late in the outgoing administration’s term. Reforms should be aimed both at curbing
suspect Midnight Rulemaking by outgoing administrations and at enhancing the powers of
incoming administrations to deal with Midnight Rulemaking.
Recommendations:
1. Rulemaking should not be frozen during the Midnight Period. Although Midnight
Rulemaking has excited widespread criticism, continued regulatory activity is necessary for
proper operation of the government during the Midnight Period, and a freeze would leave the
incoming administration with a high volume of unfinished tasks to complete.
2. Outgoing administrations should manage the transition in a way that ensures that all
rules receive adequate consideration at all steps of the rulemaking process. Substantial new

121

Final Report

5/14/2012

initiatives late in the term should be avoided whenever possible. If the volume of regulatory
activity near the end of the term becomes overwhelming, agencies should focus on high priority
actions and leave lower priority matters to the incoming administration.
3. Outgoing administrations should consider adopting deadlines like those in the Bolten
Memo, to require or encourage agencies to put all rulemaking proposals out for public comment
well before the November election and to finish all rulemaking before the election. In particular,
absent an emergency, no major or potentially controversial rulemakings should be initiated after
or close to the date of the election., unless the agency reasonably believes that the incoming
administration would not object. Adhering to the Bolten Memo’s deadlines would have had
positive effects: the volume of Midnight Rulemaking would have been significantly reduced and
the incoming administration would not have had so many new rules to review, allowing it to
focus more on its own policy agenda.
4. When an outgoing administration issues a significant or controversial rule during the
Midnight Period, it should publicly explain the timing of the rule in the Concise General
Statement of Basis and Purpose required by the APA. The same policy should be followed when
an outgoing administration issues a non-legislative rule such as an interpretative rule, general
statement of policy or guidance document. The explanation should include statements as to why
the rule was issued so late in the term and why it was better to issue it now rather than leave it for
the incoming administration.
5. Outgoing administrations should refrain from issuing Midnight Rules that address
internal government operations such as consultation requirements and funding restrictions unless
there is a pressing need to act before the transition. It is more appropriate for the outgoing

122

Final Report

5/14/2012

administration to suggest such changes to the incoming administration but to leave the final
decision to those who would operate under the new requirements or restrictions.
6. Congress should authorize incoming administrations to briefly suspend the effective
dates of published rules for up to 60 days to provide the administration an opportunity to review
the rules. Unless otherwise specified by law, notice and comment should be employed before
the suspension whenever possible even if the comment period is likely to be very short. If
advance notice and comment before an effective date is delayed is not possible because the rule’s
effective date is imminent, incoming administrations should solicit comments while the rules are
under review on whether the rule should be allowed to go into effect immediately and on
whether the rule itself should be retained, rescinded or amended.
7. In all cases, incoming administrations should solicit comments on whether Midnight
Rules under review should be amended, rescinded or retained. In such cases, the incoming
administration should be allowed to rely on the original rulemaking record as well as any new
comments received to support its ultimate decision of whether to retain, rescind or amend the
Midnight Rule.
8. Incoming administrations should publish the results of their review of Midnight Rules
as soon as a final decision is made to either retain the rule or propose amendments or rescission.
Currently, when a decision is made to allow a rule to go into effect, that decision is rarely
announced.
9. The Office of Federal Register should maintain its current practice of allowing
withdrawal of rules before filing for public inspection and should not allow rules to be
withdrawn once they have been filed for public inspection or published except as allowed for
sufficient reason during non-Midnight Periods.

123

Final Report

5/14/2012

Absent Congressional action, Recommendations 6 and 7 may be problematic.
Recognizing agency power to extend the effective dates of published rules without notice and
comment may be contrary to the weight of current law, which treats such postponements as rules
presumptively subject to the APA’s notice and comment requirements. In ordinary cases,
postponement of an effective date may not be within any of the exceptions to the APA’s notice
and comment requirements. Further, the caselaw seems to require a reason beyond the incoming
administration’s desire to review a rule for postponing it. Recommendation Number 7 may be
problematic because of its provision allowing the incoming administration to amend or rescind a
rule based largely on a different view of the record of the original rulemaking. In my view, this
should not be controversial. The record of a Midnight Rule is likely to be relatively recent
during the period when the incoming administration is reviewing it. It might be more
problematic if a rule’s effective date comes long after a rule has been promulgated. Some rules
have effective dates years after promulgation, for example to allow an industry to prepare for a
major change. For example, the Carter administration’s rule requiring airbags in new
automobiles was issued in 1977 with a stated effective date of September 1, 1981,313 when the
first airbag would actually be required. Agencies may have recognized this potential problem
and remedied it by including both effective dates and compliance dates in their rules. 314
Specifying an effective date that is earlier than the compliance date may be done by agencies for
a simpler reason, namely to ensure that they are codified in the Code of Federal Regulations
earlier. OFR does not codify rules in the Code of Federal Regulations until their effective dates,
313

Modified Standard 208, 49 C.F.R. § 571.208 (1978).
For example, the outgoing GW Bush administration published a final rule on Advance Information on Private
Aircraft Arriving and Departing the United States on November 19, 2008. It listed an effective date of December
18, 2008, but then went on to specify a “Compliance Date” of May 18, 2009. 73 FR 68295 (November 18, 2008)
(“Private aircraft pilots (or their designees) must comply with the requirements of this final rule on May 18, 2009.”)
See also Administrative Procedure Act, 5 U.S.C. § 553(d) (2000) (requiring the publication of a rule to be made not
less than thirty days before its effective date).
314

124

Final Report

5/14/2012

and in many cases, agencies want their rules codified as the governing legal norm before
compliance is actually expected. In any case, the original rulemaking record should be
substantially supplemented by comments made pursuant to a new solicitation before a rule that
has been on the books for years should be amended or rescinded.
VII. Conclusion.
The Midnight Rulemaking phenomenon has become a familiar element of presidential
transitions. Whenever an outgoing President is replaced by a President of a different political
party, there is a noticeable increase in regulatory activity at the end of the incumbent’s term,
followed by a freeze on new rulemaking and a review of the Midnight Rules promulgated by the
incoming administration. Midnight Rulemaking has been condemned by commentators and
media observers from across the political spectrum, although it is not clear exactly what is wrong
with the practice. There are no strong indications that Midnight Rules are of lower quality than
rules promulgated in non-Midnight Periods, and it appears that incoming administrations have
tools that are adequate to deal with those few rules that are problematic. Clearly, however,
Midnight Rulemaking breeds cynicism and distrust of government and it has negative effects on
the transition of administrations. Because most rulemaking is routine and necessary to keep the
government operating, shutting down all rulemaking activity once a new President is elected may
be a cure that is worse than the disease. Any reforms directed at Midnight Rulemaking should
take account of these considerations. Outgoing administrations should aim to complete their
rulemaking activities as early in the final year as possible, should explain the timing of Midnight
Rules, should minimize the promulgation of controversial rules during the Midnight Period and
should smooth the transition to the new administration as much as possible.

125

